Exhibit 10.21
EXECUTION VERSION
CREDIT AGREEMENT
DATED 16 NOVEMBER 2009
US$582,500,000
CREDIT FACILITY
FOR
THE COMPANIES LISTED IN SCHEDULE 1 HEREIN
as Borrowers
COORDINATED BY
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
WITH
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
as Facility Agent
and
STANDARD CHARTERED BANK (HONG KONG) LIMITED
as Security Agent
(ALLEN & OVERY LOGO) [p17352p1735201.gif]
Allen & Overy

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page      
 
        1.  
Interpretation
    1   2.  
Facilities
    16   3.  
Purpose
    17   4.  
Conditions precedent
    18   5.  
Utilisation — Loans
    19   6.  
Utilisation — Letters of Credit
    20   7.  
Tranche C Loans
    22   8.  
Tranche D — Letters of Credit
    25   9.  
Optional Currencies for Letters of Credit
    29   10.  
Repayment
    30   11.  
Prepayment and cancellation
    31   12.  
Interest
    33   13.  
Interest Periods
    34   14.  
Market disruption
    35   15.  
Taxes
    36   16.  
Increased Costs
    38   17.  
Mitigation
    39   18.  
Payments
    39   19.  
Guarantee and indemnity
    41   20.  
Representations and warranties
    44   21.  
Information covenants
    48   22.  
Financial covenants
    51   23.  
General covenants
    54   24.  
Default
    60   25.  
Security
    64   26.  
The Administrative Parties
    67   27.  
Evidence and calculations
    73   28.  
Fees
    74   29.  
Indemnities and Break Costs
    75   30.  
Expenses
    77   31.  
Amendments and waivers
    77   32.  
Changes to the Parties
    79   33.  
Disclosure of information
    82   34.  
Set-off
    83   35.  
Pro Rata Sharing
    83   36.  
Severability
    84   37.  
Counterparts
    85   38.  
Notices
    85   39.  
Language
    88   40.  
Governing law
    88   41.  
Enforcement
    88  

 



--------------------------------------------------------------------------------



 



Schedules

                      Page   1.  
Original Parties
    90   2.  
Conditions precedent documents
    93   3.  
Form of Request
    99   4.  
Forms of Transfer Certificate
    100   5.  
Existing Facilities
    104   6.  
Form of Compliance Certificate
    106   7.  
Form of Accession Agreement
    107   8.  
Form of Resignation Request
    108   9.  
Form of Letter of Credit
    109   10.  
Certificate of Receivables
    113   11.  
Customer Limit Advice
    114      
 
        Signatories     113  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 16 November 2009 and is made BETWEEN:

(1)   THE COMPANIES listed in Schedule 1 (Original Parties) as borrowers (in
this capacity the Borrowers);   (2)   THE COMPANIES listed in Schedule 1
(Original Parties) as original guarantors (in this capacity the Original
Guarantors);   (3)   THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED as
coordinator (in this capacity the Coordinator);   (4)   THE FINANCIAL
INSTITUTIONS listed in Schedule 1 (Original Parties) as original lenders (the
Original Lenders);   (5)   CITIC KA WAH BANK LIMITED as issuing bank (in this
capacity the Issuing Bank);   (6)   THE HONGKONG AND SHANGHAI BANKING
CORPORATION LIMITED as facility agent (in this capacity the Facility Agent);  
(7)   HANG SENG BANK LIMITED as security trustee (in this capacity the Security
Trustee);   (8)   THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED as
factoring agent (in this capacity the Factoring Agent); and   (9)   STANDARD
CHARTERED BANK (HONG KONG) LIMITED as security agent (in this capacity the
Security Agent).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Agreement:       Accession
Agreement means a letter, substantially in the form of Schedule 7 (Form of
Accession Agreement), with such amendments as the Facility Agent and the
Borrowers may agree.       Acquisition means the proposed acquisition of the
entire issued share capital of each Target Company by the Company in accordance
with the SPA.       Additional Assignment Document means an assignment by a
Borrower (other than Oriental Printed Circuits Limited) in favour of the
Factoring Agent of all of its right, title and interest in and to the Contracts
in connection with the relevant Without Recourse Receivables and the relevant
Without Recourse Receivables in form and substance satisfactory to the Factoring
Agent.       Additional Guarantor means a member of the Group which becomes a
Guarantor after the date of this Agreement.       Additional Guarantor Security
Agreement means a security agreement to be granted by an Additional Guarantor in
respect of all its present and future assets in favour of the Security Trustee
in form and substance satisfactory to the Security Trustee.

TETONS — CREDIT AGREEMENT

1



--------------------------------------------------------------------------------



 



    Additional Guarantor Share Mortgage means a share mortgage to be granted by
each shareholder of an Additional Guarantor in favour of the Security Trustee in
respect of its shares in that Additional Guarantor.       Additional Security
Over Receivables means an assignment by way of security by a Borrower (other
than Oriental Printed Circuits Limited) in favour of the Factoring Agent of all
of its right, title and interest in and to the Contracts in connection with the
relevant With Recourse Receivables and the relevant With Recourse Receivables,
incorporating a charge over the Charged Accounts in form and substance
satisfactory to the Factoring Agent.       Administrative Party means the
Coordinator or an Agent.       Affiliate means a Subsidiary or a Holding Company
of a person or any other Subsidiary of that Holding Company.       Agent means
the Facility Agent, the Security Trustee, the Factoring Agent or the Issuing
Bank.       Agent’s Spot Rate of Exchange means the Facility Agent’s spot rate
of exchange for the purchase of the relevant currency in the Hong Kong foreign
exchange market with US Dollars as of close of business in Hong Kong on a
particular day.       Approved Customer means a Customer designated as an
Approved Customer by the Factoring Agent and the relevant Borrower for the
purposes of this Agreement.       Assignment Document means:

  (a)   the assignment by Oriental Printed Circuits Limited in favour of the
Factoring Agent of all its right, title and interest in and to the Without
Recourse Receivable Contracts in form and substance satisfactory to the
Factoring Agent; or     (b)   each Additional Assignment Document (if any).

    Availability Period means:

  (a)   for the Tranche A Facility, the period from and including the date of
this Agreement to and including the date falling six months from the date of
this Agreement;     (b)   for the Tranche B Facility, the period from and
including the date of this Agreement to and including the date falling one month
prior to the Final Maturity Date;     (c)   for the Tranche C Facility, the
period from and including the date of this Agreement to and including the date
falling one month prior to the Final Maturity Date; and     (d)   for the
Tranche D Facility, the period from and including the date of this Agreement to
and including the Final Maturity Date.

    Break Costs means the amount (if any) which a Lender is entitled to receive
under Subclause 29.3 (Break Costs).       Business Day means a day (other than a
Saturday or a Sunday) on which banks are open for general banking business in
Hong Kong and:

  (a)   (in relation to any date for payment or purchase of euro), any TARGET
Day; or

TETONS — CREDIT AGREEMENT

2



--------------------------------------------------------------------------------



 



  (b)   (in relation to any date for payment or purchase of a currency other
than euro) the principal financial centre of the country of that currency.

    Certificate of Receivables means a certificate in substantially the form of
Schedule 10.       Charged Account means each account to be maintained by the
Borrowers as further described in any Security Over Receivables, including all
replacement accounts and sub-accounts from time to time.       Commitment means
Tranche A Commitment, Tranche B Commitment, Tranche C Commitment or Tranche D
Commitment.       Company means TTM Hong Kong Limited, a company incorporated
under the laws of Hong Kong.       Completion means the completion of the
Acquisition in accordance with the SPA.       Compliance Certificate means a
certificate substantially in the form of Schedule 6 (Form of Compliance
Certificate) setting out, among other things, calculations of the financial
covenants.       Composite Security Agreement means the security agreement (in
form and substance satisfactory to the Security Trustee) to be entered into
between the Company, each Original Obligor, MTG Flex (BVI) Limited, OPC Flex
Limited, OPC Flex (HK) Limited, State Link Trading Limited, Circuit Net
Technology Limited and the Security Trustee in form and substance satisfactory
to the Security Trustee.       Composite Share Mortgage means the composite
share mortgage (in form and substance satisfactory to the Security Trustee) to
be entered into between TTM International, the Company, MTG (PCB) No.2
(BVI) Limited, MTG Management (BVI) Limited, MTG PCB (BVI) Limited, Mica-Ava
China Limited and the Security Trustee in respect of the issued share capital of
the Company and each Original Obligor.       Contract means a contract (in any
form, including a purchase order) for the supply or provision of Goods by a
Borrower to a Customer at any time.       Credit means a Loan or a Letter of
Credit.       Credit Cover means any insurance or similar arrangement in respect
of credit risk of any Receivable satisfactory to the Factoring Agent.      
Credit Cover Limit means the maximum amount determined by the Factoring Agent up
to which the Receivable (or any part of such Receivable) due from a Customer is
covered by a Credit Cover and may be designated as Credit Protected Receivables.
      Credit Cover Percentage means the percentage specified in or referred to
as such in respect of a Customer in a Customer Limit Advice.       Credit
Protected Receivable, in respect of a Customer, means a Receivable which is
covered by a Credit Cover and is treated as a Credit Protected Receivable in
accordance with the provisions in the Credit Protection Event as described in or
referred to as such in a Customer Limit Advice in respect of that Customer.    
  Credit Protection Event means with respect to a Customer, any event specified
in or referred to as such in a Customer Limit Advice in respect of such
Customer.

TETONS — CREDIT AGREEMENT

3



--------------------------------------------------------------------------------



 



    Customer means a person which incurs any obligation to make payment to a
Borrower under a Contract.       Customer Limit Advice means each notice or
advice, substantially the form of Schedule 11 (Customer Limit Advice), from time
to time issued by the Factoring Agent to a Borrower notifying that Borrower of,
inter alia, the customer limit and/or the Credit Cover Limit in relation to a
Customer or Customers.       Customer Notice has the meaning given to it in a
Security Over Receivables, or, as the case may be, an Assignment Document.      
Default means:

  (a)   an Event of Default; or     (b)   an event or circumstance which would
be (with the expiry of a grace period, the giving of notice or the making of any
determination under the Finance Documents or any combination of them) an Event
of Default.

    Dispute means any situation where a Customer fails to accept Goods or an
invoice or raises a dispute, defence, counterclaim or set-off in relation to any
debt or Contract, including any defence arising from a claim to the proceeds of
the Receivable by any third party.       Eligible Receivable means a Receivable
designated as an Eligible Receivable by the Factoring Agent, provided that a
Receivable may only be designated as an Eligible Receivable if it has payment
terms of not more than 120 days unless otherwise agreed by the Factoring Agent
(acting on the instructions of the Majority Tranche C Lenders).      
Environmental Claim means any claim, proceeding, formal notice or investigation
by any person in respect of any Environmental Law.       Environmental Law means
any applicable law or regulation which relates to:

  (c)   the pollution or protection of the environment;     (d)   the harm to or
the protection of human health;     (e)   the conditions of the workplace; or  
  (f)   any emission or substance capable of causing harm to any living organism
or the environment.

    Event of Default means an event or circumstance specified as such in Clause
24 (Default).       Existing Facilities means the existing Financial
Indebtedness set out in Schedule 5 (Existing Facilities).       Extraordinary
Event means, in respect of a Receivable:

  (a)   a general moratorium decreed by the government of the country in which
the relevant Customer is situated or in which the Receivable is payable or any
other measure or decision by any national, regional or local authority or state
institution of any country affecting the payment of the Receivable;

TETONS — CREDIT AGREEMENT

4



--------------------------------------------------------------------------------



 



  (b)   the occurrence of rebellion and insurrection, revolution, riot, general
strike, social or political disorder, civil commotion or war including civil war
or hostilities, total or partial occupation of the territory by a foreign power
or terrorist action;     (c)   any measure or decision of a government which in
whole or in part prevents performance of contractual obligations by a Customer
under a Contract, in particular, with regard to the transfer of funds in the
currency required under the Contract to the Factoring Agent or the Security
Trustee or the conversion of a currency into the currency required for payment
under the Contract or the confiscation, requisition or destruction of the Goods;
    (d)   a delay in transfer of payments caused by banks and other fund
transfer systems;     (e)   the ionising, radioactive, toxic, explosive or other
hazardous or contaminating properties or effects of any explosive nuclear
assembly or component thereto, nuclear fuel, combustion or waste affecting the
payment of the Receivable;     (f)   political events or economic difficulties
or legislative or administrative measures which prevent or delay the transfer to
the Factoring Agent or the Security Trustee of payments or deposits due in
respect of the Contract; or     (g)   a natural disaster, flood, storm, typhoon
or other act of God or any nuclear explosion or contamination, leak of
radioactivity, nuclear reaction, nuclear radiation or radioactive contamination,

    save as otherwise expressly varied in the relevant Customer Limit Advice.  
    Facility means a credit facility made available under this Agreement.      
Facility Office means the office(s) notified by a Lender to the Facility Agent:

  (a)   on or before the date it becomes a Lender; or     (b)   by not less than
five Business Days’ notice,

    as the office(s) through which it will perform its obligations under this
Agreement.       Fee Letter means any letter entered into by reference to this
Agreement between one or more Administrative Parties and the Borrowers setting
out the amount of certain fees referred to in Clause 28 (Fees).       Final
Maturity Date means, for each Facility, the fourth anniversary of the date of
this Agreement.       Finance Document means:

  (a)   this Agreement;     (b)   a Security Document;     (c)   an Assignment
Document;     (d)   a Fee Letter;     (e)   a Transfer Certificate;

TETONS — CREDIT AGREEMENT

5



--------------------------------------------------------------------------------



 



  (f)   an Accession Agreement;     (g)   a Resignation Request (if any); or    
(h)   any other document designated as such by the Facility Agent and the
Borrowers.

    Finance Party means a Lender, an Administrative Party or the Security Agent.
      Financial Indebtedness means any indebtedness for or in respect of:

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility;     (c)   any bond, note, debenture, loan stock or
other similar instrument;     (d)   any redeemable preference share;     (e)  
any agreement treated as a finance or capital lease in accordance with GAAP;    
(f)   receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);     (g)   the acquisition cost of any
asset or service to the extent payable before or after its acquisition or
possession by the party liable where the advance or deferred payment:

  (i)   is arranged primarily as a method of raising finance or of financing the
acquisition of that asset or service or the construction of that asset or
service; or     (ii)   involves a period of more than six months before or after
the date of acquisition or supply;

  (h)   any derivative transaction protecting against or benefiting from
fluctuations in any rate or price (and, except for non-payment of an amount, the
then mark-to-market value of the derivative transaction will be used to
calculate its amount);     (i)   any other transaction (including any forward
sale or purchase agreement) which has the commercial effect of a borrowing;    
(j)   any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or any other instrument issued by a bank or financial
institution; or     (k)   any guarantee, indemnity or similar assurance against
financial loss of any person in respect of any item referred to in the above
paragraphs.

    GAAP means, in relation to an Obligor, generally accepted accounting
principles in the jurisdiction where that Obligor is incorporated.       Goods
means any merchandise and, where applicable, any services provided by a Borrower
to a Customer under a Contract.       Group means the Company and its
Subsidiaries.       Guarantor means an Original Guarantor or an Additional
Guarantor.

TETONS — CREDIT AGREEMENT

6



--------------------------------------------------------------------------------



 



    HK Dollars or HK$ means the lawful currency of Hong Kong.       Holding
Company of any other person, means a person in respect of which that other
person is a Subsidiary.       Hong Kong means the Hong Kong Special
Administrative Region of the PRC.       Increased Cost means:

  (a)   an additional or increased cost;     (b)   a reduction in the rate of
return from a Facility or on a Finance Party’s (or its Affiliate’s) overall
capital; or     (c)   a reduction of an amount due and payable under any Finance
Document,

    which is incurred or suffered by a Finance Party or any of its Affiliates
but only to the extent attributable to that Finance Party having entered into
any Finance Document or having a Commitment or funding or performing its
obligations under any Finance Document.       Interest Period means each period
determined under this Agreement:

  (a)   by reference to which interest on a Loan or an overdue amount is
calculated; or     (b)   for which the Issuing Bank may be under a liability
under a Letter of Credit.

    Lender means:

  (a)   an Original Lender; or     (b)   any person which becomes a Party in
accordance with Subclause 32.2 (Assignments and transfers by Lenders).

    Letter of Credit means a letter of credit, substantially in the form of
Schedule 9 (Form of Letter of Credit) or in any other form agreed by the Issuing
Bank, the Facility Agent and the relevant Borrower making a Request for that
letter of credit.       LIBOR means for an Interest Period of any Loan or
overdue amount:

  (a)   the applicable Screen Rate; or     (b)   if no Screen Rate is available
for the relevant currency or Interest Period of that Loan or overdue amount, the
arithmetic mean (rounded upward to four decimal places) of the rates, as
supplied to the Facility Agent at its request, quoted by the Reference Banks to
leading banks in the London interbank market,

    as at 11.00 a.m. (London time) on the Rate Fixing Day for the offering of
deposits in the currency of that Loan or overdue amount for a period comparable
to that Interest Period.       Loan means the Tranche A Loan, a Tranche B Loan
or a Tranche C Loan.       London Business Day means a day (other than a
Saturday or a Sunday) on which banks are open for general banking business in
London.

TETONS — CREDIT AGREEMENT

7



--------------------------------------------------------------------------------



 



    Majority Lenders means, at any time, Lenders:

  (a)   whose share in the outstanding Credits then aggregate 662/3 per cent. or
more of the aggregate of all the outstanding Credits;     (b)   if there is no
Credit then outstanding, whose undrawn Commitments then aggregate 662/3 per
cent. or more of the Total Commitments; or     (c)   if there is no Credit then
outstanding and the Total Commitments have been reduced to zero, whose
Commitments aggregated 662/3 per cent. or more of the Total Commitments
immediately before the reduction.

    Margin means:

  (a)   for the Tranche A Loan, 2 per cent. per annum;     (b)   for a Tranche B
Loan, 2.25 per cent. per annum; and     (c)   for a Tranche C Loan, 1.25 per
cent. per annum.

    Material Adverse Effect means a material adverse effect on:

  (a)   the business, operations, property, condition (financial or otherwise)
or prospects of any member of the Group or the Group as a whole;     (b)   the
ability of any Obligor to perform its obligations under any Finance Document;  
  (c)   the validity or enforceability of, or the effectiveness or ranking of
any Security Interest granted or purported to be granted pursuant to, any
Finance Document; or     (d)   any right or remedy of a Finance Party in respect
of a Finance Document.

    Material Group means the Company and its Material Subsidiaries.      
Material Group Member means the Company or a Material Subsidiary.       Material
Subsidiary means, at any time, a Subsidiary of the Company if the gross assets,
pre-tax profits or turnover of that Subsidiary then equal or exceed five per
cent. of the gross assets, pre-tax profits or turnover of the Group.       For
this purpose:

  (a)   subject to paragraph (b) below:

  (i)   the contribution of a Subsidiary of the Company will be determined from
its financial statements which were consolidated into the latest audited
consolidated financial statements of the Company; and     (ii)   the financial
condition of the Group will be determined from the latest audited consolidated
financial statements of the Company;

  (b)   if a Subsidiary of the Company becomes a member of the Group after the
date on which the latest audited consolidated financial statements of the
Company were prepared:

TETONS — CREDIT AGREEMENT

8



--------------------------------------------------------------------------------



 



  (i)   the contribution of the Subsidiary will be determined from its latest
financial statements; and     (ii)   the financial condition of the Group will
be determined from the latest audited consolidated financial statements of the
Company but adjusted to take into account any subsequent acquisition or disposal
of a business or a company (including that Subsidiary);

  (c)   the contribution of a Subsidiary will, if it has Subsidiaries, be
determined from its consolidated financial statements;     (d)   if a Material
Subsidiary disposes of all or substantially all of its assets to another member
of the Group, it will immediately cease to be a Material Subsidiary and the
other member of the Group (if it is not the Company or already a Material
Subsidiary) will immediately become a Material Subsidiary;     (e)   a
Subsidiary of the Company (if it is not already a Material Subsidiary) will
become a Material Subsidiary on completion of any other intra-Group transfer or
reorganisation if it would have been a Material Subsidiary had the intra-Group
transfer or reorganisation occurred on the date of the latest audited
consolidated financial statements of the Company; and     (f)   except as
specifically mentioned in paragraph (d) above, a member of the Group will remain
a Material Subsidiary until the next audited consolidated financial statements
of the Company show otherwise under paragraph (a) above.

    If there is a dispute as to whether or not a member of the Group is a
Material Subsidiary, a certificate of the auditors of the Company will be, in
the absence of manifest error, conclusive.       Maturity Date means, for a
Tranche B Loan, a Tranche C Loan and a Letter of Credit, the last day of its
Interest Period.       Non-Party Parent Subsidiary means TTM International and
any direct or indirect Subsidiary of the Parent that is not an Obligor or a
member of the Group.       Obligor means a Borrower or a Guarantor.      
Onshore PRC Bank Borrowing means any indebtedness for or in respect of:

  (a)   any moneys borrowed from; or     (b)   any transaction which has the
commercial effect of a borrowing entered into with,

    a bank or financial institution in the PRC.       Original Obligor means a
Borrower or an Original Guarantor.       Parent means TTM Technologies, Inc., a
company incorporated under the laws of Delaware.       Party means a party to
this Agreement.       PRC means the People’s Republic of China, but excluding
Hong Kong, the Macau Special Administrative Region and Taiwan for the purposes
of the Finance Documents.

TETONS — CREDIT AGREEMENT

9



--------------------------------------------------------------------------------



 



    Pro Rata Share means:

  (a)   for the purpose of determining a Lender’s share in a utilisation of a
Facility, the proportion which its Commitment under that Facility bears to all
the Commitments under that Facility; and     (b)   for any other purpose on a
particular date:

  (i)   the proportion which a Lender’s share of the Credits (if any) bears to
all the Credits;     (ii)   if there is no Credit outstanding on that date, the
proportion which its Commitment bears to the Total Commitments on that date;    
(iii)   if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled; or
    (iv)   when the term is used in relation to a Facility, the above
proportions but applied only to the Credits and Commitments for that Facility.

    For the purpose of sub-paragraph (iv) above, the Facility Agent will
determine, in the case of a dispute, whether the term in any case relates to a
particular Facility.       Rate Fixing Day means the second London Business Day
before the first day of an Interest Period for a Loan or such other day as the
Facility Agent determines is generally treated as the rate fixing day by market
practice in London interbank market.       Receivable any receivables (including
tax or duty payable) and any other obligations payable and/or incurred by an
Approved Customer under a Contract.       Reference Banks means the principal
London offices of DBS Bank Ltd, HSBC Bank Plc and Standard Chartered Bank and
any other bank or financial institution appointed as such by the Facility Agent
under this Agreement after consultation with the Company.       Repayment
Instalment means each scheduled instalment for repayment of the Tranche A Loan.
      Repeating Representations means at any time the representations and
warranties which are then made or deemed to be repeated under Subclause 20.19
(Times for making representations and warranties) or any other Finance Document.
      Request means a request for a Credit, substantially in the form of
Schedule 3 (Form of Request).       Resignation Request means a letter in the
form of Schedule 8 (Form of Resignation Request), with such amendments as the
Facility Agent and the Borrowers may agree.       Rollover Loan means, unless
provided to the contrary in this Agreement, one or more Loans under the Tranche
B Facility or the Tranche C Facility:

  (a)   to be made on the same day that a maturing Loan under the Tranche B
Facility or, as the case may be, the Tranche C Facility is due to be repaid:    
(b)   the aggregate amount of which is equal to or less than the maturing Loan
or claim; and

TETONS — CREDIT AGREEMENT

10



--------------------------------------------------------------------------------



 



  (c)   to be made to the same Borrower for the purpose of refinancing a
maturing Loan under the Tranche B Facility or, as the case may be, the Tranche C
Facility.

    RMB means the lawful currency for the time being of the PRC.       Screen
Rate means the USD interest rate for the relevant Interest Period displayed on
the Reuters screen page “LIBOR01”. If the relevant page is replaced or the
service ceases to be available, the Facility Agent (after consultation with the
Borrowers and the Lenders) may specify another page or service displaying the
appropriate rate.       Security Agreement means:

  (a)   the Composite Security Agreement; or     (b)   each Additional Guarantor
Security Agreement (if any).

    Security Document means:

  (a)   each Security Agreement;     (b)   each Share Mortgage;     (c)   each
Security Over Receivables; or     (d)   any other document evidencing or
creating security over any asset (present or future) of an Obligor to secure any
obligation of any Obligor to a Finance Party under the Finance Documents.

    Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.       Security Over Receivables means:

  (a)   the assignment by way of security by Oriental Printed Circuits Limited
in favour of the Factoring Agent of all of its right, title and interest in and
to the With Recourse Receivable Contracts, incorporating a charge over the
Charged Accounts in form and substance satisfactory to the Factoring Agent; or  
  (b)   each Additional Security Over Receivables (if any).

    Security Provider means each party to a Security Document (other than a
Finance Party).       Share Mortgage means:

  (a)   the Composite Share Mortgage; or     (b)   each Additional Guarantor
Share Mortgage (if any).

    SPA means the Stock Purchase Agreement between, among others, MTG Investment
(BVI) Limited as the vendor and the Company as the purchaser for the sale and
purchase of the entire issued share capital of each Target Company.

TETONS — CREDIT AGREEMENT

11



--------------------------------------------------------------------------------



 



    Subsidiary means, in relation to any person, an entity:

  (a)   which is controlled, directly or indirectly, by that person; or     (b)
  more than half the issued share capital of which is beneficially owned,
directly or indirectly by that person; or     (c)   which is a Subsidiary of
another Subsidiary of that person,

    and for this purpose, an entity shall be treated as being controlled by
another if that other entity or person is able to direct its affairs, management
or policies and/or to control the composition of its board of directors or
equivalent body, whether through the ownership of voting capital, by contract or
otherwise.       Tang Family means Mr. Tang Hsiang Chien, his estate and his
children and the companies directly or indirectly owned or controlled by him,
his estate or his children.       TARGET means Trans-European Automated
Real-time Gross Settlement Express Transfer payment system.       Target Company
means each of MTG Management (BVI) Limited, MTG PCB (BVI) Limited, MTG (PCB)
No.2 (BVI) Limited and MTG Flex (BVI) Limited.       TARGET Day means any day on
which TARGET is open for settlement of payments in euro.       Tax means any
tax, levy, impost, duty or other charge or withholding of a similar nature
(including any related penalty or interest in connection with any failure to pay
or any delay in paying any of the same).       Tax Deduction means a deduction
or withholding for or on account of Tax from a payment under a Finance Document.
      Tax Payment means a payment made by an Obligor to a Finance Party in any
way relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.       Total Commitments means the
aggregate of the Commitments of all the Lenders.       Total Tranche A
Commitments means the aggregate of the Tranche A Commitments of all the Lenders,
being the total amount specified as such in Schedule 1 (Original Parties) at the
date of this Agreement.       Total Tranche B Commitments means the aggregate of
the Tranche B Commitments of all the Lenders, being the total amount specified
as such in Schedule 1 (Original Parties) at the date of this Agreement.      
Total Tranche C Commitments means the aggregate of the Tranche C Commitments of
all the Lenders, being the total amount specified as such in Schedule 1
(Original Parties) at the date of this Agreement.

TETONS — CREDIT AGREEMENT

12



--------------------------------------------------------------------------------



 



    Total Tranche D Commitments means the aggregate of the Tranche D Commitments
of all the Lenders, being the total amount specified as such in Schedule 1
(Original Parties) at the date of this Agreement.       Tranche A Commitment
means:

  (a)   for an Original Lender, the amount set opposite its name in Schedule 1
(Original Parties) under the heading Tranche A Commitments and the amount of any
other Tranche A Commitment it acquires; and     (b)   for any other Lender, the
amount of any other Tranche A Commitment it acquires,

    to the extent not cancelled, transferred or reduced under this Agreement.  
    Tranche A Facility means the term loan facility in an aggregate principal
amount of US$350,000,000 referred to in Subclause 2.1 (Tranche A Facility).    
  Tranche A Loan means a Loan under the Tranche A Facility and identified as
such in its Request.       Tranche B Commitment means:

  (a)   for an Original Lender, the amount set opposite its name in Schedule 1
(Original Parties) under the heading Tranche B Commitments and the amount of any
other Tranche B Commitment it acquires; and     (b)   for any other Lender, the
amount of any other Tranche B Commitment it acquires,

    to the extent not cancelled, transferred or reduced under this Agreement.  
    Tranche B Facility means the revolving credit facility in an aggregate
principal amount of US$87,500,000 referred to in Subclause 2.2 (Tranche B
Facility).       Tranche B Loan means a Loan under the Tranche B Facility and
identified as such in its Request.       Tranche C Commitment means:

  (a)   for an Original Lender, the amount set opposite its name in Schedule 1
(Original Parties) under the heading Tranche C Commitments and the amount of any
other Tranche C Commitment it acquires; and     (b)   for any other Lender, the
amount of any other Tranche C Commitment it acquires,

    to the extent not cancelled, transferred or reduced under this Agreement.  
    Tranche C Facility means the revolving credit facility in an aggregate
principal amount of US$65,000,000 referred to in Subclause 2.3 (Tranche C
Facility).       Tranche C Lender means a Lender under the Tranche C Facility.  
    Tranche C Loan means a Loan under the Tranche C Facility and identified as
such in its Request.       Tranche C Majority Lenders means, at any time,
Tranche C Lenders:

TETONS — CREDIT AGREEMENT

13



--------------------------------------------------------------------------------



 



  (a)   whose share in the outstanding Tranche C Loans then aggregate 662/3 per
cent. or more of the aggregate of all the outstanding Tranche C Loans;     (b)  
if there is no Tranche C Loan then outstanding, whose undrawn Tranche C
Commitments then aggregate 662/3 per cent. or more of the Total Tranche C
Commitments; or     (c)   if there is no Tranche C Loan then outstanding and the
Total Tranche C Commitments have been reduced to zero, whose Tranche C
Commitments aggregated 662/3 per cent. or more of the Total Tranche C
Commitments immediately before the reduction.

    Tranche C Maximum Utilisation Amount means 90 per cent. of the aggregate of:

  (a)   the outstanding amounts under the Eligible Receivables;     (b)   the
amount standing to the credit of each Charged Account; and     (c)   the amount
of Credit Cover Proceeds held by the Factoring Agent on behalf of the Tranche C
Lenders,

    as set out in the latest Certificate of Receivables furnished by the
Factoring Agent.       Tranche D Commitment means:

  (a)   for an Original Lender, the amount set opposite its name in Schedule 1
(Original Parties) under the heading Tranche D Commitments and the amount of any
other Tranche D Commitment it acquires; and     (b)   for any other Lender, the
amount of any other Tranche D Commitment it acquires,

    to the extent not cancelled, transferred or reduced under this Agreement.  
    Tranche D Facility means the letters of credit facility in an aggregate
principal amount of US$80,000,000 referred to in Subclause 2.4 (Tranche D
Facility).       Tranche D Lender means a Lender under the Tranche D Facility.  
    Tranche D Majority Lenders means, at any time, Tranche D Lenders:

  (a)   whose share in the outstanding Letters of Credit then aggregate 662/3
per cent. or more of the aggregate of all the outstanding Letters of Credit;    
(b)   if there is no Letter of Credit then outstanding, whose undrawn Tranche D
Commitments then aggregate 662/3 per cent. or more of the Total Tranche D
Commitments; or

    if there is no Letter of Credit then outstanding and the Total Tranche D
Commitments have been reduced to zero, whose Tranche D Commitments aggregated
662/3 per cent. or more of the Total Tranche D Commitments immediately before
the reduction.       Transfer Certificate means:

  (a)   for a transfer by assignment, assumption and release, a certificate
substantially in the form of Part 1 of Schedule 4 (Forms of Transfer
Certificate), and

TETONS — CREDIT AGREEMENT

14



--------------------------------------------------------------------------------



 



  (b)   for a transfer by novation, a certificate substantially in the form of
Part 2 of Schedule 4 (Forms of Transfer Certificate);

    in each case with such amendments as the Facility Agent may approve or
reasonably require.       TTM International means TTM Technologies
International, Inc., a company incorporated under the laws of Delaware.       US
Dollars or US$ means the lawful currency for the time being of the United States
of America.       Utilisation Date means each date on which a Facility is
utilised.       With Recourse Receivable means an Eligible Receivable designated
as such by the Factoring Agent and which will be secured in favour of the
Factoring Agent on behalf of the Tranche C Lenders under the Security Over
Receivables.       With Recourse Receivable Contract means a Contract in
connection with a With Recourse Receivable.       Without Recourse Receivable
means an Eligible Receivable designated as such by the Factoring Agent which
will be assigned by the relevant Borrower to the Factoring Agent on behalf of
the Tranche C Lenders under the Assignment Document, provided that there shall
be no prohibition or restrictions on assignment in any Contract in respect of
such Eligible Receivable.       Without Recourse Receivable Contract means a
Contract in connection with a Without Recourse Receivable.   1.2   Construction
  (a)   In this Agreement, unless the contrary intention appears, a reference
to:

  (i)   an amendment includes a supplement, novation, extension (whether of
maturity or otherwise), restatement, re-enactment or replacement (however
fundamental and whether or not more onerous) and amended will be construed
accordingly;     (ii)   assets includes properties, revenues and rights of every
description;     (iii)   an authorisation includes an authorisation, consent,
approval, resolution, permit, licence, exemption, filing, registration or
notarisation;     (iv)   disposal means a sale, transfer, assignment, grant,
lease, licence, declaration of trust or other disposal, whether voluntary or
involuntary, and dispose will be construed accordingly;     (v)   indebtedness
includes any obligation (whether incurred as principal or as surety and whether
present or future, actual or contingent) for the payment or repayment of money;
    (vi)   customer due diligence requirements are to the identification checks
that a Finance Party requests in order to meet its obligations under any
applicable law or regulation to identify a person who is (or is to become) its
customer;     (vii)   a person includes any individual, company, corporation,
unincorporated association or body (including a partnership, trust, fund, joint
venture or consortium), government, state, agency, organisation or other entity
whether or not having separate legal personality;

TETONS — CREDIT AGREEMENT

15



--------------------------------------------------------------------------------



 



  (viii)   a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but, if not having
the force of law, being of a type with which any person to which it applies is
accustomed to comply) of any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;     (ix)   a currency is a reference to the lawful currency for
the time being of the relevant country;     (x)   a Default being outstanding
means that it has not been remedied or waived;     (xi)   a provision of law is
a reference to that provision as extended, applied, amended or re-enacted and
includes any subordinate legislation;     (xii)   a Clause, a Subclause or a
Schedule is a reference to a clause or subclause of, or a schedule to, this
Agreement;     (xiii)   a Party or any other person includes its successors in
title, permitted assigns and permitted transferees;     (xiv)   a Finance
Document or other document or security includes (without prejudice to any
prohibition on amendments) any amendment to that Finance Document or other
document or security, including any change in the purpose of, any extension for
or any increase in the amount of a facility or any additional facility; and    
(xv)   a time of day is a reference to Hong Kong time.

(b)   Unless the contrary intention appears, a reference to a month or months is
a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

  (i)   if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);     (ii)   if there is no numerically
corresponding day in that month, that period will end on the last Business Day
in that month; and     (iii)   notwithstanding subparagraph (i) above, a period
which commences on the last Business Day of a month will end on the last
Business Day in the next month or the calendar month in which it is to end, as
appropriate.

(c)   Unless the contrary intention appears:

  (i)   a reference to a Party will not include that Party if it has ceased to
be a Party under this Agreement;     (ii)   a word or expression used in any
other Finance Document or in any notice given in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement; and     (iii)   any obligation of an Obligor under the Finance
Documents which is not a payment obligation remains in force for so long as any
payment obligation of an Obligor is, may be or is capable of becoming
outstanding under the Finance Documents.

TETONS — CREDIT AGREEMENT

16



--------------------------------------------------------------------------------



 



(d)   The headings in this Agreement do not affect its interpretation.   2.  
FACILITIES   2.1   Tranche A Facility       Subject to the terms of this
Agreement, the Lenders make available to the Borrowers a term loan facility in
an aggregate amount equal to the Total Tranche A Commitments.   2.2   Tranche B
Facility       Subject to the terms of this Agreement, the Lenders make
available to the Borrowers a revolving credit facility in an aggregate amount
equal to the Total Tranche B Commitments.   2.3   Tranche C Facility      
Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a revolving credit facility in an aggregate amount equal to the Total
Tranche C Commitments.   2.4   Tranche D Facility       Subject to the terms of
this Agreement, the Lenders make available to the Borrowers a letters of credit
facility in an aggregate amount equal to the Total Tranche D Commitments.   2.5
  Nature of a Finance Party’s rights and obligations       Unless all the
Finance Parties agree otherwise:

  (a)   the obligations of a Finance Party under the Finance Documents are
several;     (b)   failure by a Finance Party to perform its obligations does
not affect the obligations of any other person under the Finance Documents;    
(c)   no Finance Party is responsible for the obligations of any other Finance
Party under the Finance Documents;     (d)   the rights of a Finance Party under
the Finance Documents are separate and independent rights;     (e)   a Finance
Party may, except as otherwise stated in the Finance Documents, separately
enforce those rights; and     (f)   a debt arising under the Finance Documents
to a Finance Party is a separate and independent debt.

3.   PURPOSE   3.1   Tranche A Loan       The Tranche A Loan may only be used
for the purpose of refinancing the Existing Facilities.

TETONS — CREDIT AGREEMENT

17



--------------------------------------------------------------------------------



 



  3.2   Tranche B Loans         Each Tranche B Loan may only be used to finance
the Group’s working capital for the purposes of its normal trading and/or
refinancing the Existing Facilities.     3.3   Tranche C Loans         Each
Tranche C Loan may only be used to finance the Group’s working capital for the
purposes of its normal trading     3.4   Tranche D Facility — Letters of Credit
        Each Letter of Credit may only be issued:

  (a)   to satisfy the Group’s import letters of credit issuance requirements
for the purchase of machinery and raw material; or     (b)   in favour of banks
with letters of credit already issued on behalf of a member of the Group and
which are outstanding as at the date of the first Request for a Loan (an issued
letter of credit), provided that:

  (i)   the Interest Period for a Letter of Credit issued for such purpose shall
not exceed 540 days from the maturity of the corresponding issued letter of
credit; and     (ii)   the amount of a Letter of Credit issued for such purpose
shall be equal to the amount outstanding under the corresponding issued letter
of credit.

3.5   No obligation to monitor       No Finance Party is bound to monitor or
verify the utilisation of a Facility.   4.   CONDITIONS PRECEDENT   4.1  
Conditions precedent documents   (a)   A Borrower may not deliver a Request
until the Facility Agent has received (or waived receipt of) all of the
documents and evidence appearing to comply with Part 1 of Schedule 2 (Conditions
precedent documents).   (b)   In addition to those documents and evidence
referred to in paragraph (a) above, a Borrower may not deliver a Request for a
Tranche C Loan until the Facility Agent has received (or waived receipt of) all
of the documents and evidence appearing to comply with Part 3 of Schedule 2
(Conditions precedent documents).   (c)   The Facility Agent must give this
notification to the Borrowers, the Factoring Agent, the Issuing Bank and the
Lenders promptly upon being so satisfied.   4.2   Further conditions precedent  
    The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Utilisation Date for that Loan:

  (a)   the Repeating Representations are correct in all material respects; and

TETONS — CREDIT AGREEMENT

18



--------------------------------------------------------------------------------



 



  (b)   no Default or, in the case of a Rollover Loan, no Event of Default is
outstanding or would result from the Loan.

4.3   Maximum number       Unless the Facility Agent agrees, a Request may not
be given if, as a result, there would be more than 15 Loans outstanding.   5.  
UTILISATION — LOANS   5.1   Giving of Requests   (a)   A Borrower may borrow a
Loan by giving to the Facility Agent a duly completed Request.   (b)   Unless
the Facility Agent otherwise agrees, the latest time for receipt by the Facility
Agent of a duly completed Request is 11.00 a.m. three Business Days before the
Rate Fixing Day for the proposed borrowing.   (c)   Each Request is irrevocable.
  5.2   Completion of Requests       A Request for a Loan will not be regarded
as having been duly completed unless:

  (a)   it identifies the Borrower;     (b)   it identifies the Facility under
which the Loan is to be made;     (c)   the Utilisation Date is a Business Day
falling within the Availability Period for the Facility under which the Loan is
to be made;     (d)   in respect of the Request for the Tranche A Loan, the
amount of the Loan requested is the amount of the Total Tranche A Commitments;  
  (e)   in respect of a Request for a Tranche B Loan, the amount of the Loan
requested is:

  (i)   a minimum of US$5,000,000 and an integral multiple of US$1,000,000;    
(ii)   the maximum undrawn amount available under the Tranche B Facility on the
proposed Utilisation Date; or     (iii)   such other amount as the Facility
Agent may agree; and

  (f)   in respect of a Request for a Tranche C Loan:

  (i)   the amount of the Loan requested is a minimum of US$2,000,000 or the
maximum undrawn amount available under the Tranche C Facility on the proposed
Utilisation Date; and     (ii)   the amount of the Loan requested (together with
the aggregate outstanding amounts under all outstanding Tranche C Loans) does
not exceed the Tranche C Maximum Utilisation Amount; and

TETONS — CREDIT AGREEMENT

19



--------------------------------------------------------------------------------



 



  (g)   the proposed Interest Period complies with this Agreement.

    Only one Loan may be requested in a Request.   5.3   Single Tranche A Loan  
    The Borrowers may borrow only one Tranche A Loan.   5.4   Advance of Loan  
(a)   The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.   (b)   The amount of
each Lender’s share of the requested Loan will be its Pro Rata Share on the
proposed Utilisation Date.   (c)   No Lender is obliged to participate in a Loan
if, as a result:

  (i)   its share in the Credits under a Facility would exceed its Commitment
for that Facility; or     (ii)   the Credits under a Facility would exceed the
Total Commitments under that Facility.

(d)   If the conditions set out in this Agreement have been met, each Lender
must make its share in the requested Loan available to the Facility Agent for
the relevant Borrower through its Facility Office on the Utilisation Date.   6.
  UTILISATION — LETTERS OF CREDIT   6.1   Giving of Requests   (a)   A Borrower
may request a Letter of Credit to be issued by giving to the Issuing Bank (with
a copy to the Facility Agent) a duly completed Request and all relevant
supporting documents (including any relevant application forms).   (b)   Unless
the Issuing Bank and the Facility Agent otherwise agrees, the latest time for
receipt by the Facility Agent of a duly completed Request is 11.00 a.m. two
Business Days before the proposed Utilisation Date.   (c)   The Facility Agent
must, by close of business in Hong Kong on the day on which a Request for a
Letter of Credit is received by it, notify the Issuing Bank in writing of the
maximum undrawn amount available under the Tranche D Facility.   (d)   Each
Request is irrevocable.   6.2   Completion of Requests       A Request for a
Letter of Credit will not be regarded as being duly completed unless:

  (a)   it identifies the Borrower;     (b)   it specifies that it is for
Letters of Credit;     (c)   the Utilisation Date is a Business Day falling
within the Availability Period;

TETONS — CREDIT AGREEMENT

20



--------------------------------------------------------------------------------



 



  (d)   the amount of the Letter of Credit requested is:

  (i)   the maximum undrawn amount available under the Tranche D Facility on the
proposed Utilisation Date; or     (ii)   such other amount as the Issuing Bank
may agree;

  (e)   in the case of a Letter of Credit which is a standby letter of credit:

  (i)   the form of Letter of Credit (in substantially the form of Schedule 9);
    (ii)   all relevant supporting documents are attached; and     (iii)   the
proposed Letter of Credit is to be issued in favour of banks with letters of
credit already issued as at the date of the first Request for a Loan;

  (f)   in the case of a Letter of Credit which is not a standby letter of
credit, the relevant application form (in substantially the form of applications
generally accepted by the Issuing Bank for general letter of credit business
from time to time) and all relevant supporting documents are attached;     (g)  
the expiry date (including the last day of the usance period) of the Letter of
Credit falls on or before the Final Maturity Date;     (h)   the expiry date of
the Letter of Credit does not exceed:

  (i)   in respect of Letters of Credit requested for the purpose of equipment
purchases, 540 days from the Utilisation Date; and     (ii)   in respect of
Letters of Credit requested for the purpose of any other general purpose,
150 days from the Utilisation Date; and

  (i)   the delivery instructions for the Letter of Credit are specified.

    Only one Letter of Credit may be requested in a Request, and only three
Requests for Letters of Credit may be delivered on any day.   6.3   Issue of
Letter of Credit   (a)   The Issuing Bank must promptly notify the Facility
Agent of the details of the requested Letter of Credit.   (b)   The Facility
Agent must promptly upon receipt of the notification under paragraph (a) above
notify each Lender of the details of the requested Letter of Credit and the
amount of its share of that Letter of Credit.   (c)   The amount of each
Lender’s share in a Letter of Credit will be its Pro Rata Share on the proposed
Utilisation Date.   (d)   If the conditions set out in Clause 4.1 (Conditions
precedent documents) and this Clause 6 (Utilisation — Letters of Credit) have
been met, the Issuing Bank must issue the Letter of Credit on the Utilisation
Date.

TETONS — CREDIT AGREEMENT

21



--------------------------------------------------------------------------------



 



(e)   The Issuing Bank must promptly provide to the Facility Agent a copy of any
Letter of Credit issued under this Clause.   6.4   Conditions precedent   (a)  
The Issuing Bank is not obliged to issue any Letter of Credit if as a result:

  (i)   a Lender’s share in the Letters of Credit would exceed its Commitment
for the Tranche D Facility; or     (ii)   the Letters of Credit would exceed the
Total Tranche D Commitments.

(b)   The Issuing Bank is not obliged to issue any Letter of Credit if either on
the date of the Request or the Utilisation Date:

  (i)   the Repeating Representations are not correct in all material respects;
and/or     (ii)   a Default is outstanding or would result from the issue of
that Letter of Credit.

(c)   The Issuing Bank has no duty to enquire of any person whether or not any
of the conditions precedent set out in paragraph (a) above have been met. The
Issuing Bank may assume that those conditions have been met unless it is
expressly notified to the contrary by the Facility Agent in accordance with
Clause 38 (Notices) by 12.00pm on the proposed Utilisation Date. The Issuing
Bank will have no liability to any person for issuing a Letter of Credit based
on any such assumption.   7.   TRANCHE C LOANS   7.1   Receivables       The
Factoring Agent may:

  (a)   designate a Receivable as an Eligible Receivable or, by notice to the
relevant Borrower, re-designate an Eligible Receivable such that it is not an
Eligible Receivable;     (b)   arrange for Credit Cover in respect of any
Eligible Receivable up to any relevant Credit Cover Limit; and     (c)  
designate, or by notice to the relevant Borrower re-designate, an Eligible
Receivable as either a With Recourse Receivable or a Without Recourse
Receivable.

7.2   With Recourse Receivables       Each With Recourse Receivable will be
assigned by way of security to the Factoring Agent (acting on behalf of the
Tranche C Lenders) under a Security Over Receivables entered into by the
relevant Borrower and the Factoring Agent on behalf of the Tranche C Lenders.  
7.3   Without Recourse Receivables   (a)   Each Without Recourse Receivable will
be assigned to the Factoring Agent (acting on behalf of the Tranche C Lenders)
under an Assignment Document entered into by the relevant Borrower and the
Factoring Agent on behalf of the Tranche C Lenders.

TETONS — CREDIT AGREEMENT

22



--------------------------------------------------------------------------------



 



(b)   Each Borrower represents and warrants to each Finance Party that there is
no prohibition on assignment (or any other similar restriction) under any
Contract in respect of any Without Recourse Receivable.   (c)   The Factoring
Agent shall not re-assign any Without Recourse Receivable to a Borrower and
shall not require a Borrower to repurchase any Without Recourse Receivable
unless there is Dispute in respect of such Receivable, in which case the
Factoring Agent may re-assign the Without Recourse Receivable to the relevant
Borrower and that Borrower shall repurchase such Receivable.   (d)   The
Factoring Agent may at any time by providing a Customer Notice to the relevant
Customer, with three Business Days prior notice to the relevant Borrower,
disclose to that Customer the assignment of any Without Recourse Receivable by
the relevant Borrower to the Factoring Agent.

7.4   Credit Cover       The Factoring Agent will hold on trust for the Tranche
C Lenders any proceeds received by it from a provider of Credit Cover in respect
of an Eligible Receivable (the Credit Cover Proceeds).

7.5   Payments into Charged Accounts   (a)   Each Borrower shall procure that
the proceeds of all Eligible Receivables are paid by the relevant Customer
directly into the Charged Account or, after a Customer Notice has been delivered
pursuant to Clause 7.3(d), directly to an account of the Factoring Agent
designated by the Factoring Agent.   (b)   If proceeds of any Eligible
Receivable are paid by the relevant Customer directly to a Borrower, the
relevant Borrower must transfer such proceeds into the Charged Account or, after
a Customer Notice has been delivered pursuant to Clause 7.3(d), directly to an
account of the Factoring Agent designated by the Factoring Agent.   (c)   The
Factoring Agent shall hold all proceeds of Eligible Receivables received by it
pursuant to this Subclause on trust for the Tranche C Lenders.   7.6  
Withdrawals from Charged Accounts and application of Credit Cover Proceeds   (a)
  Amounts standing to the credit of a Charged Account may only be withdrawn, and
(A) the Credit Cover Proceeds and (B) any proceeds of Eligible Receivables
received by the Factoring Agent may only be applied, in accordance with this
Subclause.   (b)   The relevant Borrower may, on a Maturity Date of a Tranche C
Loan and with the prior written consent of the Factoring Agent (such consent not
to be unreasonably withheld), withdraw amounts standing to the credit of a
Charged Account, provided that no withdrawals will be allowed if the aggregate
amount outstanding under all Tranche C Loans will, as a result of such
withdrawal, exceed the Tranche C Maximum Utilisation Amount.   (c)   The
Factoring Agent may, at its discretion:

  (i)   withdraw amounts standing to the credit of a Charged Account and apply
such amounts towards repayment of the Tranche C Loans;     (ii)   apply the
Credit Cover Proceeds towards repayment of the Tranche C Loans; and     (iii)  
apply the proceeds of Eligible Receivables received by it towards repayment of
the Tranche C Loans.



TETONS — CREDIT AGREEMENT

23



--------------------------------------------------------------------------------



 



7.7   Information on Receivables       Each Borrower shall supply to the
Factoring Agent, not less than once per month, a statement setting out all sales
made by that Borrower to Approved Customers. Such statements shall identify each
Receivable, its face amount and due date and shall contain all invoices, debit
notes and credit notes billed to each Approved Customer in the relevant period
of such statement and such other information as the Factoring Agent may
reasonably request. Such statement must be supplied to the Factoring Agent
within 15 days from the date of the statement.   7.8   Record of Receivables    
  Each Borrower must at all times maintain proper and up-to-date files and
records of all purchase orders, relevant proof of delivery and similar documents
for each transaction under a Contract. Each Borrower must, promptly upon request
by the Factoring Agent, provide to the Factoring Agent such documents as the
Factoring Agent may reasonably require.   7.9   Notification of payment under
Receivables       Each Borrower must notify the Factoring Agent in writing
promptly after payment under a Receivable is received from a Customer. Such
notice shall identify the Receivable, its face amount and due date and the
amount paid in respect of that Receivable and shall contain such other
information as the Factoring Agent may reasonably request.   7.10   Default
under Receivables       Each Borrower shall, as soon as it becomes aware of any
default by a Customer in the payment of any Receivable (and that default is not
remedied within 60 days of the relevant due date or as otherwise stipulated in
the relevant Customer Limit Advice) or any right of set-off, counterclaim or
deduction purported to be exercised, made or asserted by the relevant Customer
in respect of any Receivable, notify the Factoring Agent accordingly and supply
to the Factoring Agent particulars of the default or the purported right of
set-off, counterclaim or deduction, in each case identifying each Receivable in
question, its face amount and due date and the amount in default or purported to
be set-off, counterclaimed or deducted by the relevant Customer.   7.11  
Certificate of Receivables       The Factoring Agent shall, on the last day of
each week or, if such day is not a Business Day, on the immediately following
Business Day, issue a Certificate of Receivables to the Issuing Bank and the
Facility Agent reporting (a) the outstanding amounts under the Eligible
Receivables as at the close of business on the immediately preceding Business
Day; (b) the Tranche C Maximum Utilisation Amount; and (c) those Eligible
Receivables that are Without Recourse Receivables.   7.12   Site audit   (a)  
For so long as the Tranche C Facility is available to the Borrowers or amounts
remain outstanding in connection with the Tranche C Facility:

  (i)   the Factoring Agent shall conduct quarterly audits to inspect and audit
each relevant Borrower’s files, records and other documents in respect of or in
connection with the Receivables;

TETONS — CREDIT AGREEMENT

24



--------------------------------------------------------------------------------



 



  (ii)   the Factoring Agent may at any time, upon identifying any irregularity,
conduct an audit to inspect and audit each relevant Borrower’s files, records
and other documents in respect of or in connection with the Receivables;    
(iii)   each Borrower shall permit the Factoring Agent or its nominee to enter
the premises of the Borrower at any time during office hours upon prior
appointment to inspect and audit, and take copies of, any files, records or
other documents in respect of or in connection with the Receivables; and    
(iv)   if any files, records or other documents in respect of or in connection
with the Receivables are not available during an audit by the Factoring Agent,
the relevant Borrower must provide such files, records or other documents to the
Factoring Agent within three days after the date of the audit.

(b)   The Factoring Agent or its nominee shall provide to the Facility Agent a
report setting out the findings pursuant to the site audit within 30 days of the
date of such site audit.   (c)   The Borrowers shall bear all cost (including
the site audit fee referred to in paragraph (d) below) incurred by the Factoring
Agent in relation to such site audit.   (d)   The Borrowers must pay to the
Factoring Agent a site audit fee of HK$20,000 per site audit conducted by the
Factoring Agent under this Subclause.   7.13   Tranche C Facility fees   (a)  
The Borrowers must pay to the Factoring Agent for its own account:

  (i)   factoring commission in an amount equal to 0.1 per cent. of each
Eligible Receivable; and     (ii)   credit insurance cost equal to 0.3 per cent.
(or the then prevailing insurance cost as notified by the Factoring Agent to the
Borrowers from time to time) of each Credit Protected Receivable.

(b)   Accrued factoring commission and credit insurance cost are payable monthly
in arrear.   (c)   No refund of any amounts paid under paragraph (a) above will
be made in any circumstances.   8.   TRANCHE D — LETTERS OF CREDIT   8.1  
General   (a)   A Letter of Credit is repaid or prepaid to the extent that:

  (i)   a Borrower provides cash cover for that Letter of Credit;     (ii)   the
maximum amount payable under the Letter of Credit is reduced or cancelled in
accordance with its terms; or     (iii)   the Issuing Bank is satisfied that it
has no further liability under that Letter of Credit.

    The amount by which a Letter of Credit is repaid or prepaid under
sub-paragraphs (i) and (ii) above is the amount of the relevant cash cover,
reduction or cancellation.

TETONS — CREDIT AGREEMENT

25



--------------------------------------------------------------------------------



 



(b)   If a Letter of Credit or any amount outstanding under a Letter of Credit
becomes immediately payable under this Agreement, the Borrower that requested
the issue of that Letter of Credit must repay or prepay that amount immediately.
  (c)   Cash cover is provided for a Letter of Credit if a Borrower pays an
amount in the currency of the Letter of Credit to an interest-bearing account
with a Finance Party in Hong Kong in the name of the Borrower and the following
conditions are met:

  (i)   the account is with the Facility Agent or the Issuing Bank (if, subject
as provided below, the cash cover is to be provided for all the Lenders) or with
a Lender (if the cash cover is to be provided for that Lender);     (ii)   until
no amount is or may be outstanding under that Letter of Credit, withdrawals from
the account may only be made to pay the Finance Party for which the cash cover
is provided under this Clause; and     (iii)   the Borrower has entered into and
delivered a security document over that account, in form and substance
satisfactory to the Facility Agent (acting on the instructions of the Majority
Lenders if the cash cover is to be provided for all the Lenders) or the Finance
Party for which the cash cover is provided, creating a first ranking security
interest over that account.

    Where cash cover is to be provided to all the Lenders, a Lender may require
its portion of the cash cover to be paid into its account instead of an account
with the Facility Agent or the Issuing Bank. References to cash cover exclude
any interest accrued on that cash cover.

(d)   The outstanding or principal amount of a Letter of Credit at any time is
the maximum amount (actual or contingent) that is or may be payable by the
relevant Borrower in respect of that Letter of Credit at that time.   (e)   The
amount of cash cover will be ignored in calculating the undrawn Commitment of
each Lender.   (f)   A reference to a claim being made under a Letter of Credit
or a claim being paid by the Issuing Bank includes a reference to any amount due
(actually or contingently) from the Issuing Bank under that Letter of Credit in
any account taken for the purposes of any mandatory set-off under any applicable
law or regulation in the insolvency proceedings of the beneficiary of that
Letter of Credit or any other person.   8.2   Illegality   (a)   The Issuing
Bank must notify the Company promptly if it becomes aware that it is unlawful in
any jurisdiction for the Issuing Bank to perform any of its obligations under a
Finance Document or to have outstanding any Letter of Credit.   (b)   After
notification under paragraph (a) above:

  (i)   the Company must use its best endeavours to ensure the release of the
liability of the Issuing Bank under each outstanding Letter of Credit;     (ii)
  failing this, each Borrower must repay or prepay the share of each Lender in
each Letter of Credit requested by it on the date specified in paragraph
(c) below; and     (iii)   no further Letters of Credit will be issued.

TETONS — CREDIT AGREEMENT

26



--------------------------------------------------------------------------------



 



(c)   The date for repayment or prepayment of a Lender’s share in a Letter of
Credit will be the date specified by the Issuing Bank in the notification under
paragraph (a) above and which must not be earlier than the last day of any
applicable grace period allowed by law.   8.3   Fees in respect of Letters of
Credit   (a)   Each Borrower must pay direct to the Issuing Bank a fronting fee
computed at the rate of 0.0625 per cent. in respect of each issued Letter of
Credit.   (b)   Each Borrower must pay to the Facility Agent for each Tranche D
Lender a letter of credit opening fee computed at the rate of 0.0625 per cent.
in respect of each issued Letter of Credit which is not a standby letter of
credit. This fee will be distributed by the Facility Agent on the last Business
Day of each month according to each Lender’s Pro Rata Share.   (c)   Each
Borrower must pay to the Facility Agent for each Tranche D Lender a letter of
credit opening fee computed at the rate of 0.75 per cent. per annum in respect
of each issued Letter of Credit which is a standby letter of credit in favour of
banks with letters of credit already issued as at the date of the first Request
for a Loan. This fee will be distributed by the Facility Agent on the last
Business Day of each month according to each Lender’s Pro Rata Share.   (d)  
Each Borrower must pay to the Facility Agent for each Tranche D Lender a letter
of credit acceptance commission computed at the rate of 0.75 per cent. per annum
on the daily balance of accepted Letters of Credit which are not standby letters
of credit, and payable in the currency in which such Letters of Credit are
issued (unless the relevant Letter of Credit is denominated in RMB, in which
case the acceptance commission will be payable in USD calculated on the basis of
the Agent’s Spot Rate of Exchange). This fee will be distributed by the Facility
Agent on a monthly basis according to each Lender’s Pro Rata Share.   (e)  
Accrued acceptance commission under paragraph (d) above are payable on the
Maturity Date for the relevant Letter of Credit. Accrued letter of credit fee is
also payable to the Facility Agent on the cancelled amount of any Lender’s
Tranche D Commitment at the time the cancellation is effective if that
Commitment is cancelled in full and its participation in the Letters of Credit
is prepaid or repaid in full.   (f)   If a Borrower provides cash cover for any
part of a Letter of Credit, then:

  (i)   the fronting fee payable to the Issuing Bank, the letter of credit
opening fee and the letter of credit acceptance commission payable for the
account of each Lender in respect of any part of a Letter of Credit which is the
subject of cash cover will continue to be payable until the expiry of that
Letter of Credit; but     (ii)   that Borrower will be entitled to withdraw the
interest accrued on the amount of the cash cover to pay those fees.

8.4   Claims under a Letter of Credit

(a)   Each Borrower irrevocably and unconditionally authorises the Issuing Bank
to pay any claim made or purported to be made under a Letter of Credit requested
by it and which appears on its face to be in order (a claim).   (b)   The
Issuing Bank may at its discretion determine whether a claim is in order. If the
Issuing Bank determines that a claim is not in order, it must promptly notify
the Facility Agent in writing of such determination and provide to the Facility
Agent all relevant details (including any supporting

TETONS — CREDIT AGREEMENT

27



--------------------------------------------------------------------------------



 



    documents) of the relevant claim. Upon receipt of such notification, the
Facility Agent shall promptly notify the Tranche D Lenders and may (acting on
the instructions of the Tranche D Majority Lenders), instruct the Issuing Bank
to accept the relevant claim.

(c)   Each Borrower that requested the issue of a Letter of Credit must
immediately on demand (to be issued directly by the Issuing Bank) pay to the
Issuing Bank an amount equal to the amount of any claim.   (d)   The Issuing
Bank must promptly notify the Facility Agent:

  (i)   upon paying any claim made or purported to be made under a Letter of
Credit pursuant to paragraph (a) above;     (ii)   upon receipt from the
relevant Borrower of all amounts payable by that Borrower pursuant to paragraph
(c) above; and     (iii)   if the relevant Borrower fails to pay any amounts due
to the Issuing Bank in accordance with paragraph (c) above.

(e)   Each Borrower acknowledges that the Issuing Bank:

  (i)   is not obliged to carry out any investigation or seek any confirmation
from any other person before paying a claim; and     (ii)   deals in documents
only and will not be concerned with the legality of a claim or any underlying
transaction or any available set-off, counterclaim or other defence of any
person.

(f)   The obligations of a Borrower under this Clause will not be affected by:

  (i)   the sufficiency, accuracy or genuineness of any claim or any other
document; or     (ii)   any incapacity of, or limitation on the powers of, any
person signing a claim or other document.

8.5   Indemnities   (a)   Each Borrower must immediately on demand indemnify the
Issuing Bank against any loss or liability which the Issuing Bank incurs under
or in connection with any Letter of Credit requested by it, except to the extent
that the loss or liability is directly caused by the gross negligence or wilful
misconduct of the Issuing Bank.   (b)   Each Tranche D Lender must immediately
on demand (to be issued directly by the Issuing Bank) directly indemnify the
Issuing Bank against its share of any loss or liability which the Issuing Bank
incurs under or in connection with any Letter of Credit and which has not been
paid for by an Obligor, except to the extent that the loss or liability is
directly caused by the gross negligence or wilful misconduct of the Issuing
Bank.   (c)   The Facility Agent must, upon request by the Issuing Bank, provide
to the Issuing Bank any relevant details of each Tranche D Lender for the
purposes of issuing a demand under paragraph (b) above.   (d)   A Tranche D
Lender’s share of the liability or loss referred to in paragraph (b) above will
be its Pro Rata Share on the Utilisation Date of the relevant Letter of Credit,
adjusted to reflect any subsequent assignment or transfer under this Agreement.

TETONS — CREDIT AGREEMENT

28



--------------------------------------------------------------------------------



 



(e)   The Issuing Bank must promptly notify the Facility Agent:

  (i)   upon issuing a demand pursuant to paragraph (b) above; and     (ii)  
upon receipt from a Tranche D Lender of any amounts referred to under paragraph
(b) above.

(f)   The relevant Borrower must immediately on demand reimburse any Lender for
any payment it makes to the Issuing Bank under this Subclause.   (g)   The
obligations of each Borrower and each Lender under this Clause are continuing
obligations and will extend to the ultimate balance of all sums payable by that
Borrower or that Lender under or in connection with any Letter of Credit,
regardless of any intermediate payment or discharge in whole or in part.   (h)  
The obligations of each Borrower and each Lender under this Clause will not be
affected by any act, omission or thing which, but for this provision, would
reduce, release or prejudice any of its obligations under this Clause (whether
or not known to it or any other person). This includes:

  (i)   any time or waiver granted to, or composition with, any person;     (ii)
  any release of any person under the terms of any composition or arrangement;  
  (iii)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets (present or future) of, any person;     (iv)   any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (v)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of any person;
    (vi)   any amendment of a Finance Document, any Letter of Credit or any
other document or security;     (vii)   any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document, any
Letter of Credit or any other document or security; or     (viii)   any
insolvency or similar proceedings.

8.6   Rights of contribution       No Borrower will be entitled to any right of
contribution or indemnity from any Finance Party in respect of any payment it
may make under this Clause.   9.   OPTIONAL CURRENCIES FOR LETTERS OF CREDIT  
9.1   General       In this Clause:       USD Amount of a Letter of Credit or
part of a Letter of Credit means:

TETONS — CREDIT AGREEMENT

29



--------------------------------------------------------------------------------



 



  (a)   if the Letter of Credit is denominated in USD, its amount; or     (b)  
if the Letter of Credit is denominated in an Optional Currency, its equivalent
in USD calculated on the basis of the Agent’s Spot Rate of Exchange on the date
of a duly completed Request for that Letter of Credit, as adjusted below at six
monthly intervals.

    Optional Currency means any currency (other than USD) in which a Letter of
Credit may be denominated under this Agreement (which shall include those
currencies referred to in Clause 9.3(a) below).

9.2   Selection       A Borrower must select the currency of a Letter of Credit
in its Request.   9.3   Conditions relating to Optional Currencies   (a)   A
Letter of Credit may be denominated in an Optional Currency for an Interest
Period if that Optional Currency is EUR, HKD, JPY, GBP or (subject to all
applicable laws, regulations and internal policy requirements of the Facility
Agent and the Issuing Bank) RMB, or has been previously approved by the Facility
Agent (acting on the instructions of all the relevant Lenders).   (b)   If the
Facility Agent has received a request from the Company for a currency to be
approved as an Optional Currency, the Facility Agent must, within five Business
Days, confirm to the Company whether or not the Lenders have given their
approval.   9.4   Optional Currency equivalents       The equivalent in USD of a
Letter of Credit or part of a Letter of Credit in an Optional Currency for the
purposes of calculating:

  (a)   whether any limit under this Agreement has been exceeded;     (b)   the
amount of a Letter of Credit;     (c)   the share of a Lender in a Letter of
Credit;     (d)   the amount of any repayment or prepayment of a Letter of
Credit; or     (e)   the undrawn amount of a Lender’s Commitment,

    is its USD Amount.   9.5   Letters of Credit in Optional Currency

(a)   If a Letter of Credit is denominated in an Optional Currency, the Facility
Agent must at six monthly intervals after the date of this Agreement,
recalculate the USD Amount of that Letter of Credit by notionally converting the
outstanding amount of that Letter of Credit into USD on the basis of the Agent’s
Spot Rate of Exchange on the date of calculation.   (b)   Each Borrower must, if
requested by the Facility Agent within 10 days of any calculation under
paragraph (a) above, ensure that sufficient Letters of Credit are repaid or
prepaid to prevent the USD Amount of the Letters of Credit exceeding the Total
Tranche D Commitments following any adjustment to a USD Amount under paragraph
(a) above.

TETONS — CREDIT AGREEMENT

30



--------------------------------------------------------------------------------



 



9.6   Notification       The Facility Agent must notify the Issuing Bank and the
Lenders and the Company of the relevant USD Amount (and the applicable Agent’s
Spot Rate of Exchange) promptly after they are ascertained.   10.   REPAYMENT  
10.1   Repayment of Tranche A Loan       Each Borrower must repay the Tranche A
Loan in instalments by repaying on each Repayment Date the amount equal to the
amount set out opposite that Repayment Date below:

      Repayment Date   Repayment Amount
(number of months from the date of this Agreement)
  (as a percentage of the Tranche A Loan outstanding as at the end of the
Availability Period)
15 months
  5 per cent.
21 months
  10 per cent.
27 months
  15 per cent.
33 months
  15 per cent.
39 months
  15 per cent.
45 months
  15 per cent.
48 months
  25 per cent.

10.2   Repayment of Tranche B Loans   (a)   Each Borrower must repay each
Tranche B Loan made to it in full on its Maturity Date.   (b)   Subject to the
other terms of this Agreement, any amounts repaid under paragraph (a) above may
be re-borrowed.   10.3   Repayment of Tranche C Loans   (a)   Each Borrower must
repay each Tranche C Loan made to it in full on its Maturity Date.   (b)  
Subject to the other terms of this Agreement, any amounts repaid under paragraph
(a) above may be re-borrowed.   10.4   Repayment of Letters of Credit   (a)  
Each Borrower must repay each Letter of Credit issued on its behalf in full on
its Maturity Date.   (b)   Subject to the other terms of this Agreement, any
amounts repaid under paragraph (a) above may be re-utilised.

TETONS — CREDIT AGREEMENT

31



--------------------------------------------------------------------------------



 



11.   PREPAYMENT AND CANCELLATION   11.1   Mandatory prepayment — illegality  
(a)   A Lender must promptly notify the Issuing Bank, the Facility Agent and the
Company if it becomes aware that it is unlawful in any applicable jurisdiction
for that Lender to perform any of its obligations under a Finance Document or to
fund or maintain its share in any Credit.   (b)   After notification under
paragraph (a) above the Facility Agent must notify the Company promptly that:

  (i)   each Borrower must repay or prepay the share of that Lender in each
Credit utilised by it on the date specified in paragraph (c) below; and     (ii)
  the Commitments of that Lender will be immediately cancelled.

(c)   The date for repayment or prepayment of a Lender’s share in a Credit will
be:

  (i)   the last day of the current Interest Period of that Credit or, in the
case of a Letter of Credit five days after the date of the notification; or    
(ii)   if earlier, the date specified by the Lender in the notification under
paragraph (a) above and which must not be earlier than the last day of any
applicable grace period allowed by law.

11.2   Voluntary prepayment of Tranche A Loan   (a)   The Borrowers may, by
giving not less than 30 days’ prior notice to the Facility Agent, prepay (or
ensure that a Borrower prepays) the Tranche A Loan on the last day of its
current Interest Period in whole or in part.   (b)   A prepayment of part of the
Tranche A Loan must be in a minimum amount of US$10,000,000 and an integral
multiple of US$5,000,000 .   11.3   Automatic cancellation       The Commitments
of each Lender will be automatically cancelled at the close of business on the
last day of the relevant Availability Period or, in respect of Tranche A,
immediately after the first drawdown.   11.4   Voluntary cancellation   (a)  
Each of the Borrowers may, by giving not less than 30 days’ prior notice to the
Facility Agent, cancel the unutilised amount of the Total Commitments in whole
or in part.   (b)   Partial cancellation of the Total Commitments must be, in
respect of each of the Tranche A Facility, the Tranche B Facility, the Tranche C
Facility and the Tranche D Facility, in a minimum amount of US$10,000,000 (or,
if less, the maximum undrawn amount of the Total Commitments) and an integral
multiple of US$5,000,000.   (c)   Any cancellation in part will be applied
against the relevant Commitment of each Lender pro rata.

TETONS — CREDIT AGREEMENT

32



--------------------------------------------------------------------------------



 



11.5   Right of repayment and cancellation of a single Lender   (a)   If an
Obligor is, or will be, required to pay to a Lender:

  (i)   a Tax Payment; or     (ii)   an Increased Cost,

    the Company may, while the requirement continues, give notice to the
Facility Agent requesting prepayment and cancellation in respect of that Lender.

(b)   After notification under paragraph (a) above:

  (i)   each Borrower must repay or prepay that Lender’s share in each Credit
utilised by it on the date specified in paragraph (c) below; and     (ii)   the
Commitments of that Lender will be immediately cancelled.

(c)   The date for repayment or prepayment of a Lender’s share in a Credit will
be:

  (i)   the last day of the current Interest Period for that Credit, or in the
case of a Letter of Credit, 10 days after the date of the notification; or    
(ii)   if earlier, the date specified by the Company in its notification.

11.6   Partial prepayment of Tranche A Loan   (a)   Except where this Clause
expressly provides otherwise any partial prepayment of the Tranche A Loan will
be applied against the remaining Repayment Instalments pro rata.   (b)   Any
voluntary prepayment of a Tranche A Loan under Subclause 11.2 (Voluntary
prepayment of Tranche A Loan) will be applied against the remaining Repayment
Instalments in inverse order of maturity.   (c)   No amount of Tranche A Loan
prepaid under this Agreement may subsequently be re-borrowed.   11.7  
Re-borrowing of Tranche B Loans and Tranche C Loans       Any prepayment of a
Tranche B Loan or a Tranche C Loan under this Clause 11 (Prepayment and
cancellation) may not be re-borrowed.   11.8   Miscellaneous provisions   (a)  
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Credits and Commitments.
The Facility Agent must notify the Lenders promptly of receipt of any such
notice.   (b)   All prepayments under this Agreement must be made with accrued
interest on the amount prepaid. Subject to paragraph (c) below, no premium or
penalty is payable in respect of any prepayment except for Break Costs.   (c)  
A premium of 0.75 per cent. of the amount prepaid or cancelled (and any
applicable Break Costs) will be payable by the Borrowers in respect of any
voluntary prepayment of the Tranche A Loan

TETONS — CREDIT AGREEMENT

33



--------------------------------------------------------------------------------



 



    under Subclause 11.2 (Voluntary prepayment of Tranche A Loan) or any
voluntary cancellation under Subclause 11.4 (Voluntary cancellation) if such
prepayment or cancellation occurs on or before the first anniversary of the date
of this Agreement.   (d)   The Majority Lenders may agree to a shorter notice
period for a voluntary prepayment or a voluntary cancellation.   (e)   No
prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.   (f)   No amount of the Total Commitments cancelled
under this Agreement may subsequently be reinstated.   12.   INTEREST   12.1  
Calculation of interest       The rate of interest on each Loan for each
Interest Period is the percentage rate per annum equal to the aggregate of the
applicable:

  (a)   Margin; and     (b)   LIBOR.

12.2   Payment of interest       Except where it is provided to the contrary in
this Agreement, each Borrower must pay accrued interest on each Loan made to it
on the last day of each Interest Period and also, if the Interest Period is
longer than six months, on the dates falling at six-monthly intervals after the
first day of that Interest Period.   12.3   Interest on overdue amounts   (a)  
If an Obligor fails to pay any amount payable by it under the Finance Documents,
it must immediately on demand by the Facility Agent pay interest on the overdue
amount from its due date up to the date of actual payment, both before, on and
after judgment.   (b)   Interest on an overdue amount is payable at a rate
determined by the Facility Agent to be two per cent. per annum above the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Tranche B Loan in the currency of the overdue amount.
For this purpose, the Facility Agent may (acting reasonably):

  (i)   select successive Interest Periods of any duration of up to three
months; and     (ii)   determine the appropriate Rate Fixing Day for that
Interest Period.

(c)   Notwithstanding paragraph (b) above, if the overdue amount is a principal
amount of a Loan and becomes due and payable before the last day of its current
Interest Period, then:

  (i)   the first Interest Period for that overdue amount will be the unexpired
portion of that Interest Period; and

TETONS — CREDIT AGREEMENT

34



--------------------------------------------------------------------------------



 



  (ii)   the rate of interest on the overdue amount for that first Interest
Period will be two per cent. per annum above the rate then payable on that Loan.

    After the expiry of the first Interest Period for that overdue amount, the
rate on the overdue amount will be calculated in accordance with paragraph
(b) above.   (d)   Interest (if unpaid) on an overdue amount will be compounded
with that overdue amount at the end of each of its Interest Periods but will
remain immediately due and payable.   12.4   Notification of rates of interest  
    The Facility Agent must promptly notify each relevant Party of the
determination of a rate of interest under this Agreement.   13.   INTEREST
PERIODS   13.1   Selection — Tranche A Loan   (a)   The Tranche A Loan has
successive Interest Periods.   (b)   A Borrower must select the first Interest
Period for the Tranche A Loan in the relevant Request and each subsequent
Interest Period in an irrevocable notice received by the Facility Agent not
later than 11.00 a.m. one Business Day before the Rate Fixing Day for that
Interest Period. Each Interest Period for the Tranche A Loan will start on its
Utilisation Date or on the expiry of its preceding Interest Period.   (c)   If a
Borrower fails to select an Interest Period for the outstanding Tranche A Loan
under paragraph (b) above, that Interest Period will, subject to the other
provisions of this Clause, be three months.   (d)   Subject to the following
provisions of this Clause, each Interest Period for a Tranche A Loan will be
one, two, three or (subject to availability) six months or any other period
agreed by the Borrowers and the Facility Agent (acting on the instructions of
the Majority Lenders).   13.2   Selection — Tranche B Loans and Tranche C Loans
  (a)   Each Tranche B Loan and Tranche C Loan has one Interest Period only.  
(b)   A Borrower must select the Interest Period for a Tranche B Loan and a
Tranche C Loan in the relevant Request.   (c)   Subject to the following
provisions of this Clause, each Interest Period for a Tranche B Loan or a
Tranche C Loan will be one, two, three or (subject to availability) six months
or any other period agreed by the Borrowers and the Facility Agent (acting on
the instructions of the Majority Lenders).   13.3   Coincidence with Repayment
Dates       The Facility Agent may, before the Rate Fixing Day for the relevant
Interest Period shorten any Interest Period for the Tranche A Loan to ensure
that the amount of the Tranche A Loan with an Interest Period ending on a
Repayment Date is not less than the Repayment Instalment due on that Repayment
Date.

TETONS — CREDIT AGREEMENT

35



--------------------------------------------------------------------------------



 



13.4   No overrunning the Final Maturity Date       If an Interest Period would
otherwise overrun the Final Maturity Date, it will be shortened so that it ends
on the Final Maturity Date.   13.5   Other adjustments       The Facility Agent
and the Company may enter into such other arrangements as they may agree for the
adjustment of Interest Periods and the consolidation and/or splitting of Loans.
  13.6   Notification       The Facility Agent must notify each relevant Party
of the duration of each Interest Period promptly after ascertaining its
duration.   14.   MARKET DISRUPTION   14.1   Failure of a Reference Bank to
supply a rate       If LIBOR is to be calculated by reference to the Reference
Banks but a Reference Bank does not supply a rate at or about 12.00 noon (London
time) on a Rate Fixing Day, the applicable LIBOR will, subject as provided
below, be calculated on the basis of the rates of the remaining Reference Banks.
  14.2   Market disruption   (a)   In this Clause, each of the following events
is a market disruption event:

  (i)   LIBOR is to be calculated by reference to the Reference Banks but no, or
(where there is more than one Reference Bank) only one, Reference Bank supplies
a rate by 12.00 noon (London time) on the Rate Fixing Day; or     (ii)   the
Facility Agent receives by close of business on the Rate Fixing Day notification
from Lenders whose shares in the relevant Loan exceed 40 per cent. of that Loan
that the cost to them of obtaining matching deposits in the relevant interbank
market is in excess of LIBOR for the relevant Interest Period.

(b)   The Facility Agent must promptly notify the Company and the Lenders of a
market disruption event.   (c)   After notification under paragraph (b) above,
the rate of interest on each Lender’s share in the affected Loan for the
relevant Interest Period will be the aggregate of the applicable:

  (i)   Margin; and     (ii)   rate notified to the Facility Agent by that
Lender as soon as practicable, and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its share in that
Loan from whatever source it may reasonably select.

14.3   Alternative basis of interest or funding   (a)   If a market disruption
event occurs and the Facility Agent or the Company so requires, the Company and
the Facility Agent must enter into negotiations for a period of not more than 30
days with a view

TETONS — CREDIT AGREEMENT

36



--------------------------------------------------------------------------------



 



    to agreeing an alternative basis for determining the rate of interest and/or
funding for the affected Loan.   (b)   Any alternative basis agreed will be,
with the prior consent of all the Lenders, binding on all the Parties.   (c)  
For the avoidance of doubt, unless an alternative rate is agreed pursuant to
this Subclause, the rate of interest shall continue to be determined in
accordance with Subclause 14.2 (Market disruption).

15.   TAXES   15.1   General       In this Clause:       Indirect Tax means any
goods and services tax, consumption tax, value added tax or any Tax of a similar
nature.       Tax Credit means a credit against any Tax or any relief or
remission for Tax (or its repayment).   15.2   Tax gross-up   (a)   Each Obligor
must make all payments to be made by it under the Finance Documents without any
Tax Deduction, unless a Tax Deduction is required by law.   (b)   If an Obligor
or a Lender is aware that an Obligor must make a Tax Deduction (or that there is
a change in the rate or the basis of a Tax Deduction), it must promptly notify
the Facility Agent. The Facility Agent must then promptly notify the affected
Parties.   (c)   If a Tax Deduction is required by law to be made by an Obligor,
the amount of the payment due from the Obligor will be increased to an amount
which (after making the Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.   (d)   If an
Obligor is required to make a Tax Deduction, that Obligor must make the minimum
Tax Deduction allowed by law and must make any payment required in connection
with that Tax Deduction within the time allowed by law.   (e)   Within 30
Business Days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Facility Agent for the relevant Finance Party
evidence reasonably satisfactory to that Finance Party (acting reasonably) that
the Tax Deduction has been made or (as applicable) the appropriate payment has
been paid to the relevant taxing authority.   15.3   Tax indemnity   (a)  
Without prejudice to Subclause 15.2 (Tax gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable under the Finance Documents (including any sum deemed
for purposes of Tax to be received or receivable by such Finance Party whether
or not actually received or receivable) or if any liability in respect of any
such payment is asserted, imposed, levied or assessed against any Finance Party,
the Borrower shall, within seven Business Days of demand by the Facility Agent,
indemnify the Finance Party which suffers a loss or liability as a result
against such payment or liability, together with any interest,

TETONS — CREDIT AGREEMENT

37



--------------------------------------------------------------------------------



 



    penalties, costs and expenses payable or incurred in connection therewith,
provided that this Subclause shall not apply to:-

  (i)   any Tax imposed on or calculated with reference to profit or net income
of a Finance Party by the jurisdiction in which such Finance Party is
incorporated; or     (ii)   any Tax imposed on or calculated with reference to
profit or net income on the Facility Office of a Finance Party by the
jurisdiction in which the Facility Office of such Finance Party is located.

(b)   A Finance Party making, or intending to make, a claim under paragraph
(a) above must promptly notify the Company in accordance with Clause 38.4
(Obligors) of the event which will give, or has given, rise to the claim.   (c)
  A Finance Party must, on receiving a payment from an Obligor under this Clause
notify the Facility Agent.   15.4   Tax Credit       If an Obligor makes a Tax
Payment and the relevant Finance Party (in its absolute discretion) determines
that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (b)   it has
obtained, used and retained that Tax Credit,

    the Finance Party must pay an amount to the Obligor which that Finance Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-Tax position as it would have been if the Tax Payment had not
been required to be made by the Obligor.   15.5   Stamp taxes       The
Borrowers must pay and indemnify each Finance Party against any cost, loss or
liability that Finance Party incurs in relation to all stamp duty, stamp duty
land tax, registration or other similar Tax payable in connection with the entry
into, performance or enforcement of any Finance Document, except for any such
Tax payable in connection with the entry into of a Transfer Certificate.   15.6
  Indirect tax   (a)   All consideration expressed to be payable under a Finance
Document by any Obligor to a Finance Party shall be deemed to be exclusive of
any Indirect Tax. If any Indirect Tax is chargeable on any supply made by any
Finance Party to any Obligor in connection with a Finance Document, that Obligor
shall pay to the Finance Party (in addition to and at the same time as paying
the consideration) an amount equal to the amount of the Indirect Tax.   (b)  
Where a Finance Document requires any Obligor to reimburse a Finance Party for
any costs or expenses, that Obligor shall also at the same time pay and
indemnify the Finance Party against all Indirect Tax incurred by that Finance
Party in respect of the costs or expenses to the extent that the Finance Party
reasonably determines that it is not entitled to credit or repayment in respect
of the Indirect Tax.

TETONS — CREDIT AGREEMENT

38



--------------------------------------------------------------------------------



 



16.   INCREASED COSTS   16.1   Increased Costs       Except as provided below in
this Clause, the Borrowers must pay to a Finance Party the amount of any
Increased Cost incurred by that Finance Party or any of its Affiliates as a
result of:

  (a)   the introduction of, or any change in, or any change in the
interpretation, administration or application of, any law or regulation; or    
(b)   compliance with any law or regulation made after the date of this
Agreement.

16.2   Exceptions       The Borrowers need not make any payment for an Increased
Cost to the extent that the Increased Cost is:

  (a)   compensated for under another Clause or would have been but for an
exception to that Clause;     (b)   attributable to a Finance Party or its
Affiliate wilfully failing to comply with any law or regulation; or     (c)  
attributable to a Tax Deduction which as at the date of this Agreement is
required by law to be made by an Obligor.

16.3   Claims   (a)   A Finance Party intending to make a claim for an Increased
Cost must notify the Facility Agent of the circumstances giving rise to and the
amount of the claim, following which the Facility Agent will promptly notify the
Borrowers.   (b)   Each Finance Party must, as soon as practicable after a
demand by the Facility Agent, provide a certificate confirming the amount of its
Increased Cost.   17.   MITIGATION   17.1   Mitigation

(a)   Each Finance Party must, in consultation with the Borrowers, take all
reasonable steps to mitigate any circumstances which arise and which result or
would result in:

  (i)   any Tax Payment or Increased Cost being payable to that Finance Party;
or     (ii)   that Finance Party being able to exercise any right of prepayment
and/or cancellation under this Agreement by reason of any illegality,

    including transferring its rights and obligations under the Finance
Documents to an Affiliate or changing its Facility Office.   (b)   Paragraph
(a) above does not in any way limit the obligations of any Obligor under the
Finance Documents.

TETONS — CREDIT AGREEMENT

39



--------------------------------------------------------------------------------



 



(c)   The Borrowers must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of any step taken by it
under this Subclause.   (d)   A Finance Party is not obliged to take any step
under this Subclause if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.   17.2   Conduct of business
by a Finance Party       No term of any Finance Document will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it in respect of Tax or the extent, order and manner of any claim;
or     (c)   oblige any Finance Party to disclose any information relating to
its affairs (Tax or otherwise) or any computation in respect of Tax.

18.   PAYMENTS   18.1   Place       Unless a Finance Document specifies that
payments under it are to be made in another manner, all payments by a Party
(other than the Facility Agent) under the Finance Documents must be made to the
Facility Agent to its account at such office or bank in the principal financial
centre of the country of the relevant currency as it may notify to that Party
for this purpose by not less than five Business Days’ prior notice.   18.2  
Funds       Payments under the Finance Documents to the Facility Agent must be
made for value on the due date at such times and in such funds as the Facility
Agent may specify to the Party concerned as being customary at the time for the
settlement of transactions in the relevant currency in the place for payment.  
18.3   Distribution   (a)   Each payment received by the Facility Agent under
the Finance Documents for another Party must, except as provided below, be made
available by the Facility Agent to that Party by payment (as soon as practicable
after receipt) to its account with such office or bank in the principal
financial centre of the country of the relevant currency as it may notify to
that Party for this purpose by not less than five Business Days’ prior notice.  
(b)   The Facility Agent may apply any amount received by it for an Obligor in
or towards payment (as soon as practicable after receipt) of any amount due from
that Obligor under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.   (c)   Where a sum is paid to the
Facility Agent under this Agreement for another Party, the Facility Agent is not
obliged to pay that sum to that Party until it has established that it has
actually received it. However, the Facility Agent may assume that the sum has
been paid to it, and, in reliance on that assumption, make available to that
Party a corresponding amount. If it transpires that the sum has not been
received by the Facility Agent, that Party must immediately on demand by the
Facility

TETONS — CREDIT AGREEMENT

40



--------------------------------------------------------------------------------



 



    Agent refund any corresponding amount made available to it together with
interest on that amount from the date of payment to the date of receipt by the
Facility Agent at a rate calculated by the Facility Agent to reflect its cost of
funds.

18.4   Currency   (a)   Unless a Finance Document specifies that payments under
it are to be made in a different manner, the currency of each amount payable
under the Finance Documents is determined under this Subclause.   (b)   Interest
is payable in the currency in which the relevant amount in respect of which it
is payable is denominated.   (c)   A repayment or prepayment of any principal
amount is payable in the currency in which that principal amount is denominated
on its due date.   (d)   Amounts payable in respect of Taxes, fees, costs and
expenses are payable in the currency in which they are incurred.   (e)   Each
other amount payable under the Finance Documents is payable in USD.   18.5   No
set-off or counterclaim       All payments made by an Obligor under the Finance
Documents must be calculated and made without (and free and clear of any
deduction for) set-off or counterclaim.   18.6   Business Days   (a)   If a
payment under the Finance Documents is due on a day which is not a Business Day,
the due date for that payment will instead be the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is not)
or whatever day the Facility Agent determines is market practice.   (b)   During
any extension of the due date for payment of any principal under this Agreement
interest is payable on that principal at the rate payable on the original due
date.   18.7   Partial payments   (a)   If the Facility Agent receives a payment
insufficient to discharge all the amounts then due and payable by the Obligors
under the Finance Documents, the Facility Agent must apply that payment towards
the obligations of the Obligors under the Finance Documents in the following
order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Parties under the Finance Documents;     (ii)  
secondly, in or towards payment pro rata of any accrued interest or fee due but
unpaid under this Agreement;     (iii)   thirdly, in or towards payment pro rata
of any principal amount due but unpaid under this Agreement; and     (iv)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

TETONS — CREDIT AGREEMENT

41



--------------------------------------------------------------------------------



 



(b)   The Facility Agent must, if so directed by the Majority Lenders, vary the
order set out in sub-paragraphs (a)(ii) to (iv) above.   (c)   This Subclause
will override any appropriation made by an Obligor.   18.8   Timing of payments
      If a Finance Document does not provide for when a particular payment is
due, that payment will be due within three Business Days of demand by the
relevant Finance Party.   19.   GUARANTEE AND INDEMNITY   19.1   Guarantee and
indemnity       Each Guarantor jointly and severally and irrevocably and
unconditionally:

  (a)   guarantees to each Finance Party punctual performance by each Borrower
of all its obligations under the Finance Documents;     (b)   undertakes with
each Finance Party that, whenever a Borrower does not pay any amount when due
under or in connection with any Finance Document, it must immediately on demand
by the Facility Agent pay that amount as if it were the principal obligor in
respect of that amount; and     (c)   agrees with each Finance Party that if,
for any reason, any amount claimed by a Finance Party under this Clause is not
recoverable from that Guarantor on the basis of a guarantee then that Guarantor
will be liable as a principal debtor and primary obligor to indemnify that
Finance Party in respect of any loss it incurs as a result of a Borrower failing
to pay any amount expressed to be payable by it under a Finance Document on the
date when it ought to have been paid. The amount payable by a Guarantor under
this indemnity will not exceed the amount it would have had to pay under this
Clause had the amount claimed been recoverable on the basis of a guarantee.

19.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of all sums payable by any Obligor under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.   19.3   Reinstatement   (a)   If any discharge (whether in respect
of the obligations of any Obligor or any security for those obligations or
otherwise) or arrangement is made in whole or in part on the faith of any
payment, security or other disposition which is avoided or must be restored on
insolvency, liquidation, administration or otherwise without limitation, the
liability of each Guarantor under this Clause will continue or be reinstated as
if the discharge or arrangement had not occurred.   (b)   Each Finance Party may
concede or compromise any claim that any payment, security or other disposition
is liable to avoidance or restoration.

TETONS — CREDIT AGREEMENT

42



--------------------------------------------------------------------------------



 



19.4   Waiver of defences       The obligations of each Guarantor under this
Clause will not be affected by any act, omission or thing (whether or not known
to it or any Finance Party) which, but for this provision, would reduce, release
or prejudice any of its obligations under this Clause. This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets (present or future) of, any person;     (d)   any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (e)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of any person;
    (f)   any amendment of a Finance Document or any other document or security;
    (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Finance Document or any other document or
security; or     (h)   any insolvency or similar proceedings.

19.5   Immediate recourse   (a)   Each Guarantor waives any right it may have of
first requiring any Finance Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or claim payment from any
person before claiming from that Guarantor under this Clause.   (b)   This
waiver applies irrespective of any law or any provision of a Finance Document to
the contrary.   19.6   Appropriations       Until all amounts which may be or
become payable by the Obligors under or in connection with the Finance Documents
have been irrevocably paid in full, each Finance Party (or any trustee or agent
on its behalf) may without affecting the liability of any Guarantor under this
Clause:

(a)  (i)    refrain from applying or enforcing any other moneys, security or
rights held or received by that Finance Party (or any trustee or agent on its
behalf) against those amounts; or

  (ii)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and

  (b)   hold in a suspense account any moneys received from any Guarantor or on
account of that Guarantor’s liability under this Clause.

TETONS — CREDIT AGREEMENT

43



--------------------------------------------------------------------------------



 



19.7   Non-competition       Unless:

  (a)   all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full; or    
(b)   the Facility Agent otherwise directs,

    no Guarantor will, after a claim has been made or by virtue of any payment
or performance by it under this Clause:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Finance Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Guarantor’s liability under
this Clause;     (iii)   claim, rank, prove or vote as a creditor of any Obligor
or its estate in competition with any Finance Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Obligor, or exercise any
right of set-off as against any Obligor.

    Each Guarantor must hold in trust for and immediately pay or transfer to the
Facility Agent for the Finance Parties any payment or distribution or benefit of
security received by it contrary to this Clause or in accordance with any
directions given by the Facility Agent under this Clause.

19.8   Release of Guarantors’ right of contribution       If any Guarantor
ceases to be a Guarantor in accordance with the terms of the Finance Documents
for the purposes of any sale or other disposal of that Guarantor:

  (a)   that Guarantor will be released by each other Guarantor from any
liability whatsoever to make a contribution to any other Guarantor arising by
reason of the performance by any other Guarantor of its obligations under the
Finance Documents; and     (b)   each other Guarantor will waive any rights it
may have by reason of the performance of its obligations under the Finance
Documents to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any right of any Finance Party under any Finance
Document or of any other security taken under, or in connection with, any
Finance Document where the rights or security are granted by or in relation to
the assets of the retiring Guarantor.

19.9   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Finance Party.

TETONS — CREDIT AGREEMENT

44



--------------------------------------------------------------------------------



 



19.10   Limitations   (a)   This guarantee does not apply to any liability to
the extent it would result in this guarantee constituting unlawful financial
assistance within the meaning of 47A of the Companies Ordinance (Cap.32 of the
Laws of Hong Kong).   (b)   The obligations of any Additional Guarantor are
subject to the limitations (if any) set out in the Accession Agreement executed
by that Additional Guarantor.   20.   REPRESENTATIONS AND WARRANTIES   20.1  
Representations and warranties       The representations and warranties set out
in this Clause are made by each Obligor or (if the relevant provision so states)
the Company to each Finance Party.   20.2   Status   (a)   It is a corporation
or limited liability company, duly incorporated or formed and validly existing
under the laws of its jurisdiction of incorporation or formation.   (b)   It and
each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.   20.3   Powers and authority       It has
the power to enter into and perform, and has taken all necessary action to
authorise the entry into and performance of, the Finance Documents to which it
is or will be a party and the transactions contemplated by those Finance
Documents.   20.4   Legal validity   (a)   Subject to any general principles of
law limiting its obligations and referred to in any legal opinion required under
this Agreement, each Finance Document to which it is a party is its legally
binding, valid and enforceable obligation.   (b)   Each Finance Document to
which it is a party is in the proper form for its enforcement in the
jurisdiction of its incorporation.   20.5   Non-conflict       The entry into
and performance by it of, and the transactions contemplated by, the Finance
Documents do not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its or any of its
Subsidiaries’ constitutional documents; or     (c)   any document which is
binding upon it or any of its Subsidiaries or any of its or its Subsidiaries’
assets.

TETONS — CREDIT AGREEMENT

45



--------------------------------------------------------------------------------



 



20.6   No default   (a)   No Default is outstanding or will result from the
entry into of, or the performance of any transaction contemplated by, any
Finance Document; and   (b)   no other event or circumstance is outstanding
which constitutes a default under any document which is binding on it or any of
its Subsidiaries or any of its or its Subsidiaries’ assets to an extent or in a
manner which has or is reasonably likely to have a Material Adverse Effect.  
20.7   Authorisations       Except for registration of:

  (a)   the Composite Share Mortgage, the Composite Security Agreement, the
Security Over Receivables and, if applicable, the Assignment Document entered
into by Oriental Printed Circuits Limited at the Hong Kong Companies Registry
pursuant to the Companies Ordinance (Cap. 32 of the Laws of Hong Kong);     (b)
  the Composite Share Mortgage and the Composite Security Agreement at the
Registry of Corporate Affairs in the British Virgin Islands pursuant to the BVI
Business Companies Act, 2004 (as amended); and     (c)   a financing statement
on Form UCC1 covering the shares in the Company subject to the Security
Interests constituted under the Composite Share Mortgage and naming TTM
International as debtor and the Security Trustee as secured party with the
Office of the Secretary of State of the State of Delaware,

    all authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, the Finance Documents have been obtained or effected (as appropriate) and
are in full force and effect.   20.8   Financial statements       Its audited
financial statements most recently delivered to the Facility Agent:

  (a)   have been prepared in accordance with GAAP, consistently applied; and  
  (b)   give a true and fair view of its financial condition (consolidated, if
applicable) as at the date to which they were drawn up,

    except, in each case, as disclosed to the contrary in those financial
statements.   20.9   No material adverse change       There has been no material
adverse change in the consolidated financial condition of each Obligor since the
date on which the latest unaudited financial statements of each Obligor
delivered pursuant to Part 1 of Schedule 2 (Conditions Precedent Documents) were
drawn up.   20.10   Pari passu ranking       Its payment obligations under the
Finance Documents rank at least pari passu with the claims of all of its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

TETONS — CREDIT AGREEMENT

46



--------------------------------------------------------------------------------



 



20.11   Environmental laws   (a)   Each Obligor and each member of the Group is
in compliance with Subclause 23.13 (Environmental matters) and no circumstances
have occurred which would prevent such compliance in each case where
non-compliance could reasonably be expected to have a Material Adverse Effect.  
(b)   No Environmental Claim has been commenced or (to the best of its knowledge
and belief (having made due and careful enquiry) is threatened against any
Obligor or any member of the Group where such Environmental Claim is likely to
be determined against the relevant Obligor or member of the Group and, if so
determined, would reasonably be expected to have a Material Adverse Effect.  
20.12   Litigation       No litigation, arbitration or administrative
proceedings against any member of the Group has been started or, to its
knowledge, threatened, which have or, if adversely determined, are reasonably
likely to have a Material Adverse Effect.   20.13   Taxes on payments       All
amounts payable by it under the Finance Documents may be made without any Tax
Deduction.   20.14   Stamp duties       Except for registration fees payable at
the relevant registries under Subclause 20.7 (Authorisations) (in each case in
respect of the Security Documents) no stamp or registration duty or similar Tax
or charge is payable in its jurisdiction of incorporation in respect of any
Finance Document.   20.15   Immunity   (a)   The entry into by it of each
Finance Document constitutes, and the exercise by it of its rights and
performance of its obligations under each Finance Document will constitute,
private and commercial acts performed for private and commercial purposes; and  
(b)   it will not be entitled to claim immunity from suit, execution, attachment
or other legal process in any proceedings taken in its jurisdiction of
incorporation in relation to any Finance Document.   20.16   No adverse
consequences   (a)   It is not necessary under the laws of its jurisdiction of
incorporation:

  (i)   in order to enable any Finance Party to enforce its rights under any
Finance Document; or     (ii)   by reason of the entry into of any Finance
Document or the performance by it of its obligations under any Finance Document,

    that any Finance Party should be licensed, qualified or otherwise entitled
to carry on business in its jurisdiction of incorporation; and   (b)   no
Finance Party is or will be deemed to be resident, domiciled or carrying on
business in its jurisdiction of incorporation by reason only of the entry into,
performance and/or enforcement of any Finance Document.

TETONS — CREDIT AGREEMENT

47



--------------------------------------------------------------------------------



 



20.17   Jurisdiction/governing law   (a)   In this Subclause:       Relevant
Jurisdiction means in relation to an Obligor:

  (i)   its jurisdiction of incorporation;     (ii)   any jurisdiction where any
asset subject to or intended to be subject to a Security Document is situated;  
  (iii)   any jurisdiction where it conducts its business; and     (iv)   the
jurisdiction whose laws govern the perfection of any Security Document entered
into by it.

(b)   Its:

  (i)   irrevocable submission under the Finance Documents to the jurisdiction
of the courts of Hong Kong;     (ii)   agreement that each Finance Document is
governed by Hong Kong law; and     (iii)   agreement not to claim any immunity
to which it or its assets may be entitled,

    are legal, valid and binding under the laws of its Relevant Jurisdiction;
and   (c)   any judgment obtained in Hong Kong will be recognised and be
enforceable by the courts of its Relevant Jurisdiction.   20.18   No misleading
information       All information supplied by any Obligor or any member of the
Group is true, complete and accurate in all material respects as at the date it
was given and is not misleading in any respect.   20.19   Authorised signatories
      Unless notified in writing by the relevant Obligor to the contrary, each
person listed in the director’s certificates of each Obligor referred to in
Part 1 of Schedule 2 (Conditions precedent documents) and any other person
notified (together with the specimen signature of that person) to the Facility
Agent under Subclause 21.4(c) (Information — miscellaneous) are authorised to
sign and deliver a Request or, as the case may be, any notices on behalf of the
relevant Obligor.   20.20   Ownership       As at the first Utilisation Date,
the Tang Family is directly or indirectly the single largest shareholder in the
Parent.   20.21   Times for making representations and warranties   (a)   The
representations and warranties set out in this Clause are made by each Original
Obligor on the date of this Agreement.

TETONS — CREDIT AGREEMENT

48



--------------------------------------------------------------------------------



 



(b)   Unless a representation and warranty is expressed to be given at a
specific date, each representation and warranty is deemed to be repeated by:

  (i)   each Additional Guarantor and the Borrowers on the date on which that
Additional Guarantor becomes a Guarantor; and     (ii)   each Obligor on the
date of each Request and the first day of each Interest Period.

(c)   When a representation and warranty in Subclause 20.6(a) (No default) is
repeated on a Request for a Rollover Loan or the first day of an Interest Period
for the Tranche A Loan (other than the first Interest Period for the Tranche A
Loan), the reference to a Default will be construed as a reference to an Event
of Default.   (d)   When a representation and warranty is repeated, it is
applied to the circumstances existing at the time of repetition.   21.  
INFORMATION COVENANTS   21.1   Financial statements   (a)   Each Obligor (other
than each Obligor incorporated in the British Virgin Islands) must, and each
Obligor will procure that Shanghai Meadville Electronics Co., Ltd., Dongguan
Meadville Circuits Limited and Dongguan Shengyi Electronics Limited will, supply
to the Facility Agent in sufficient copies for all the Lenders:

  (i)   its audited consolidated financial statements (or, if the relevant
Obligor (other than the Company and the Parent) does not produce consolidated
financial statements, its audited financial statements) for each of its
financial years; and     (ii)   its unaudited interim financial statements for
the first half-year of each of its financial years.

(b)   Each Obligor incorporated in the British Virgin Islands must supply to the
Facility Agent in sufficient copies for all the Lenders:

  (i)   its unaudited consolidated financial statements (or, if the relevant
Obligor does not produce consolidated financial statements, its unaudited
financial statements) for each of its financial years; and     (ii)   its
unaudited interim financial statements for the first-half-year of each of its
financial years.

(c)   All financial statements must be supplied as soon as they are available
and:

  (i)   in the case of the audited financial statements to be provided under
paragraph (a) above, within 180 days;     (ii)   in the case of the unaudited
financial statements to be provided under paragraph (b) above, within 120 days;
and     (iii)   in the case of the unaudited interim financial statements to be
provided under paragraphs (a) and (b) above, within 90 days,

    of the end of the relevant financial period.

TETONS — CREDIT AGREEMENT

49



--------------------------------------------------------------------------------



 



21.2   Form of financial statements   (a)   Each Obligor must ensure that each
set of financial statements supplied under this Agreement gives (if audited) a
true and fair view of, or (if unaudited) fairly represents, the financial
condition (consolidated or otherwise) of the relevant person as at the date to
which those financial statements were drawn up.   (b)   Each Obligor must notify
the Facility Agent of any change to the manner in which its audited consolidated
financial statements are prepared.   (c)   If requested by the Facility Agent,
each Obligor must supply to the Facility Agent:

  (i)   a full description of any change notified under paragraph (b) above; and
    (ii)   sufficient information to enable the Finance Parties to make a proper
comparison between the financial position shown by the set of financial
statements prepared on the changed basis and its most recent audited
consolidated financial statements delivered to the Facility Agent under this
Agreement.

(d)   If requested by the Facility Agent, the Obligors must enter into
discussions for a period of not more than 30 days with a view to agreeing any
amendments required to be made to this Agreement to place the Obligors and the
Lenders in the same position as they would have been if the change had not
happened. Any agreement between the Obligors and the Facility Agent will be,
with the prior consent of the Majority Lenders, binding on all the Parties.  
(e)   If no agreement is reached under paragraph (d) above on the required
amendments to this Agreement, each Obligor must ensure that its auditors certify
those amendments; the certificate of the auditors will be, in the absence of
manifest error, binding on all the Parties.   21.3   Compliance Certificate  
(a)   The Parent and the Company must each supply to the Facility Agent a
Compliance Certificate with each set of financial statements sent to the
Facility Agent under this Agreement.   (b)   A Compliance Certificate must be
signed by two authorised signatories of the Parent or, as the case may be, two
authorised signatories of the Company.   21.4   Information — miscellaneous    
  The Company must supply to the Facility Agent, in sufficient copies for all
the Lenders if the Facility Agent so requests:

  (a)   copies of all documents despatched by the Parent, the Company and/or its
Subsidiaries to the shareholders of the Parent (or any class of them) or its
creditors generally or any class of them at the same time as they are
despatched;     (b)   promptly upon becoming aware of them, details of any
litigation, arbitration or administrative proceedings against the Parent or any
member of the Group which are current, threatened or pending and which have or
might, if adversely determined, expose any member of the Group to a financial
liability equal to or greater than HK$40,000,000 (or its equivalent in other
currencies) ;

TETONS — CREDIT AGREEMENT

50



--------------------------------------------------------------------------------



 



  (c)   promptly upon becoming aware of them, details of any change in
authorised signatories of each Obligor (including specimen signatures of any
newly appointed authorised signatories);     (d)   promptly on request, a list
of the then current Material Subsidiaries; and     (e)   subject to any
applicable listing rule restrictions, promptly on request, such further
information regarding the financial condition, business and operations of any
member of the Group as any Finance Party through the Facility Agent may
reasonably request.

21.5   Notification of Default   (a)   Unless each of the Facility Agent, the
Factoring Agent and the Issuing Bank has already been so notified by another
Obligor or Security Provider, each Obligor and each Security Provider must
notify each of the Facility Agent, the Factoring Agent and the Issuing Bank of
any Default (and the steps, if any, being taken to remedy it) promptly upon
becoming aware of its occurrence.   (b)   Promptly on request by the Facility
Agent, the Parent and the Company must each supply to the Facility Agent a
certificate, signed by two of its authorised signatories on its behalf,
certifying that no Default is outstanding or, if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it.   21.6  
Year end       No Obligor may change its financial year end.   21.7   Customer
due diligence requirements   (a)   Each Obligor and each Security Provider must
promptly on the request of any Finance Party supply to that Finance Party any
documentation or other evidence which is reasonably requested by that Finance
Party (whether for itself, on behalf of any Finance Party or any prospective new
Lender) to enable a Finance Party or prospective new Lender to carry out and be
satisfied with the results of all applicable customer due diligence
requirements.   (b)   Each Lender must promptly on the request of the Facility
Agent supply to the Facility Agent any documentation or other evidence which is
reasonably required by the Facility Agent to carry out and be satisfied with the
results of all customer due diligence requirements.   22.   FINANCIAL COVENANTS
  22.1   Definitions       In this Clause:       Borrowings means, in respect of
any person, any indebtedness for or in respect of moneys borrowed or raised by
such person for the purpose of raising finance (without double-counting) in
respect of:

  (a)   any debit balances at banks and other financial institutions and any
moneys borrowed or raised but excluding the loans owing to fellow Subsidiaries
of the Relevant Group;     (b)   any bond, note, loan stock, debenture, bill of
exchange or other security or debt instruments;     (c)   any acceptance or
documents against payment or indebtedness of similar nature;

TETONS — CREDIT AGREEMENT

51



--------------------------------------------------------------------------------



 



  (d)   any lease or hire purchase or installment credit arrangement entered
into primarily as a method of raising finance or of financing the acquisition of
the assets leased;     (e)   receivables sold or discounted (otherwise than on a
non-recourse basis); or     (f)   any guarantee, indemnity or other assurance
against financial loss of any third party persons in respect of any of
paragraphs (a) to (e) set out above.

    Consolidated Current Assets means, at any time, the consolidated current
assets of the Relevant Group at that time as determined in accordance with GAAP.
      Consolidated Current Liabilities means, at any time, the consolidated
current liabilities of the Relevant Group at that time determined in accordance
with GAAP.       Consolidated Tangible Net Worth means, at any time the
aggregate of:-

  (a)   the amount paid up or credited as paid up on the issued share capital of
the Company or, as the case may be, the Parent; and     (b)   the amounts
standing to the credit of the consolidated capital and revenue reserves
(including but not limited to share premium account, capital redemption reserve
fund, any credit balance of property revaluation reserves (provided that such
revaluation is supported by a valuation report on the relevant property prepared
by an independent reputable firm of valuer acceptable to the Facility Agent) and
any credit balance on profit and loss account) of the Relevant Group,

    but after:

  (i)   deducting therefrom (if not otherwise deducted or excluded from the
amounts under paragraphs (a) or (b) above):-

  (A)   any amounts attributable to goodwill, capitalised research and
development costs, intellectual property (including, but not limited to, patents
and trade marks) and all other intangible assets;     (B)   any declared
dividend or other distributions to Company’s shareholders or, as the case may
be, the Parent’s shareholders, to the extent that such dividend or other
distribution is not provided for in such consolidated balance sheet (audited in
the event of consolidated balance sheet for a full financial year);     (C)  
amounts attributable to minority interests in the Company’s Subsidiaries or, as
the case may be, the Parent’s Subsidiaries; and     (D)   any debit balance on
profit and loss account; and

  (ii)   making such adjustments as may be appropriate in respect of any
variation in the interests of the Company or, as the case may be, the Parent in
members of the Relevant Group (including, but without limiting the generality of
the foregoing, any acquisition of a new member of the Relevant Group or disposal
of an interest which causes an undertaking to cease to be a member of the
Relevant Group) since the date of the latest consolidated balance sheet (audited
in the event of consolidated balance sheet for a full financial year) of the
Company or, as the case may be, the Parent, such adjustments being certified by
the

TETONS — CREDIT AGREEMENT

52



--------------------------------------------------------------------------------



 



      Relevant Group’s auditors as representing an accurate reflection of the
revised Consolidated Tangible Net Worth,

    and so that no amount shall be included or excluded more than once in the
same calculation.       Consolidated Net Borrowings means, the aggregate
indebtedness of the Relevant Group in respect of Borrowings less the sum of cash
and bank balances recorded on the Company’s or, as the case may be, the Parent’s
consolidated balance sheet.       EBITDA means, in respect of any Relevant
Period, the total operating profit (loss) for continuing operations before
interest, tax, depreciation of tangible assets and amortisation of goodwill and
other intangible assets of the Relevant Group as determined on a consolidated
basis in accordance with GAAP and excluding in respect of the Relevant Group
unconsolidated companies, any exceptional profits or losses on the sale of or
termination of an operation, exceptional costs of a reorganisation or
restructuring and any extraordinary losses or expenses such as goodwill
write-off, asset and investment impairment losses and provisions for investments
and properties and any exceptional profits or losses on the disposals of assets
and extraordinary items and minority interests.       Interest Expenses means in
relation to any Relevant Period, interest (including the interest element of any
payments made under finance leases or hire purchase agreements), commission,
fees, discounts and other finance, expenses or charges payable by the Relevant
Group during the Relevant Period.       Parent Group means the Parent and its
Subsidiaries.       Relevant Period means each period of twelve months ending on
the last day of the Company’s or, as the case may be, the Parent’s financial
year and each period of twelve months ending on the last day of the first half
of the Company’s or, as the case may be, the Parent’s financial year.      
Relevant Group means the Group or the Parent Group.   22.2   Interpretation  
(a)   Except as provided to the contrary in this Agreement, an accounting term
used in this Clause is to be construed in accordance with the principles applied
in connection with GAAP.   (b)   Any amount in a currency other than USD is to
be taken into account at its USD equivalent calculated on the basis of:

  (i)   the Facility Agent’s spot rate of exchange for the purchase of the
relevant currency in the Hong Kong foreign exchange market with USD at or about
11.00 a.m. on the day the relevant amount falls to be calculated; or     (ii)  
if the amount is to be calculated on the last day of a financial period of the
Company or the Parent, the relevant rates of exchange used by the Company or, as
the case may be, the Parent in or in connection with its financial statements
for that period.

(c)   No item must be credited or deducted more than once in any calculation
under this Clause.   22.3   Consolidated Tangible Net Worth   (a)   The Company
must ensure that Consolidated Tangible Net Worth of the Group is:

TETONS — CREDIT AGREEMENT

53



--------------------------------------------------------------------------------



 



  (i)   at any time from 31 December 2009 to (and including) 30 December 2010,
not less than HK$1,700,000,000;     (ii)   at any time from 31 December 2010 to
(and including) 30 December 2011, not less than HK$1,900,000,000; and     (iii)
  at any time from 31 December 2011, not less than HK$2,100,000,000.

(b)   The Parent must ensure that Consolidated Tangible Net Worth of the Parent
Group is at any time not less than US$400,000,000.   22.4   Gearing   (a)   The
Company must ensure that the ratio of Consolidated Net Borrowings of the Group
to Consolidated Tangible Net Worth of the Group:

  (i)   at any time from 31 December 2009 to (and including) 30 December 2010,
does not exceed 1.4 times;     (ii)   at any time from 31 December 2010 to (and
including) 30 December 2011, does not exceed 1.25 times; and     (iii)   at any
time from 31 December 2011, does not exceed 1.0 times.

(b)   The Parent must ensure that the ratio of Consolidated Net Borrowings of
the Parent Group to Consolidated Tangible Net Worth of the Parent Group:

  (i)   at any time from 31 December 2009 to (and including) 30 December 2010,
does not exceed 1.0 times; and     (ii)   at any time from 31 December 2010,
does not exceed 0.8 times.

22.5   Interest cover   (a)   The Company must ensure that the ratio of EBITDA
of the Group to Interest Expenses of the Group is not, at any time, less than 5
to 1.   (b)   The Parent must ensure that the ratio of EBITDA of the Parent
Group to Interest Expenses of the Parent Group is not, at any time, less than 4
to 1.   22.6   Leverage       The Parent must ensure that the ratio of
Consolidated Net Borrowings of the Parent Group to EBITDA of the Parent Group:

  (a)   at any time from 31 December 2009 to (and including) 30 December 2010,
does not exceed 4.0 times; and     (b)   at any time from 31 December 2010, does
not exceed 3.0 times.

TETONS — CREDIT AGREEMENT

54



--------------------------------------------------------------------------------



 



22.7   Consolidated current assets       The Company must ensure that
Consolidated Current Assets of the Group is at any time not less than 100 per
cent. of Consolidated Current Liabilities of the Group at that time.   23.  
GENERAL COVENANTS   23.1   General       Each Obligor agrees to be bound by the
covenants set out in this Clause relating to it and, where the covenant is
expressed to apply to any other member of the Group, each Obligor must ensure
that its relevant Subsidiaries perform that covenant.   23.2   Authorisations  
    Each Obligor and each Security Provider must promptly:

  (a)   obtain, maintain and comply with the terms; and     (b)   supply
certified copies to the Facility Agent,

    of any authorisation required under any law or regulation to:

  (i)   enable it to perform its obligations under the Finance Documents to
which it is a party;     (ii)   ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of any Finance
Document to which it is a party; and     (iii)   carry on its business where
failure to do so has or could reasonably be expected to have a Material Adverse
Effect.

23.3   Compliance with laws       Each member of the Group must comply in all
respects with all laws to which it is subject where failure to do so has or is
reasonably likely to have a Material Adverse Effect.   23.4   Pari passu ranking
      Each Obligor and each Security Provider must ensure that its payment
obligations under the Finance Documents at all times rank at least pari passu
with all its other present and future unsecured payment obligations, except for
obligations mandatorily preferred by law applying to companies generally.   23.5
  Negative pledge   (a)   Except as provided below, no Obligor (other than the
Parent) may, and the Company shall procure that no Material Group Member or
Security Provider (other than TTM International) will, create or allow to exist
any Security Interest on any of its present or future assets.   (b)   No Obligor
(other than the Parent) may, and the Company shall procure that no Material
Group Member or Security Provider (other than TTM International) will:

TETONS — CREDIT AGREEMENT

55



--------------------------------------------------------------------------------



 



  (i)   sell, transfer or otherwise dispose of any of its present or future
assets on terms where it is or may be leased to or re-acquired or acquired by a
member of the Material Group or any of its related entities;     (ii)   sell,
transfer or otherwise dispose of any of its receivables on recourse terms;    
(iii)   enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or     (iv)   enter into any other preferential arrangement having a
similar effect,

    in circumstances where the transaction is entered into primarily as a method
of raising Financial Indebtedness or of financing the acquisition of an asset
(present or future).

(c)   Paragraphs (a) and (b) do not apply to:

  (i)   any Security Interest constituted by the Security Documents or, if
applicable, the Assignment Document;     (ii)   any Security Interest comprising
a netting or set-off arrangement entered into by a member of the Group in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances;     (iii)   any lien arising by operation of law and in the
ordinary course of trading;     (iv)   any Security Interest on an asset, or an
asset of any person, acquired by a member of the Material Group after the date
of this Agreement but only to the extent that the principal amount secured by
that Security Interest has not been incurred or increased in contemplation of,
or since, the acquisition;     (v)   any Security Interest on an asset, or an
asset of any person, acquired or to be acquired by a Borrower to secure
indebtedness raised for the purpose of financing or refinancing the acquisition
or development of that asset but only to the extent that the principal amount
secured by that Security Interest does not exceed the cost of the acquisition or
development;     (vi)   any Security Interest over cash collateral required to
be provided under this Agreement; and     (vii)   any Security Interest created
by a member of the Material Group to secure Financial Indebtedness under Onshore
PRC Bank Borrowing not exceeding RMB500,000,000 in aggregate.

(d)   For the avoidance of doubt, any Security Interest constituted by the
Security Documents (other than any Security Over Receivables) may be shared
between (i) the Finance Parties and (ii) any party to a derivative transaction
entered into with an Obligor in connection with this Agreement, protecting
against or benefiting from fluctuations in any rate or price pursuant to the
terms of an intercreditor agreement in form and substance satisfactory to the
Security Trustee (acting on the instructions of the Majority Lenders).   23.6  
Disposals   (a)   Except as provided below, no member of the Group may, and the
Company shall procure that no member of the Group will, either in a single
transaction or in a series of transactions and whether related or not, sell,
transfer, or otherwise dispose of all or any part of its present or future
assets.

TETONS — CREDIT AGREEMENT

56



--------------------------------------------------------------------------------



 



(b)   Paragraph (a) does not apply to any sale, transfer or disposal:

  (i)   made on arm’s length commercial terms and for reasonable consideration
and in the ordinary course of trading of the disposing entity (other than a sale
of receivables to the extent they are sold on a non-recourse basis), provided
that:

  (A)   the higher of the market value and consideration receivable for such
sale, transfer or disposal (when aggregated with the higher of the market value
and consideration for any other sale, transfer or disposal allowed under this
Subclause) does not exceed HK$350,000,000 or its equivalent, provided that the
Company shall inform the Facility Agent of any such sale, transfer or disposal
of which the higher of the market value and consideration receivable exceeds
HK$200,000,000 or its equivalent within 30 days of the completion of such sale,
transfer or disposal; and     (B)   no Default or Event of Default would occur
as a result of such sale, transfer or disposal;

  (ii)   by a member of the Group which is an Obligor to another member of the
Group which is an Obligor;     (iii)   by a member of the Group which is not an
Obligor and not incorporated in the PRC to another member of the Group which is
not an Obligor and not incorporated in the PRC;     (iv)   by a member of the
Group which is incorporated in the PRC to another member of the Group which is
incorporated in the PRC;     (v)   of Receivables in connection with the Tranche
C Facility;     (vi)   of used, worn out, obsolete or surplus property by any
Obligor in the ordinary course of business and the abandonment or other
disposition of intellectual property that is, in the reasonable judgment of the
Company, no longer economically practicable to maintain or useful in the conduct
of the business of the Obligors taken as a whole; or     (vii)   related to any
amalgamation, demerger, merger or corporate reconstruction in compliance with
Subclause 23.9 (Mergers).

23.7   Financial Indebtedness   (a)   Except as provided below, no member of the
Group may incur or permit to be outstanding any Financial Indebtedness.   (b)  
Paragraph (a) does not apply to:

  (i)   any Financial Indebtedness incurred under the Finance Documents;    
(ii)   any Financial Indebtedness incurred under Subclause 23.11 (Loans and
Guarantees);     (iii)   any Financial Indebtedness under the Existing
Facilities provided that such Financial Indebtedness shall be prepaid and
cancelled in full within five days from the first Utilisation Date of the
Tranche A Loan;     (iv)   any Onshore PRC Bank Borrowing of a member of the
Group not exceeding, when aggregated with the Onshore PRC Bank Borrowings of all
other members of the Group,

TETONS — CREDIT AGREEMENT

57



--------------------------------------------------------------------------------



 



      RMB500,000,000 or its equivalent at any time during the period from the
date of this Agreement to the Final Maturity Date, provided that Onshore Bank
Borrowing exceeding RMB500,000,000 in aggregate will be allowed if the Facility
Agent (acting on the instructions of the Majority Lenders) is satisfied that
such borrowing will be used to prepay the Tranche A Facility within five days of
the date of such borrowing;

  (v)   any derivative transaction protecting against or benefiting from
fluctuations in any rate or price entered into in connection with this
Agreement; and     (vi)   any Financial Indebtedness incurred with the prior
written consent of the Facility Agent (acting on the instructions of the
Majority Lenders).

23.8   Change of business   (a)   The Parent must ensure that no substantial
change is made to the nature and scope of the business of the Parent from that
carried on at the date of this Agreement.   (b)   The Company and each Borrower
must ensure that no substantial change is made to the general nature of the
business of the Company or the Group from that carried on at the date of this
Agreement.   23.9   Mergers   (a)   No Obligor or Security Provider shall, and
the Company shall procure that no member of the Group will, enter into any
amalgamation, demerger, merger or corporate reconstruction.   (b)   Paragraph
(a) above does not apply to any amalgamation, demerger, merger or corporate
reconstruction:

  (i)   between Non-Party Parent Subsidiaries;     (ii)   between members of the
Group which are not Obligors and not incorporated in the PRC;     (iii)  
between members of the Group incorporated in the PRC; or     (iv)   resulting in
one Obligor merging into another Obligor, provided that (1) the surviving entity
continues to be bound by the Finance Documents as an Obligor, (2) in the opinion
of the Facility Agent (acting on the instructions of the Majority Lenders) the
creditworthiness of the relevant Obligor has not been adversely affected as a
result of the merger and (3) the Finance Documents remain in full force and
effect notwithstanding the merger.

23.10   Dividends and distributions   (a)   Each Borrower and the Company shall
ensure that there are no restrictions on each of its Subsidiaries to declare,
make or pay any dividend, charge, fee or other distribution (or interest on any
unpaid dividend, charge, fee or other distribution), whether in cash or in kind.
  (b)   Unless required by applicable laws or regulations, the Company shall not
in respect of each of its financial years declare, make or pay any dividend,
charge, fee or other distribution (or interest on any unpaid dividend, charge,
fee or other distribution) (whether in cash or in kind) on or in respect of its
share capital (or any class of its share capital) exceeding 20 percent. of the
Company’s profits available for distribution in that financial year.

TETONS — CREDIT AGREEMENT

58



--------------------------------------------------------------------------------



 



(c)   The Company shall not declare, make or pay any dividend, charge, fee or
other distribution in pursuant to paragraph (b) above if as a result of such
declaration or payment a Default would occur.   23.11   Loans and Guarantees  
(a)   No Obligor or Security Provider shall, and the Company shall ensure that
no member of the Group will, make any loans, grant any credit (save in the
ordinary course of trading) or give any guarantee or indemnity (except as
required under any of the Finance Documents or in the ordinary course of
trading) to or for the benefit of any person or otherwise voluntarily assume any
liability, whether actual or contingent, in respect of any obligation of any
person.   (b)   Paragraph (a) above does not apply to:

  (i)   any loan or credit made or granted, or guarantee or indemnity given, by
the Parent or TTM International (other than any loan made available to a member
of the Group);     (ii)   any loan or credit made or granted, or guarantee or
indemnity given, by an Obligor or member of the Group which is existing as at
the date of the Agreement and notified to the Facility Agent in writing, except
to the extent the principal amount of such loan, credit, guarantee or indemnity
is increased from the amount outstanding as the date of this Agreement; or    
(iii)   any loan made available to a member of the Group which is subordinated
to the Financial Indebtedness under the Finance Documents in such manner
reasonably satisfactory to the Facility Agent (acting on the instructions of the
Majority Lenders).

23.12   Revenue from goods and services       Each Obligor and each Security
Provider shall, and the Company shall procure that each member of the Group
will, ensure that:

  (a)   all revenues generated either directly or indirectly through goods or
services provided by any member of the Group to any person who is not an Obligor
or a member of the Group shall be invoiced to that person directly by a member
of the Group; and     (b)   all invoices referred to in paragraph (a) above are
settled directly with the relevant member of the Group.

23.13   Environmental matters   (a)   In this Subclause:       Environmental
Approval means any authorisation required under any Environmental Law for the
operation of the business of any Obligor or any member of the Group conducted on
or from properties owned or used by any Obligor or any member of the Group;  
(b)   Each Obligor, each Security Provider and each member of the Group must:

  (i)   comply with all Environmental Law;     (ii)   obtain, maintain and
ensure compliance with all requisite Environmental Approvals; and

TETONS — CREDIT AGREEMENT

59



--------------------------------------------------------------------------------



 



  (iii)   implement procedures to monitor compliance with and to prevent
liability under any Environmental Law,

    where failure to do so has or is reasonably likely to have a Material
Adverse Effect or result in any liability for a Finance Party.   (c)   Each
Obligor and each Security Provider must, promptly upon becoming aware, notify
the Facility Agent of:

  (i)   any Environmental Claim started, or to its knowledge, threatened; or    
(ii)   any circumstances reasonably likely to result in an Environmental Claim,

    which has or, if substantiated, is reasonably likely to either have a
Material Adverse Effect or result in any liability for a Finance Party.   23.14
  Insurance       Each member of the Group must insure its business and assets
with insurance companies to such an extent and against such risks as companies
engaged in a similar business normally insure.   23.15   Listing       The
Parent shall ensure that it will at all times be listed on a national securities
exchange in the United States of America.   23.16   Ownership       During the
period after Completion until the Final Maturity Date:

  (a)   the Parent shall at all times be the direct owner of 100 per cent. of
the entire issued share capital of TTM International;     (b)   TTM
International shall at all times be the direct owner of 100 per cent. of the
entire issued share capital of the Company;     (c)   the Company shall not
reduce its direct or indirect shareholding in any member of the Group, except as
permitted in paragraph (b) of Subclause 23.6 (Disposals) and provided that any
transfer or disposal of such shareholding is made to another member of the
Group;     (d)   the Tang Family shall at all times

  (i)   be the beneficial owner of not less than 20 per cent. of the entire
issued share capital of the Parent; and     (ii)   not (A) take any action or
(B) omit to take any action, which has or will have the effect of reducing its
shareholding in the Parent such that it ceases to be the single largest
shareholder in the Parent; and

  (e)   the Tang Family shall at all times have appointed more than 50 per cent.
of the number of directors to the board of directors of the Company.

TETONS — CREDIT AGREEMENT

60



--------------------------------------------------------------------------------



 



24.   DEFAULT   24.1   Events of Default   (a)   Each of the events or
circumstances set out in this Clause (other than Subclause 24.16 (Acceleration))
is an Event of Default.   (b)   In this Clause:       Permitted Transaction
means:

  (i)   an intra-Group re-organisation of a Material Subsidiary on a solvent
basis; or     (ii)   any other transaction agreed by the Majority Lenders.

24.2   Non-payment       An Obligor does not pay on the due date any amount
payable by it under the Finance Documents in the manner required under the
Finance Documents, unless the non-payment is caused by technical or
administrative error and is remedied within three Business Days of the due date.
  24.3   Breach of other obligations   (a)   An Obligor does not comply with any
term of Clause 22 (Financial covenants); or   (b)   an Obligor or a Security
Provider does not comply with any term of the Finance Documents (other than any
term referred to in Subclause 24.2 (Non-payment) or in paragraph (a) above),
unless the non-compliance:

  (i)   is capable of remedy; and     (ii)   is remedied within 10 days of the
earlier of the Facility Agent giving notice of the failure to comply to the
Company and any Obligor becoming aware of the non-compliance.

24.4   Misrepresentation

  (a)   A representation or warranty made or deemed to be repeated by an Obligor
or a Security Provider in any Finance Document or in any document delivered by
or on behalf of any Obligor or any Security Provider under any Finance Document
is incorrect or misleading in any material respect when made or deemed to be
repeated.

24.5   Cross-default       Any of the following occurs in respect of an Obligor,
a Security Provider or a member of the Group:

  (a)   any of its Financial Indebtedness is not paid when due (after the expiry
of any originally applicable grace period);     (b)   any of its Financial
Indebtedness:

  (i)   becomes prematurely due and payable;     (ii)   is placed on demand; or

TETONS — CREDIT AGREEMENT

61



--------------------------------------------------------------------------------



 



  (iii)   is capable of being declared by or on behalf of a creditor to be
prematurely due and payable or of being placed on demand,

      in each case, as a result of an event of default or any provision having a
similar effect (howsoever described); or     (c)   any commitment for its
Financial Indebtedness is cancelled or suspended as a result of an event of
default or any provision having a similar effect (howsoever described),

    unless the aggregate amount of Financial Indebtedness falling within all or
any of paragraphs (a) to (c) above is less than US$12,500,000 or its equivalent.

24.6   Insolvency       Any of the following occurs in respect of an Obligor, a
Security Provider or a member of the Group:

  (a)   it is, or is deemed for the purposes of any applicable law to be, unable
to pay its debts as they fall due or insolvent;     (b)   it admits its
inability to pay its debts as they fall due;     (c)   it suspends making
payments on any of its debts or announces an intention to do so;     (d)   by
reason of actual or anticipated financial difficulties, it begins negotiations
with any creditor for the rescheduling or restructuring of any of its
indebtedness;     (e)   the value of its assets is less than its liabilities
(taking into account contingent and prospective liabilities but excluding any
contingent liabilities arising from any intercompany guarantee(s) granted for
other members of the Group), provided that in the case of a member of the Group
which is not an Obligor, any intercompany loans made available to it by other
members of the Group shall be excluded in the computation of its liabilities and
any intercompany loan made available by it to other members of the Group shall
be excluded in the computation of its assets; or     (f)   any of its
indebtedness is subject to a moratorium.

24.7   Insolvency proceedings       Except as provided below, any of the
following occurs in respect of an Obligor, a Security Provider or a member of
the Group:

  (a)   any step is taken with a view to the suspension of payments, a
moratorium or a composition, compromise, assignment or similar arrangement with
any of its creditors;     (b)   a meeting of its shareholders, directors or
other officers is convened for the purpose of considering any resolution for, to
petition for or to file documents with a court or any registrar for, its
winding-up, administration or dissolution or any such resolution is passed;    
(c)   any person presents a petition, or files documents with a court or any
registrar, for its winding-up, administration, dissolution or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise);     (d)   any
Security Interest is enforced over any of its present or future assets;

TETONS — CREDIT AGREEMENT

62



--------------------------------------------------------------------------------



 



  (e)   an order for its winding-up, administration or dissolution is made;    
(f)   any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it or any of its assets;     (g)   its shareholders,
directors or other officers request the appointment of, or give notice of their
intention to appoint, a liquidator, trustee in bankruptcy, judicial custodian,
compulsory manager, receiver, administrative receiver, administrator or similar
officer; or     (h)   any other analogous step or procedure is taken in any
jurisdiction.

24.8   Creditors’ process       Any attachment, sequestration, distress,
execution or analogous event affects any asset(s) of an Obligor, a Security
Provider or a member of the Group.   24.9   Cessation of business       An
Obligor, a Security Provider or a member of the Group ceases, or threatens to
cease, to carry on business except:

  (a)   as part of a Permitted Transaction; or     (b)   as a result of any
disposal allowed under this Agreement.

24.10   Effectiveness of Finance Documents   (a)   It is or becomes unlawful for
any Obligor or any Security Provider to perform any of its obligations under the
Finance Documents.   (b)   Any Finance Document is not effective in accordance
with its terms or is alleged by an Obligor or a Security Provider to be
ineffective in accordance with its terms for any reason.   (c)   A Security
Document does not create a Security Interest it purports to create.   (d)   An
Obligor or a Security Provider repudiates a Finance Document or evidences an
intention to repudiate a Finance Document. 24.11   Ownership of the Obligors  
(a)   The Parent ceases to be the beneficial owner of 100 per cent. of the
issued share capital of TTM International.   (b)   TTM International ceases to
be the legal and beneficial owner of 100 per cent. of the issued share capital
of the Company.   (c)   An Obligor (other than the Parent, TTM International or
the Company) is not or ceases to be a Subsidiary of the Company.

TETONS — CREDIT AGREEMENT

63



--------------------------------------------------------------------------------



 



24.12   Listing       The Parent ceases to be listed on a national securities
exchange in the United States of America or trading in the shares of the Parent
is suspended for 15 or more consecutive trading days, unless such suspension was
caused by an issue which, in the opinion of the Facility Agent (acting on the
instructions of the Majority Lenders), was a direct result of a technical issue
or technical breach of the relevant listing rules.   24.13   Environmental
Compliance       An Obligor or a Security Provider is involved in any incident
and/or situation which gives or may give rise to any Environmental Claim
(including but not limited to non-compliance with the terms or conditions of all
applicable environmental permits) and such incident and/or situation could
reasonably be expected to have a Material Adverse Effect.   24.14   Failure to
pay final judgment       An Obligor or a Security Provider fails to comply with
or pay any sum in excess of US$10,000,000 (or its equivalent in any other
currency or currencies) due from it under any final judgment or any final order
made or given by any court of competent jurisdiction within the period specified
in the relevant judgment or if no period is specified within 10 Business Days of
such final judgment being issued.   24.15   Material adverse change       Any
event or series of events occurs which, in the opinion of the Majority Lenders,
has or is reasonably likely to have a Material Adverse Effect.   24.16  
Acceleration       If an Event of Default is outstanding, the Facility Agent
may, and must if so instructed by the Majority Lenders, by notice to the
Company:

  (a)   cancel all or any part of the Total Commitments; and/or     (b)  
declare that all or part of any amounts outstanding under the Finance Documents
are:

  (i)   immediately due and payable; and/or     (ii)   payable on demand by the
Facility Agent acting on the instructions of the Majority Lenders; and/or

  (c)   declare that full cash cover in respect of each Letter of Credit is
immediately due and payable.

    Any notice given under this Subclause will take effect in accordance with
its terms.   25.   SECURITY   25.1   Agent as holder of security       Unless
expressly provided to the contrary in any Finance Document:

TETONS — CREDIT AGREEMENT

64



--------------------------------------------------------------------------------



 



  (a)   the Security Trustee holds any security created by a Security Document
(other than an Security Over Receivables or, if applicable, an Assignment
Document) and the proceeds of that security on trust for the Finance Parties;  
  (b)   the Factoring Agent holds any security created by a Security Over
Receivables or, if applicable, an Assignment Document, and the proceeds of that
Security Over Receivables or, as the case may be, that Assignment Document, on
trust for the Tranche C Lenders.

25.2   Responsibility   (a)   Neither the Security Trustee nor the Factoring
Agent is liable or responsible to any other Finance Party for:

  (i)   any failure in perfecting or protecting the security created by any
Security Document;     (ii)   any other action taken or not taken by it in
connection with any Security Document,

    unless directly caused by its gross negligence or wilful misconduct.

(b)   No Administrative Party is responsible for:

  (i)   the right or title of any person in or to, or the value of, or
sufficiency of any part of the security created by the Security Documents;    
(ii)   the priority of any security created by the Security Documents; or    
(iii)   the existence of any other Security Interest affecting any asset secured
under a Security Document.

25.3   Title       Each of the Security Trustee and the Factoring Agent may
accept, without enquiry, the title (if any) an Obligor may have to any asset
over which security is intended to be created by any Security Document.   25.4  
Possession of documents       Neither the Security Trustee nor the Factoring
Agent is obliged to hold in its own possession any Security Document, title deed
or other document in connection with any asset over which security is intended
to be created by a Security Document. Without prejudice to the above, each of
the Security Trustee and the Factoring Agent may allow any bank providing safe
custody services or any professional adviser to the Security Trustee or as the
case may be, the Factoring Agent to retain any of those documents in its
possession.   25.5   Investments       Except as otherwise provided in any
Security Document, all moneys received by the Security Trustee or as the case
may be, the Factoring Agent under a Security Document may be:

  (a)   invested in the name of, or under the control of, the Security Trustee
or as the case may be, the Factoring Agent in any investment for the time being
authorised by Hong Kong law for the investment by trustees of trust money or in
any other investments which may be selected

TETONS — CREDIT AGREEMENT

65



--------------------------------------------------------------------------------



 



      by the Security Trustee or the Factoring Agent with the consent of the
Majority Lenders or as the case may be, the Tranche C Majority Lenders; or

  (b)   placed on deposit in the name of, or under the control of, the Security
Trustee or as the case may be, the Factoring Agent at any bank or institution
(including any Finance Party) and on such terms as the Security Trustee or as
the case may be, the Factoring Agent may agree.

25.6   Approval       Each Finance Party:

  (a)   confirms its approval of each Security Document; and     (b)  
authorises and directs the Security Trustee or as the case may be, the Factoring
Agent (each by itself or by such person(s) as it may nominate) to enter into and
enforce the Security Documents as trustee (or agent) or as otherwise provided
(and whether or not expressly in the names of the Finance Parties) on its
behalf.

25.7   Conflict with Security Documents       If there is any conflict between
this Agreement and any Security Document with regard to instructions to, or
other matters affecting, the Security Trustee or the Factoring Agent, this
Agreement will prevail.   25.8   Release of security   (a)   If:

  (i)   a Guarantor ceases to be a Material Subsidiary; or     (ii)   a
Guarantor is released from all its obligations under the Finance Documents,    
    in a manner allowed by this Agreement, any security created by that
Guarantor over its assets under the Security Documents will be released.

(b)   If a disposal of any asset subject to security created by a Security
Document is made in the following circumstances:

  (i)   the Majority Lenders agree to the disposal;     (ii)   the disposal is
allowed by the terms of the Finance Documents and will not result or could not
reasonably be expected to result in any Default;     (iii)   the disposal is
being made at the request of the Security Trustee in circumstances where any
security created by the Security Documents has become enforceable; or     (iv)  
the disposal is being effected by enforcement of a Security Document,

    the asset(s) being disposed of (or, in the case of a disposal of shares in
an Obligor which results in it ceasing to be a member of the Group, all of the
assets of that Obligor) will be released from any security over it created by a
Security Document. However, the proceeds of any disposal (or an amount
corresponding to them) must be applied in accordance with the requirements of
the Finance Documents (if any).

TETONS — CREDIT AGREEMENT

66



--------------------------------------------------------------------------------



 



(c)   Any release under this Subclause will not become effective until the date
of the relevant disposal or otherwise in accordance with the consent of the
Majority Lenders or, in the case of a Security Over Receivables or, if
applicable, an Assignment Document, the Tranche C Majority Lenders.   (d)   If a
disposal is not made, then any release relating to that disposal will have no
effect, and the obligations of the Obligors under the Finance Documents will
continue in full force and effect.   (e)   If the Security Trustee or as the
case may be, the Factoring Agent is satisfied that a release is allowed under
this Subclause, (at the request and expense of the relevant Obligor) each
Finance Party must enter into any document and do all such other things which
are reasonably required to achieve that release. Each other Finance Party
irrevocably authorises the Security Trustee or as the case may be, the Factoring
Agent to enter into any such document. Any release will not affect the
obligations of any other Obligor under the Finance Documents.   25.9  
Certificate of non-crystallisation       The Security Trustee may, at the cost
and request of the Borrowers, issue certificates of non-crystallisation   25.10
  Co-security Trustee   (a)   The Security Trustee may appoint a separate
security trustee or a co-security trustee in any jurisdiction outside Hong Kong:

  (i)   if the Facility Agent (acting on the instructions of the Majority
Lenders) considers that without the appointment the interests of the Lenders
under the Finance Documents might be materially and adversely affected;     (ii)
  for the purpose of complying with any law, regulation or other condition in
any jurisdiction; or     (iii)   for the purpose of obtaining or enforcing a
judgment or enforcing any Finance Document in any jurisdiction.

(b)   Any appointment under this Subclause will only be effective if the
security trustee or co-security trustee confirms to the Security Trustee and the
Company in form and substance satisfactory to the Security Trustee that it is
bound by the terms of this Agreement as if it were the Security Trustee.   (c)  
The Security Trustee may remove any security trustee or co-security trustee
appointed by it and may appoint a new security trustee or co-security trustee in
its place.   (d)   The Borrowers must pay to the Security Trustee any reasonable
remuneration paid by the Security Trustee to any security trustee or co-security
trustee appointed by it, together with any related costs and expenses properly
incurred by the security trustee or co-security trustee.   25.11   Perpetuity
period       The perpetuity period for trusts in this Agreement is 80 years.

TETONS — CREDIT AGREEMENT

67



--------------------------------------------------------------------------------



 



25.12   Information       Each Finance Party and each Obligor must supply the
Facility Agent with any information that the Facility Agent may reasonably
specify as being necessary or desirable to enable it to perform its functions
under this Clause.   25.13   Perfection of security       Each Obligor must (at
its own cost) take any action and enter into and deliver any document which is
required by the Security Trustee or the Factoring Agent so that a Security
Document provides for effective and perfected security in favour of any
successor Security Trustee or as the case may be, any successor Factoring Agent.
  25.14   Enforcement of Security Over Receivables       The Security Trustee
may only enforce an Security Over Receivables on the instructions of the Tranche
C Majority Lenders.   26.   THE ADMINISTRATIVE PARTIES   26.1   Appointment and
duties of the Facility Agent   (a)   Each Finance Party (other than the Facility
Agent) irrevocably appoints the Facility Agent to act as its agent under and in
connection with the Finance Documents.   (b)   Each Finance Party (other than
the Security Trustee) irrevocably appoints the Security Trustee to act as its
agent under and in connection with the Finance Documents.   (c)   Each Finance
Party (other than the Factoring Agent) irrevocably appoints the Factoring Agent
to act as its agent under and in connection with the Finance Documents.   (d)  
Each Finance Party (other than the Issuing Bank) irrevocably appoints the
Issuing Bank to act as its agent under and in connection with the Finance
Documents.   (e)   Each Finance Party irrevocably authorises each Agent to:

  (i)   perform the duties and to exercise the rights, powers and discretions
that are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions; and     (ii)   enter into and
deliver each Finance Document expressed to be entered into by that Agent.

(f)   Each Agent has only those duties which are expressly specified in the
Finance Documents. Those duties (other than the duties of the Factoring Agent)
are solely of a mechanical and administrative nature.   26.2   Role of the
Coordinator       Except as specifically provided in the Finance Documents, the
Coordinator has no obligations of any kind to any other Party in connection with
any Finance Document.

TETONS — CREDIT AGREEMENT

68



--------------------------------------------------------------------------------



 



26.3   Role of the Security Agent       The Security Agent has no obligations of
any kind to any other Party in connection with any Finance Document.   26.4   No
fiduciary duties       Except as specifically provided in a Finance Document:

  (a)   nothing in the Finance Documents makes an Administrative Party a trustee
or fiduciary for any other Party or any other person; and     (b)   no
Administrative Party need hold in trust any moneys paid to it or recovered by it
for a Party in connection with the Finance Documents or be liable to account for
interest on those moneys.

26.5   Individual position of an Administrative Party   (a)   If it is also a
Lender, each Administrative Party has the same rights and powers under the
Finance Documents as any other Lender and may exercise those rights and powers
as though it were not an Administrative Party.   (b)   Each Administrative Party
may:

  (i)   carry on any business with an Obligor or its related entities (including
acting as an agent or a trustee for any other financing); and     (ii)   retain
any profits or remuneration it receives under the Finance Documents or in
relation to any other business it carries on with an Obligor or its related
entities.

26.6   Reliance       Each Agent may:

  (a)   rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;     (b)
  rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;
    (c)   assume, unless the context otherwise requires, that any communication
made by an Obligor is made on behalf of and with the consent and knowledge of
each Obligor;     (d)   engage, pay for and rely on professional advisers
selected by it (including those representing a Party other than the Facility
Agent); and     (e)   act under the Finance Documents through its personnel and
agents.

26.7   Majority Lenders’ instructions   (a)   An Agent is fully protected if it
acts on the instructions of the Majority Lenders in the exercise of any right,
power or discretion or any matter not expressly provided for in the Finance
Documents. Any such instructions given by the Majority Lenders will be binding
on all the Lenders. In the

TETONS — CREDIT AGREEMENT

69



--------------------------------------------------------------------------------



 



    absence of instructions, each Agent may act as it considers to be in the
best interests of all the Lenders.

(b)   Each Agent may assume that unless it has received notice to the contrary,
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised.   (c)   Each Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received security satisfactory to it, whether by way
of payment in advance or otherwise, against any liability or loss which it may
incur in complying with the instructions.   (d)   No Agent is authorised to act
on behalf of a Lender (without first obtaining that Lender’s consent) in any
legal or arbitration proceedings in connection with any Finance Document, unless
the legal or arbitration proceedings relate to:

  (i)   the perfection, preservation or protection of rights under the Security
Documents; or     (ii)   the enforcement of any Security Document.

26.8   Responsibility   (a)   No Administrative Party is responsible for the
adequacy, accuracy or completeness of any statement or information (whether
written or oral) made in or supplied in connection with any Finance Document.  
(b)   No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other document.   (c)   Without affecting the responsibility of any
Obligor for information supplied by it or on its behalf in connection with any
Finance Document, each Lender confirms that it:

  (i)   has made, and will continue to make, its own independent appraisal of
all risks arising under or in connection with the Finance Documents (including
the financial condition and affairs of each Obligor and its related entities and
the nature and extent of any recourse against any Party or its assets); and    
(ii)   has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document or agreement
entered into in anticipation of or in connection with any Finance Document.

26.9   Exclusion of liability   (a)   No Administrative Party is liable or
responsible to any other Finance Party for any action taken or not taken by it
in connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.   (b)   No Party (other than the relevant
Administrative Party) may take any proceedings against any officers, employees
or agents of an Administrative Party in respect of any claim it might have
against that Administrative Party or in respect of any act or omission of any
kind by that officer, employee or agent in connection with any Finance Document.
  (c)   No Agent is liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by it if it has taken all necessary steps as

TETONS — CREDIT AGREEMENT

70



--------------------------------------------------------------------------------



 



    soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.

  (d)   (i) Nothing in this Agreement will oblige any Administrative Party to
satisfy any customer due diligence requirement in relation to the identity of
any person on behalf of any Finance Party.

  (ii)   Each Finance Party confirms to each Administrative Party that it is
solely responsible for any customer due diligence requirements it is required to
carry out and that it may not rely on any statement in relation to those
requirements made by any other person.

26.10   Default   (a)   No Agent is obliged to monitor or enquire whether a
Default has occurred. No Agent is deemed to have knowledge of the occurrence of
a Default.   (b)   If an Agent:

  (i)   receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default; or     (ii)   is aware of the
non-payment of any principal, interest or fee payable to a Finance Party (other
than an Agent or the Coordinator) under this Agreement,

    it must promptly notify the other Finance Parties.   26.11   Information  
(a)   Each Agent must promptly forward to the person concerned the original or a
copy of any document which is delivered to it by a Party for that person.   (b)
  Except where a Finance Document specifically provides otherwise, no Agent is
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.   (c)   Except as provided above, no
Agent has any duty:

  (i)   either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or     (ii)   unless
specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from any Obligor.

(d)   In acting as an Agent, that Agent will be regarded as acting through its
agency division which will be treated as a separate entity from its other
divisions and departments. Any information acquired by an Agent which, in its
opinion, is acquired by another division or department or otherwise than in its
capacity as an Agent may be treated as confidential by it and will not be
treated as information possessed it in its capacity as such.

TETONS — CREDIT AGREEMENT

71



--------------------------------------------------------------------------------



 



(e)   No Agent is obliged to disclose to any person any confidential information
supplied to it by or on behalf of an Obligor or a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required in respect
of any term of the Finance Documents.   (f)   Each Obligor irrevocably
authorises each Agent to disclose to the other Finance Parties any information
which, in its opinion, is received by it in its capacity as an Agent.   26.12  
Indemnities   (a)   Without limiting the liability of any Obligor under the
Finance Documents, each Lender must indemnify each Agent for that Lender’s Pro
Rata Share of any loss or liability incurred by that Agent in acting as the
relevant Agent (unless the relevant Agent has been reimbursed by an Obligor
under a Finance Document), except to the extent that the loss or liability is
caused by that Agent’s gross negligence or wilful misconduct.   (b)   If a Party
owes an amount to an Agent under the Finance Documents, that Agent may, after
giving notice to that Party:

  (i)   deduct from any amount received by it for that Party any amount due to
it from that Party under a Finance Document but unpaid; and     (ii)   apply
that amount in or towards satisfaction of the owed amount.

    That Party will be regarded as having received the amount so deducted.  
26.13   Compliance       Each Administrative Party may refrain from doing
anything (including disclosing any information) which might, in its opinion,
constitute a breach of any law or regulation or be otherwise actionable at the
suit of any person, and may do anything which, in its opinion, is necessary or
desirable to comply with any law or regulation.   26.14   Resignation of an
Agent   (a)   An Agent may resign and appoint any of its Affiliates as successor
Agent by giving notice to the other Finance Parties and the Company.   (b)  
Alternatively, an Agent (other than the Factoring Agent) may resign by giving
notice to the Finance Parties and the Borrowers, in which case the Majority
Lenders may appoint a successor Agent. The Factoring Agent may only resign (by
giving notice to the Finance Parties and the Borrowers) with the consent of the
Tranche C Majority Lenders, in which case the Tranche C Majority Lenders must
appoint a successor Factoring Agent.   (c)   If no successor Agent has been
appointed under paragraph (b) above within 30 days after notice of resignation
was given, the relevant Agent (other than the Factoring Agent) may appoint a
successor Agent.   (d)   The person(s) appointing a successor Agent must, if
practicable, consult with the Borrowers prior to the appointment.   (e)   The
resignation of an Agent and the appointment of any successor Agent will both
become effective only when the following conditions have been satisfied:

TETONS — CREDIT AGREEMENT

72



--------------------------------------------------------------------------------



 



  (i)   the successor Agent notifies all the Parties that it accepts its
appointment;     (ii)   the successor Agent confirms that the rights under the
Finance Documents (and any related documentation) have been transferred or
assigned to it; and     (iii)   no Finance Party (other than that Agent) has
notified the Facility Agent that it is not satisfied with the credit worthiness
of the proposed successor Agent within seven days of the Agent’s notification
under paragraph (a) above.

    On satisfaction of the above conditions the successor Agent will succeed to
the position of an Agent and the term Facility Agent, Security Trustee,
Factoring Agent or Issuing Bank will mean the successor Facility Agent, Security
Trustee, Factoring Agent or, as the case may be, Issuing Bank.   (f)   The
retiring Agent must, at its own cost:

  (i)   make available to the successor Agent those documents and records and
provide any assistance as the successor Agent may reasonably request for the
purposes of performing its functions as an Agent under the Finance Documents;
and     (ii)   enter into and deliver to the successor Agent those documents and
effect any registrations as may be required for the transfer or assignment of
all of its rights and benefits under the Finance Documents to the successor
Agent.

(g)   An Obligor must, at its own cost take any action and enter into and
deliver any document which is required by the relevant Agent (acting on the
instructions of the Majority Lenders) to ensure that a Security Document
provides for effective and perfected Security Interests in favour of any
relevant successor Agent.   (h)   Upon its resignation becoming effective, this
Clause will continue to benefit the retiring Agent in respect of any action
taken or not taken by it in connection with the Finance Documents while it was
an Agent, and, subject to paragraph (f) above, it will have no further
obligations under any Finance Document.   (i)   The Majority Lenders may, by
notice to an Agent, require it to resign under paragraph (b) above.   26.15  
Relationship with Lenders   (a)   Each Agent may treat each Lender as a Lender,
entitled to payments under this Agreement and as acting through its Facility
Office(s) until it has received not less than five Business Days’ prior notice
from that Lender to the contrary.   (b)   The Facility Agent may at any time,
and must if requested to do so by the Majority Lenders, arrange a meeting of the
Lenders, at the Lenders’ cost.

(c)  (i)   The Facility Agent must keep a record of all the Parties and, subject
to paragraph (ii) below, supply any other Party with a copy of the record on
request. The record will include each Lender’s Facility Office(s) and contact
details for the purposes of this Agreement.

  (ii)   The Facility Agent shall not be required to provide any Lender with any
record disclosing any other Lender or any other Lender’s contact details.

TETONS — CREDIT AGREEMENT

73



--------------------------------------------------------------------------------



 



26.16   Agent’s management time       If an Agent requires, any amount payable
to that Agent by any Party under any indemnity or in respect of any costs or
expenses incurred by the Agent under the Finance Documents after the date of
this Agreement may include the cost of using its management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the relevant Party. This is in addition to any
amount in respect of fees or expenses paid or payable to the Agent under any
other term of the Finance Documents.   26.17   Notice period       Where this
Agreement specifies a minimum period of notice to be given to an Agent, that
Agent may, at its discretion, accept a shorter notice period.   26.18  
Anti-money laundering and investigations       An Agent may take and instruct
any delegate to take any action which it in its sole discretion considers
appropriate so as to comply with any applicable law, regulation, request of a
public or regulatory authority or any HSBC Group policy which relates to the
prevention of fraud, money laundering, terrorism or other criminal activities or
the provision of financial and other services to sanctioned persons or entities.
Such action may include but is not limited to the interception and investigation
of transactions on the depositor’s accounts (particularly those involving the
international transfer of funds) including the source of the intended recipient
of fund paid into or out of the depositor’s accounts. In certain circumstances,
such action may delay or prevent the processing of the depositor’s instructions,
the settlement of transactions over the depositor’s accounts or an Agent’s
performance of its obligations under this Agreement or any other Finance
Document. Where possible, an Agent will endeavour to notify the depositor of the
existence of such circumstances. Neither an Agent nor any delegate will be
liable for any loss (whether direct or consequential and including, without
limitation, loss of profit or interest) caused in whole or in part by any
actions which are taken by an Agent or any delegate pursuant to this Subclause.
For the purposes of this Subclause, the HSBC Group means HSBC Holdings plc its
subsidiaries and associated companies.   26.19   Force Majeure      
Notwithstanding anything to the contrary in this Agreement or in any other
transaction document, no Agent shall in any event be liable for any failure or
delay in the performance of its obligations hereunder if it is prevented from so
performing its obligations by any existing or future law or regulation, any
existing or future act of governmental authority, act of god, flood, war whether
declared or undeclared, terrorism, riot, rebellion, civil commotion, strike,
lockout, other industrial action, general failure of electricity or other
supply, aircraft collision, technical failure, accidental or mechanical or
electrical breakdown, computer failure or failure of any money transmission
system or any reason which is beyond the control of that Agent.   26.20   Waiver
of consequential damages       Notwithstanding any other term or provision of
this Agreement to the contrary, no Agent shall be liable under any circumstances
for special, punitive, indirect or consequential loss or damage of any kind
whatsoever including but not limited to loss of profits, whether or not
foreseeable, even if an Agent is actually aware of or has been advised of the
likelihood of such loss or damage and regardless of whether the claim for such
loss or damage is made in negligence, for breach of contract, breach of trust,
breach of fiduciary obligation or otherwise. The provisions of this

TETONS — CREDIT AGREEMENT

74



--------------------------------------------------------------------------------



 



    Subclause shall survive the termination or expiry of this Agreement or the
resignation or removal of an Agent.

27.   EVIDENCE AND CALCULATIONS   27.1   Accounts       Accounts maintained by a
Finance Party in connection with this Agreement are prima facie evidence of the
matters to which they relate for the purpose of any litigation or arbitration
proceedings.   27.2   Certificates and determinations       Any certification or
determination by a Finance Party of a rate or amount under the Finance Documents
will be, in the absence of manifest error, conclusive evidence of the matters to
which it relates.   27.3   Calculations       Any interest or fee accruing under
this Agreement accrues from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 360 or 365 days or otherwise,
depending on what the Facility Agent determines is market practice.   28.   FEES
  28.1   Facility Agent’s fee       The Borrowers must pay to the Facility Agent
for its own account an agency fee in the amount and manner agreed in the Fee
Letter between the Facility Agent and the Borrowers.   28.2   Front-end fee  
(a)   The Borrowers must pay to Facility Agent for the account of the Original
Lenders a front-end fee in respect of the Tranche A Facility in the amount and
manner agreed in the Fee Letter between Coordinator and the Borrowers.   (b)  
The Borrowers must pay to Facility Agent for the account of the Original Lenders
a front-end fee in respect of the Tranche B Facility in the amount and manner
agreed in the Fee Letter between the Coordinator and the Borrowers.   (c)   The
Borrowers must pay to Facility Agent for the account of the Original Lenders a
front-end fee in respect of the Tranche C Facility in the amount and manner
agreed in the Fee Letter between the Coordinator and the Borrowers.   (d)   The
Borrowers must pay to Facility Agent for the account of the Original Lenders a
front-end fee in respect of the Tranche D Facility in the amount and manner
agreed in the Fee Letter between the Coordinator and the Borrowers.   28.3  
Tranche A Loan commitment fee   (a)   The Borrowers must pay to the Facility
Agent for each Lender a commitment fee computed at the rate of 0.2 per cent. per
annum on the undrawn, uncancelled amount of each Lender’s Tranche A Commitment.

TETONS — CREDIT AGREEMENT

75



--------------------------------------------------------------------------------



 



(b)   The commitment fee accrues from the date of this Agreement to and
including the last day of the Availability Period and is payable quarterly in
arrear and on the last day of the Availability Period. Accrued commitment fee is
also payable to the Facility Agent for a Lender on the date its Tranche A
Commitment is cancelled in full.   28.4   Tranche B Loan commitment fee   (a)  
The Borrowers must pay to the Facility Agent for each Lender a commitment fee
computed at the rate of 0.2 per cent. per annum on the undrawn, uncancelled
amount of each Lender’s Tranche B Commitment.   (b)   The commitment fee accrues
from the date of this Agreement to and including the last day of the
Availability Period and is payable quarterly in arrear and on the last day of
the Availability Period. Accrued commitment fee is also payable to the Facility
Agent for a Lender on the date its Tranche B Commitment is cancelled in full.  
28.5   Tranche C Loan commitment fee   (a)   The Borrowers must pay to the
Facility Agent for each Lender a commitment fee computed at the rate of 0.2 per
cent. per annum on the undrawn, uncancelled amount of each Lender’s Tranche C
Commitment.   (b)   The commitment fee accrues from the date of this Agreement
to and including the last day of the Availability Period and is payable
quarterly in arrear and on the last day of the Availability Period. Accrued
commitment fee is also payable to the Facility Agent for a Lender on the date
its Tranche C Commitment is cancelled in full.   28.6   Tranche D Loan
commitment fee   (a)   The Borrowers must pay to the Facility Agent for each
Lender a commitment fee computed at the rate of 0.2 per cent. per annum on the
undrawn, uncancelled amount of each Lender’s Tranche D Commitment.   (b)   The
commitment fee accrues from the date of this Agreement to and including the last
day of the Availability Period and is payable quarterly in arrear and on the
last day of the Availability Period. Accrued commitment fee is also payable to
the Facility Agent for a Lender on the date its Tranche D Commitment is
cancelled in full.   28.7   Security Trustee’s fee       The Borrowers must pay
to the Security Trustee for its own account a security trustee fee in the amount
and manner agreed in the Fee Letter between the Security Trustee and the
Borrowers.   28.8   Security Agent’s fee       The Borrowers must pay to the
Security Agent for its own account an agency fee in the amount and manner agreed
in the Fee Letter between the Security Agent and the Borrowers.

TETONS — CREDIT AGREEMENT

76



--------------------------------------------------------------------------------



 



29.   INDEMNITIES AND BREAK COSTS   29.1   Currency indemnity   (a)   Each
Borrower must, as an independent obligation, indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

  (i)   that Finance Party receiving an amount in respect of an Obligor’s
liability under the Finance Documents; or     (ii)   that liability being
converted into a claim, proof, judgment or order,

    in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.   (b)   Unless otherwise required
by law, each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency other than that in which it is
expressed to be payable.   29.2   Other indemnities   (a)   Each Borrower must
indemnify each Finance Party against any loss or liability which that Finance
Party incurs as a consequence of:

  (i)   the occurrence of any Event of Default;     (ii)   the information
produced or approved by an Obligor being or being alleged to be misleading
and/or deceptive in any respect     (iii)   any enquiry, investigation, subpoena
(or similar order) or litigation with respect to any Obligor or with respect to
the transactions contemplated or financed under the Finance Documents;     (iv)
  any failure by an Obligor to pay any amount due under a Finance Document on
its due date, including any resulting from any distribution or redistribution of
any amount among the Lenders under this Agreement;     (v)   (other than by
reason of negligence or default by that Finance Party alone) a Credit not being
made after a Request has been delivered for that Credit; or     (vi)   a Credit
(or part of a Credit) not being prepaid in accordance with this Agreement.

    Each Borrower’s liability in each case includes any loss or expense on
account of funds borrowed, contracted for or utilised to fund any amount payable
under any Finance Document or any Credit.   (b)   Each Borrower must indemnify
the Facility Agent against any loss or liability incurred by the Facility Agent
as a result of:

  (i)   investigating any event which the Facility Agent reasonably believes to
be a Default; or     (ii)   acting or relying on any notice which the Facility
Agent reasonably believes to be genuine, correct and appropriately authorised.

TETONS — CREDIT AGREEMENT

77



--------------------------------------------------------------------------------



 



29.3   Break Costs   (a)   Each Borrower must pay to each Lender its Break Costs
if a Loan or an overdue amount is repaid or prepaid otherwise than on the last
day of any Interest Period applicable to it.   (b)   Break Costs are the amount
(if any) determined by the relevant Lender by which:

  (i)   the interest which that Lender would have received for the period from
the date of receipt of any part of its share in a Loan or an overdue amount to
the last day of the applicable Interest Period for that Loan or overdue amount
if the principal or overdue amount received had been paid on the last day of
that Interest Period;

    exceeds

  (ii)   the amount which that Lender would be able to obtain by placing an
amount equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period.

(c)   Each Lender must supply to the Facility Agent for the relevant Borrower
details of the amount of any Break Costs claimed by it under this Subclause.  
30.   EXPENSES   30.1   Initial costs       Each Borrower must pay to each
Administrative Party the amount of all costs and expenses (including legal fees)
reasonably incurred by it in connection with the negotiation, preparation,
printing, entry into and syndication of the Finance Documents.   30.2  
Subsequent costs       Each Borrower must pay to each Agent the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with:

  (a)   the negotiation, preparation, printing and entry into of any Finance
Document (other than a Transfer Certificate) entered into after the date of this
Agreement;     (b)   any amendment, waiver or consent requested by or on behalf
of an Obligor or specifically allowed by a Finance Document;     (c)   its
resignation pursuant to paragraph (i) of Subclause 26.13 (Resignation of an
Agent); and     (d)   the administration of the Facilities.

30.3   Enforcement costs       Each Borrower must pay to each Finance Party the
amount of all costs and expenses (including legal fees) incurred by it in
connection with:

  (a)   the enforcement of, or the preservation of any rights under, any Finance
Documents; or

TETONS — CREDIT AGREEMENT

78



--------------------------------------------------------------------------------



 



  (b)   any proceedings instituted by or against that Finance Party as a
consequence of it entering into a Finance Document.

31.   AMENDMENTS AND WAIVERS   31.1   Procedure   (a)   Except as provided in
this Clause, any term of the Finance Documents may be amended or waived with the
agreement of the Company and the Majority Lenders. The Facility Agent may
effect, on behalf of any Finance Party, an amendment or waiver allowed under
this Clause.   (b)   The Facility Agent must promptly notify the other Parties
of any amendment or waiver effected by it under paragraph (a) above. Any such
amendment or waiver is binding on all the Parties.   (c)   Each Obligor agrees
to any amendment or waiver allowed by this Clause which is agreed to by the
Company. This includes any amendment or waiver which would, but for this
paragraph, require the consent of each Guarantor if the guarantee under the
Finance Documents is to remain in full force and effect.

31.2   Exceptions   (a)   An amendment or waiver which relates to:

  (i)   the definition of Majority Lenders in Subclause 1.1 (Definitions);    
(ii)   an extension of the date of payment of any amount to a Lender under the
Finance Documents;     (iii)   a reduction in the Margin or a reduction in the
amount of any payment or change in currency of principal, interest, fee or other
amount payable to a Lender under the Finance Documents;     (iv)   an increase
in, or an extension of, a Commitment or the Total Commitments;     (v)   a
release of an Obligor other than in accordance with the terms of this Agreement;
    (vi)   a release of any Security Document other than in accordance with the
terms of the Finance Documents;     (vii)   a term of a Finance Document which
expressly requires the consent of each Lender;     (viii)   the right of a
Lender to assign or transfer its rights or obligations under the Finance
Documents; or     (ix)   this Clause,

    may only be made with the consent of all the Lenders.   (b)   An amendment
or waiver which relates to the rights or obligations of an Administrative Party
may only be made with the consent of that Administrative Party.   (c)   A Fee
Letter may be amended or waived with the agreement of the Administrative Party
that is a party to that Fee Letter and the Company.

TETONS — CREDIT AGREEMENT

79



--------------------------------------------------------------------------------



 



31.3   Change of currency       If a change in any currency of a country occurs
(including where there is more than one currency or currency unit recognised at
the same time as the lawful currency of a country), the Finance Documents will
be amended to the extent the Facility Agent (acting reasonably and after
consultation with the Company) determines is necessary to reflect the change.  
31.4   Waivers and remedies cumulative       The rights of each Finance Party
under the Finance Documents:

  (a)   may be exercised as often as necessary;     (b)   are cumulative and not
exclusive of its rights under the general law; and     (c)   may be waived only
in writing and specifically.

    Delay in exercising or non-exercise of any right is not a waiver of that
right.   32.   CHANGES TO THE PARTIES   32.1   Assignments and transfers by
Obligors       No Obligor may assign or transfer any of its rights and
obligations under the Finance Documents without the prior consent of all the
Lenders.   32.2   Assignments and transfers by Lenders

(a)   Subject to the following provisions of this Clause, a Lender (the Existing
Lender) may at any time:

  (i)   assign any of its rights; or     (ii)   transfer either by way of
novation or by way of assignment, assumption and release any of its rights or
obligations under this Agreement,

    to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the New
Lender) without the consent of any Obligor.   32.3   Conditions to assignment or
transfer   (a)   The Facility Agent is not obliged to enter into a Transfer
Certificate or otherwise give effect to an assignment or transfer until it has
completed all customer due diligence requirements to its satisfaction. .   (b)  
Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of US$2,000.   (c)   Any reference in this Agreement to a
Lender includes a New Lender but excludes a Lender if no amount is or may be
owed to or by it under this Agreement.

TETONS — CREDIT AGREEMENT

80



--------------------------------------------------------------------------------



 



32.4   Procedure for assignment of rights       An assignment of rights will
only be effective on receipt by the Facility Agent of written confirmation from
the New Lender (in form and substance satisfactory to the Facility Agent) that
the New Lender will, in relation to the assigned rights, assume obligations to
the other Finance Parties equivalent to those it would have been under if it had
been an Original Lender.   32.5   Procedure for transfer using a Transfer
Certificate   (a)   In this Subclause:       Transfer Date means, in relation to
a transfer, the later of:

  (i)   the proposed Transfer Date specified in that Transfer Certificate; and  
  (ii)   the date on which the Facility Agent enters into that Transfer
Certificate.

(b)   A transfer of rights or obligations using a Transfer Certificate will be
effective if:

  (i)   the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed Transfer Certificate; and     (ii)   the Facility Agent enters
into it.

(c)   Where a transfer is to be effected by an assignment, assumption and
release, on the Transfer Date:

  (i)   the Existing Lender will assign absolutely to the New Lender the
Existing Lender’s rights expressed to be the subject of the assignment in the
Transfer Certificate;     (ii)   the New Lender will assume obligations
equivalent to those obligations of the Existing Lender expressed to be the
subject of the assumption in the Transfer Certificate;     (iii)   to the extent
the obligations referred to in subparagraph (ii) above are effectively assumed
by the New Lender, the Existing Lender will be released from its obligations
referred to in the Transfer Certificate; and     (iv)   the New Lender will
become a Lender under this Agreement and will be bound by the terms of this
Agreement as a Lender.

(d)   Where a transfer is to be effected using a novation on the Transfer Date:

  (i)   the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
in substitution for the Existing Lender;     (ii)   the Existing Lender will be
released from those obligations and cease to have those rights; and     (iii)  
the New Lender will become a Lender under this Agreement and be bound by the
terms of this Agreement.

TETONS — CREDIT AGREEMENT

81



--------------------------------------------------------------------------------



 



(e)   The Facility Agent must enter into a Transfer Certificate delivered to it
and which appears on its face to be in order as soon as reasonably practicable
and, as soon as reasonably practicable after it has entered into a Transfer
Certificate, send a copy of that Transfer Certificate to the Company.   (f)  
Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to enter into and deliver any duly completed
Transfer Certificate on its behalf.   32.6   Limitation of responsibility of
Existing Lender   (a)   Unless expressly agreed to the contrary, an Existing
Lender makes no representation or warranty and assumes no responsibility to a
New Lender for:

  (i)   the financial condition of an Obligor; or     (ii)   the legality,
validity, effectiveness, enforceability, adequacy, accuracy, completeness or
performance of:

  (A)   any Finance Document or any other document;     (B)   any statement or
information (whether written or oral) made in or supplied in connection with any
Finance Document; or     (C)   any observance by an Obligor of its obligations
under any Finance Document or any other document,

    and any representations or warranties implied by law are excluded.   (b)  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

  (i)   has made, and will continue to make, its own independent appraisal of
all risks arising under or in connection with the Finance Documents (including
the financial condition and affairs of each Obligor and its related entities and
the nature and extent of any recourse against any Party or its assets) in
connection with its participation in this Agreement; and     (ii)   has not
relied exclusively on any information supplied to it by the Existing Lender in
connection with any Finance Document.

(c)   Nothing in any Finance Document requires an Existing Lender to:

  (i)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or     (ii)   support any
losses incurred by the New Lender by reason of the non-performance by any
Obligor of its obligations under any Finance Document or otherwise.

32.7   Costs resulting from change of Lender or Facility Office       If:

  (a)   a Lender assigns or transfers any of its rights and obligations under
the Finance Documents or changes its Facility Office; and

TETONS — CREDIT AGREEMENT

82



--------------------------------------------------------------------------------



 



  (b)   as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to pay a Tax Payment or
an Increased Cost,

    then unless the assignment or transfer is made as a result of Clause 17
(Mitigation), the Obligor need only pay that Tax Payment or Increased Cost to
the same extent that it would have been obliged to if no assignment, transfer or
change had occurred.   32.8   Additional Guarantors   (a)   The Company shall
procure that each of its Material Subsidiary incorporated outside the PRC (other
than Meadville Aspocomp (BVI) Holdings Limited and its Subsidiaries) becomes a
Guarantor within 14 days of it becoming a Material Subsidiary.   (b)   If the
Company:

  (i)   requests that one of its Subsidiaries becomes an Additional Guarantor;
or     (ii)   is required to make one of its Subsidiaries an Additional
Guarantor,

    it must give not less than 10 Business Days prior notice to the Facility
Agent (and the Facility Agent must promptly notify the Lenders).   (c)   If the
accession of an Additional Guarantor requires any Finance Party to carry out
customer due diligence requirements in circumstances where the necessary
information is not already available to it, the Company must promptly on request
by any Finance Party supply to that Finance Party any documentation or other
evidence which is reasonably requested by that Finance Party (whether for
itself, on behalf of any Finance Party or any prospective new Lender) to enable
a Finance Party or prospective new Lender to carry out and be satisfied with the
results of all applicable customer due diligence requirements.   (d)   If one of
the Subsidiaries of the Company is to become an Additional Guarantor, then the
Company must (following consultation with the Facility Agent) deliver to the
Facility Agent the relevant documents and evidence listed in Part 2 of
Schedule 2 (Conditions precedent documents).   (e)   The relevant Subsidiary
will become an Additional Guarantor when the Facility Agent notifies the other
Finance Parties and the Company that it has received all of the documents and
evidence referred to in paragraph (c) above in form and substance satisfactory
to it (acting on the instructions of the Majority Lenders). The Facility Agent
must give this notification as soon as reasonably practicable.   (f)   Delivery
of an Accession Agreement, entered into by the relevant Subsidiary and the
Company, to the Facility Agent constitutes confirmation by that Subsidiary and
the Company that the Repeating Representations are correct as at the date of
delivery.   32.9   Resignation of an Obligor (other than the Company)   (a)  
The Company may request that an Obligor (other than the Company) ceases to be an
Obligor by giving to the Facility Agent a duly completed Resignation Request.  
(b)   The Facility Agent must accept a Resignation Request and notify the
Company and the Lenders of its acceptance if:

  (i)   in the case of a Guarantor, all Lenders have consented to the
Resignation Request;

TETONS — CREDIT AGREEMENT

83



--------------------------------------------------------------------------------



 



  (ii)   it is not aware that a Default is outstanding or would result from the
acceptance of the Resignation Request; and     (iii)   no amount owed by that
Obligor under this Agreement is still outstanding.

(c)   The Obligor will cease to be a Borrower and/or a Guarantor, as
appropriate, when the Facility Agent gives the notification referred to in
paragraph (b) above.   (d)   An Obligor (other than the Company) may also cease
to be an Obligor in any other manner approved by the Majority Lenders.   32.10  
Changes to the Reference Banks       If a Reference Bank (or, if a Reference
Bank is not a Lender, the Lender of which it is an Affiliate) ceases to be a
Lender, the Facility Agent must (in consultation with the Company) appoint
another Lender or an Affiliate of a Lender to replace that Reference Bank.   33.
  DISCLOSURE OF INFORMATION   (a)   Each Finance Party must keep confidential
any information supplied to it by or on behalf of any Obligor in connection with
the Finance Documents. However, a Finance Party is entitled to disclose
information:

  (i)   which is publicly available, other than as a result of a breach by that
Finance Party of this Clause;     (ii)   in connection with any legal or
arbitration proceedings;     (iii)   if required to do so under any law or
regulation;     (iv)   to its head office, any of its Subsidiaries or
Subsidiaries of its Holding Company, Affiliates, representatives and branch
offices in any jurisdiction (together with it, the Permitted Parties);     (v)  
to a court, a tribunal, a governmental or quasi-governmental, banking, taxation
or other supervisory or regulatory authority with jurisdiction over the
Permitted Parties;     (vi)   to its professional advisers and service providers
of the Permitted Parties;     (vii)   to any rating agency, insurer, insurance
or insurance broker of, or direct or indirect provider of credit protection to
any Permitted Party;     (viii)   to any actual or potential assignee, novatee,
transferee, participant, sub-participant, provider of hedging arrangement
(including any agent or professional adviser of any of the foregoing) in
relation to that Finance Party’s rights and/or obligations under any Finance
Documents or any other transaction under which payments are to be made by
reference to this Agreement or any Obligor;     (ix)   to another Obligor or any
other member of the Group; or     (x)   with the agreement of the relevant
Obligor.

TETONS — CREDIT AGREEMENT

84



--------------------------------------------------------------------------------



 



(b)   This Clause supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.  
34.   SET-OFF       A Finance Party may set off any matured obligation owed to
it by an Obligor under the Finance Documents (to the extent beneficially owned
by that Finance Party) against any obligation (whether or not matured) owed by
that Finance Party to an Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.   35.  
PRO RATA SHARING   35.1   Redistribution       If a Finance Party (the
recovering Finance Party) receives or recovers any amount from an Obligor other
than in accordance with this Agreement (a recovery) and applies that amount to a
payment due under a Finance Document, then:

  (a)   the recovering Finance Party must, within three Business Days, supply
details of the recovery to the Facility Agent;     (b)   the Facility Agent must
calculate whether the recovery is in excess of the amount which the recovering
Finance Party would have received if the recovery had been received and
distributed by the Facility Agent in accordance with this Agreement without
taking account of any Tax which would be imposed on the Facility Agent in
relation to a recovery or distribution; and     (c)   the recovering Finance
Party must pay to the Facility Agent an amount equal to the excess (the
redistribution).

35.2   Effect of redistribution   (a)   The Facility Agent must treat a
redistribution as if it were a payment by the relevant Obligor under this
Agreement and distribute it among the Finance Parties, other than the recovering
Finance Party, accordingly.   (b)   When the Facility Agent makes a distribution
under paragraph (a) above, the recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in that redistribution.  
(c)   If and to the extent that the recovering Finance Party is not able to rely
on any rights of subrogation under paragraph (b) above, the relevant Obligor
will owe the recovering Finance Party a debt which is equal to the
redistribution, immediately payable and of the type originally discharged.   (d)
  If:

  (i)   a recovering Finance Party must subsequently return a recovery, or an
amount measured by reference to a recovery, to an Obligor; and     (ii)   the
recovering Finance Party has paid a redistribution in relation to that recovery,

TETONS — CREDIT AGREEMENT

85



--------------------------------------------------------------------------------



 



    each Finance Party, on the request of the Facility Agent, must reimburse the
recovering Finance Party all or the appropriate portion of the redistribution
paid to that Finance Party, together with interest for the period while it held
the redistribution. In this event, the subrogation in paragraph (b) above will
operate in reverse to the extent of the reimbursement.   35.3   Exceptions      
Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:

  (a)   it would not, after the payment, have a valid claim against the relevant
Obligor in the amount of the redistribution; or     (b)   it would be sharing
with another Finance Party any amount which the recovering Finance Party has
received or recovered as a result of legal or arbitration proceedings, where:

  (i)   the recovering Finance Party notified the Facility Agent of those
proceedings; and     (ii)   the other Finance Party had an opportunity to
participate in those proceedings but did not do so or did not take separate
legal or arbitration proceedings as soon as reasonably practicable after
receiving notice of them.

36.   SEVERABILITY       If a term of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any jurisdiction, that will not
affect:

  (a)   the legality, validity or enforceability in that jurisdiction of any
other term of the Finance Documents; or     (b)   the legality, validity or
enforceability in other jurisdictions of that or any other term of the Finance
Documents.

37.   COUNTERPARTS       Each Finance Document may be executed in any number of
counterparts. This has the same effect as if the signatures on the counterparts
were on a single copy of the Finance Document.   38.   NOTICES   38.1   In
writing   (a)   Any communication in connection with a Finance Document must be
in writing and, unless otherwise stated, may be given:

  (i)   in person, by post or fax; or     (ii)   to the extent agreed by the
Parties making and receiving communication, by e-mail or other electronic
communication.

(b)   For the purpose of the Finance Documents, an electronic communication will
be treated as being in writing.

TETONS — CREDIT AGREEMENT

86



--------------------------------------------------------------------------------



 



(c)   Unless it is agreed to the contrary, any consent or agreement required
under a Finance Document must be given in writing.

38.2   Contact details

(a)   Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.   (b)   The contact details of the Company for this purpose
are:

     
Address:
  No. 4, Dai Shun Street, Tai Po Industrial Estate,
 
  Tai Po, New Territories
 
  Hong Kong
Fax number:
  +852 2660 1938 / +852 2662 4788 / +852 2660 4945
E-mail:
  canice.chung@meadvillegroup.com / louis.lee@meadvillegroup.com /
lily.choi@meadvillegroup.com
Attention:
  Executive Director — Mr Canice Chung / Vice President — Group Finance — Mr
Louis Lee / Group Financial Controller — Ms Lily Choi

(c)   The contact details of the Parent for this purpose are:

     
Address:
  2630 S.Harbor Boulevard
Fax number:
  +1 (714) 241 9723
E-mail:
  tamy@ttmtech.com
Attention:
  Todd E. Amy

(d)   The contact details of the Facility Agent for this purpose are:

     
Address:
  Corporate Trust and Loan Agency
 
  Level 30, 1 Queen’s Road Central
 
  Hong Kong
Fax number:
  + 852 2523 4641

(e)   The contact details of the Security Trustee for this purpose are:

     
Address:
  L21, Tower 2, Enterprise Square V
 
  38 Wang Chiu Road
 
  Kowloon Bay
 
  Kowloon, Hong Kong
Fax number:
  +852 2997 3637
E-mail:
  richardcheung@hangseng.com / vincentleung@hangseng.com /
janicechiu@hangseng.com
Attention:
  Mr Richard Cheung / Mr Vincent Leung / Ms Janice Chiu

(f)   The contact details of the Factoring Agent for this purpose are:

     
Address:
  Level 8, HSBC TST Building, 82-84 Nathan Road, Tsimshatsui,
 
  Kowloon, Hong Kong
Fax number:
  (852) 2368 7287
E-mail:
  candykywan@hsbc.com.hk
Attention:
  Miss Candy Wan, Vice President, Receivable Finance Division

TETONS — CREDIT AGREEMENT

87



--------------------------------------------------------------------------------



 



(g)   The contact details of the Issuing Bank for this purpose are:

     
Address:
  18/F., Somerset House, Taikoo Place, 979 King’s Road, Quarry Bay, Hong Kong
Fax number:
  (852) 3603 4503 / (852) 3603 4504
E-mail:
  tony_wong@citickawahbank.com / ts_fung@citickawahbank.com
Attention:
  Mr. Tony Wong, Assistant Vice President / Mr. Fung Tin Sau, Manager — Bills
Department

(h)   Any Party may change its contact details by giving five Business Days’
notice to the Facility Agent or (in the case of the Facility Agent) to the other
Parties.   (i)   Where a Party nominates a particular department or officer to
receive a communication, a communication will not be effective if it fails to
specify that department or officer.

38.3   Effectiveness

(a)   Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

  (i)   if delivered in person, at the time of delivery;     (ii)   if posted,
five Business Days after being deposited in the post, postage prepaid, in a
correctly addressed envelope;     (iii)   if by fax, when received in legible
form; and     (iv)   if by e-mail or any other electronic communication, when
received in legible form.

(b)   A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.   (c)   A
communication to the Facility Agent will only be effective on actual receipt by
it.

38.4   Obligors

(a)   All communications under the Finance Documents to or from an Obligor must
be sent through the Facility Agent.   (b)   All communications under the Finance
Documents to or from an Obligor (other than the Company) must be sent through
the Company.   (c)   Each Obligor (other than the Company) irrevocably appoints
the Company to act as its agent:

  (i)   to give and receive all communications under the Finance Documents;    
(ii)   to supply all information concerning itself to any Finance Party; and    
(iii)   to sign all documents under or in connection with the Finance Documents.

(d)   Any communication given to the Company in connection with a Finance
Document will be deemed to have been given also to the other Obligors.

TETONS — CREDIT AGREEMENT

88



--------------------------------------------------------------------------------



 



(e)   Each Finance Party may assume that any communication made by the Company
is made with the consent of each other Obligor (other than the Parent and TTM
International).   (f)   Each Finance Party may assume that any communication
made by the Parent is made with the consent of TTM International.

38.5   Use of websites   (a)   Except as provided below, the Company may deliver
any information under this Agreement to a Lender by posting it on to an
electronic website if:

  (i)   the Facility Agent and the Lender agree;     (ii)   the Company and the
Facility Agent designate an electronic website for this purpose;     (iii)   the
Company notifies the Facility Agent of the address of and password for the
website; and     (iv)   the information posted is in a format agreed between the
Company and the Facility Agent.

    The Facility Agent must supply each relevant Lender with the address of and
password for the website.   (b)   Notwithstanding the above, the Company must
supply to the Facility Agent in paper form a copy of any information posted on
the website together with sufficient copies for:

  (i)   any Lender not agreeing to receive information via the website; and    
(ii)   within 10 Business Days of request any other Lender, if that Lender so
requests.

(c)   The Company must, promptly upon becoming aware of its occurrence, notify
the Facility Agent if:

  (i)   the website cannot be accessed;     (ii)   the website or any
information on the website is infected by any electronic virus or similar
software;     (iii)   the password for the website is changed; or     (iv)   any
information to be supplied under this Agreement is posted on the website or
amended after being posted.

    If the circumstances in sub-paragraphs (i) or (ii) above occur, the Company
must supply any information required under this Agreement in paper form until
the Facility Agent is satisfied that the circumstances giving rise to the
notification are no longer continuing.

39.   LANGUAGE

(a)   Any notice given in connection with a Finance Document must be in English.
  (b)   Any other document provided in connection with a Finance Document must
be:

  (i)   in English; or

TETONS — CREDIT AGREEMENT

89



--------------------------------------------------------------------------------



 



  (ii)   (unless the Facility Agent otherwise agrees) accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

40.   GOVERNING LAW       This Agreement is governed by Hong Kong law.

41.   ENFORCEMENT   41.1   Jurisdiction

(a)   The Hong Kong courts have exclusive jurisdiction to settle any dispute
arising out of or in connection with any Finance Document.   (b)   The Hong Kong
courts are the most appropriate and convenient courts to settle any such dispute
in connection with any Finance Document. Each Obligor agrees not to argue to the
contrary and waives objection to those courts on the grounds of inconvenient
forum or otherwise in relation to proceedings in connection with any Finance
Document.   (c)   This Clause is for the benefit of the Finance Parties only. To
the extent allowed by law, a Finance Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

(d)   References in this Clause to a dispute in connection with a Finance
Document includes any dispute as to the existence, validity or termination of
that Finance Document.

41.2   Service of process   (a)   Each Obligor not incorporated in Hong Kong
irrevocably appoints Meadville Enterprises (HK) Limited as its agent under the
Finance Documents for service of process in any proceedings before the Hong Kong
courts in connection with any Finance Document.   (b)   If any person appointed
as process agent under this Clause is unable for any reason to so act, the
Company (on behalf of all the Obligors) must immediately (and in any event
within seven days of the event taking place) appoint another agent on terms
acceptable to the Facility Agent. Failing this, the Facility Agent may appoint
another process agent for this purpose.   (c)   Each Obligor agrees that failure
by a process agent to notify it of any process will not invalidate the relevant
proceedings.   (d)   This Clause does not affect any other method of service
allowed by law.

41.3   Waiver of immunity       Each Obligor irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought by a Finance
Party against it in relation to a Finance Document and to ensure that no such
claim is made on its behalf;

TETONS — CREDIT AGREEMENT

90



--------------------------------------------------------------------------------



 



  (b)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (c)   waives all rights of
immunity in respect of it or its present or future assets.

41.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH ANY FINANCE
DOCUMENT OR ANY TRANSACTION CONTEMPLATED BY ANY FINANCE DOCUMENT. THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
TETONS — CREDIT AGREEMENT

91



--------------------------------------------------------------------------------



 



SCHEDULE 1
ORIGINAL PARTIES

                      Registration number Name of Borrower   Jurisdiction of
Incorporation   (or equivalent, if any)
Meadville Enterprises (HK) Limited
  Hong Kong     1067950  
Mica-Ava China Limited
  Hong Kong     160381  
Oriental Printed Circuits Limited
  Hong Kong     111984  
MTG (PCB) No.2 (BVI) Limited
  British Virgin Islands     1443420  
OPC Manufacturing Limited
  Hong Kong     165090  

                      Registration number Name of Original Guarantor  
Jurisdiction of Incorporation   (or equivalent, if any)
Meadville Enterprises (HK) Limited
  Hong Kong     1067950  
Mica-Ava China Limited
  Hong Kong     160381  
Oriental Printed Circuits Limited
  Hong Kong     111984  
MTG (PCB) No.2 (BVI) Limited
  British Virgin Islands     1443420  
OPC Manufacturing Limited
  Hong Kong     165090  
MTG Management (BVI) Limited
  British Virgin Islands     1046851  
MTG PCB (BVI) Limited
  British Virgin Islands     1046852  

          Name of Original Lender   Tranche A Commitments (USD)
The Hongkong and Shanghai Banking Corporation Limited
    120,171,673  
Standard Chartered Bank (Hong Kong) Limited
    60,085,837  
CITIC Ka Wah Bank Limited
    51,072,961  
DBS Bank (Hong Kong) Limited
    48,068,670  

TETONS — CREDIT AGREEMENT

92



--------------------------------------------------------------------------------



 



          Name of Original Lender   Tranche A Commitments (USD)
Hang Seng Bank Limited
    45,064,378  
The Bank of East Asia, Limited
    21,030,043  
Chong Hing Bank Limited
    4,506,438  
 
       
Total Tranche A Commitments
    350,000,000  
 
       

          Name of Original Lender   Tranche B Commitments (USD)
The Hongkong and Shanghai Banking Corporation Limited
    30,042,920  
Standard Chartered Bank (Hong Kong) Limited
    15,021,459  
CITIC Ka Wah Bank Limited
    12,768,240  
DBS Bank (Hong Kong) Limited
    12,017,167  
Hang Seng Bank Limited
    11,266,094  
The Bank of East Asia, Limited
    5,257,511  
Chong Hing Bank Limited
    1,126,609  
 
       
Total Tranche B Commitments
    87,500,000  
 
       

          Name of Original Lender   Tranche C Commitments (USD)
The Hongkong and Shanghai Banking Corporation Limited
    22,317,596  
Standard Chartered Bank (Hong Kong) Limited
    11,158,798  
CITIC Ka Wah Bank Limited
    9,484,979  
DBS Bank (Hong Kong) Limited
    8,927,039  

TETONS — CREDIT AGREEMENT

93



--------------------------------------------------------------------------------



 



          Name of Original Lender   Tranche C Commitments (USD)
Hang Seng Bank Limited
    8,369,099  
The Bank of East Asia, Limited
    3,905,579  
Chong Hing Bank Limited
    836,910  
 
       
Total Tranche C Commitments
    65,000,000  
 
       

          Name of Original Lender   Tranche D Commitments (USD)
The Hongkong and Shanghai Banking Corporation Limited
    27,467,811  
Standard Chartered Bank (Hong Kong) Limited
    13,733,906  
CITIC Ka Wah Bank Limited
    11,673,820  
DBS Bank (Hong Kong) Limited
    10,987,124  
Hang Seng Bank Limited
    10,300,429  
The Bank of East Asia, Limited
    4,806,867  
Chong Hing Bank Limited
    1,030,043  
 
       
Total Tranche D Commitments
    80,000,000  
 
       

TETONS — CREDIT AGREEMENT

94



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT DOCUMENTS
PART 1
TO BE DELIVERED BEFORE THE FIRST REQUEST
Corporate documentation

1.   A certified copy of the constitutional documents of each Obligor and each
Security Provider.   2.   A certified copy of a resolution of the board of
directors of each Obligor and each Security Provider approving the terms of, and
the transactions contemplated by, this Agreement.   3.   A certified copy of a
resolution of the members of each Obligor (other than the Parent) and each
Security Provider (other than TTM International) approving the terms of, and the
transactions contemplated by, this Agreement.   4.   A Director’s Certificate
for each Obligor and each Security Provider substantially in the form of Part 4
of this Schedule.   5.   A copy of the most recent unaudited consolidated
interim financial statements of each Obligor.   6.   Evidence that the agent of
each Obligor and each Security Provider not incorporated in Hong Kong under the
Finance Documents for service of process in Hong Kong has accepted its
appointment.

Finance Documents

1.   Originals of this Agreement duly entered into by the parties to it.   2.  
Originals of each Fee Letter duly entered into by the parties to it.   3.   An
Accession Agreement duly entered into by the Parent, together with all documents
and evidence, as listed in Part 2 of this Schedule, in respect of the Parent in
connection with such Accession Agreement.   4.   An Accession Agreement duly
entered into by the Company, together with all documents and evidence, as listed
in Part 2 of this Schedule, in respect of the Company in connection with such
Accession Agreement.

Security Documents

1.   The following Security Documents each duly entered into by the parties to
it:

  (a)   the Composite Security Agreement;     (b)   the Composite Share
Mortgage; and     (c)   each Security Over Receivables (if any).

TETONS — CREDIT AGREEMENT



95



--------------------------------------------------------------------------------



 



2.   A copy of any notices, documents or evidence required to be sent under the
Security Documents.

Legal opinions

1.   A legal opinion of Harneys Westwood & Riegels, legal advisers in the
British Virgin Islands to the Facility Agent, addressed to the Finance Parties.
  2.   A legal opinion of Morris James LLP, legal advisers in Delaware to the
Facility Agent, addressed to the Finance Parties.   3.   A legal opinion of
Allen & Overy, legal advisers in Hong Kong to the Facility Agent, addressed to
the Finance Parties.

Other documents and evidence

1.   Evidence that Completion has occurred, by way of certified true copies of
the register of members of each Target Company, each updated to reflect the
Company as direct owner of 100 per cent. of the entire issued share capital of
each Target Company.   2.   A certified true copy of the shareholders agreement
entered into among the Parent, Meadville Holdings Limited, Su Sih (BVI) Limited,
Tang Hsiang Chien, Tang Chung Yen, Tom and Tang Ying Ming, Mai in respect of the
Parent, evidencing that nominees of the Tang Family cannot be removed from the
board of directors of the Company as long as the Tang Family holds (directly or
indirectly) not less than 20 per cent. of the issued share capital of the
Parent.   3.   Evidence that all fees and expenses then due and payable from the
Borrowers under this Agreement have been or will be paid by the first
Utilisation Date.   4.   An irrevocable prepayment notice signed by the
borrower(s) under each Existing Facility evidencing that each Existing Facility
will be prepaid and cancelled in full on or by the date falling five Business
Days from the Utilisation Date of the Tranche A Loan.   5.   A copy of any other
authorisation or other document, opinion or assurance which the Facility Agent
has notified the Borrowers is necessary or desirable in connection with the
entry into and performance of, and the transactions contemplated by, any Finance
Document or for the validity and enforceability of any Finance Document.

TETONS — CREDIT AGREEMENT

96



--------------------------------------------------------------------------------



 



PART 2
FOR AN ADDITIONAL GUARANTOR
Corporate documentation

1.   An Accession Agreement, duly entered into by the Borrowers and the
Additional Guarantor.   2.   A copy of the constitutional documents of the
Additional Guarantor.   3.   A copy of a resolution of the board of directors of
the Additional Guarantor approving the terms of, and the transactions
contemplated by, the Accession Agreement.   4.   A Director’s Certificate for
each Additional Guarantor substantially in the form of Part 3 of this Schedule.
  5.   If available, a copy of the latest audited accounts of the Additional
Guarantor.   6.   If the Additional Guarantor is not incorporated in Hong Kong,
evidence that the agent of the Additional Guarantor under the Finance Documents
for service of process in Hong Kong has accepted its appointment.

Security Document(s)

1.   An Additional Guarantor Security Agreement, duly entered into by each party
to it.   2.   An Additional Guarantor Share Mortgage, duly entered into by each
party to it.   3.   A copy of any notices, documents or evidence required to be
sent under the Security Documents.

Legal opinions

4.   If the Additional Guarantor is incorporated in a jurisdiction other than
Hong Kong, a legal opinion from legal advisers in that jurisdiction, addressed
to the Finance Parties.   5.   A legal opinion of legal advisers in Hong Kong to
the Facility Agent, addressed to the Finance Parties.

Other documents and evidence

6.   Evidence that all expenses due and payable from the Borrowers under this
Agreement in respect of the Accession Agreement have been paid.   7.   A copy of
any other authorisation or other document, opinion or assurance which the
Facility Agent (as advised by legal counsel) has notified the Borrowers is
necessary or desirable in connection with the entry into and performance of, and
the transactions contemplated by, the Accession Agreement or for the validity
and enforceability of any Finance Document.

TETONS — CREDIT AGREEMENT

97



--------------------------------------------------------------------------------



 



PART 3
TO BE DELIVERED BEFORE A REQUEST FOR A TRANCHE C LOAN
Corporate documentation

1.   A certified copy of the constitutional documents of the relevant Borrower.
  2.   A certified copy of a resolution of the board of directors of the
relevant Borrower approving the terms of, and the transactions contemplated by,
a Security Over Receivables and an Assignment Document to be entered into by
that Borrower.   3.   A certified copy of a resolution of the members of the
relevant Borrower approving the terms of, and the transactions contemplated by,
a Security Over Receivables and an Assignment Document to be entered into by
that Borrower.   4.   A Director’s Certificate for the relevant Borrower
substantially in the form of Part 4 of this Schedule.   5.   If the relevant
Borrower is not incorporated in Hong Kong, evidence that the agent of that
Borrower under a Security Over Receivables and the Assignment Document to be
entered into by that Borrower for service of process in Hong Kong has accepted
its appointment.

Security Documents

1.   A copy of a Security Over Receivables executed by the relevant Borrower.  
2.   A copy of an Assignment Document executed by the relevant Borrower.   3.  
A copy of any notices, documents or evidence required to be sent under the
Security Over Receivables and the Assignment Document to be entered into by the
relevant Borrower.

Legal opinions

1.   If the relevant Borrower is incorporated in a jurisdiction other than Hong
Kong, a legal opinion from legal advisers in that jurisdiction, addressed to the
Finance Parties.   2.   A legal opinion of legal advisers in Hong Kong to the
Facility Agent, addressed to the Finance Parties.

Other documents and evidence

1.   Evidence that all expenses due and payable from the relevant Borrower under
this Agreement in respect of any Security Over Receivables and any Assignment
Document have been paid.   2.   A copy of any other authorisation or other
document, opinion or assurance which the Facility Agent (as advised by legal
counsel) has notified the Borrowers is necessary or desirable in connection with
the entry into and performance of, and the transactions contemplated by, the
Security Over Receivables and the Assignment Document to be entered into by the
relevant Borrower or for the validity and enforceability of any Finance
Document.

TETONS — CREDIT AGREEMENT

98



--------------------------------------------------------------------------------



 



PART 4

To:   [FACILITY AGENT] as Facility Agent
and to each Finance Party

US$582,500,000 Credit Facility Agreement dated [l] 2009 (the Agreement)
I refer to the Agreement. Terms defined in the Agreement have, unless defined in
this certificate, the same meaning when used in this certificate.
I am a director of [       ] (the Company). I am authorised to give this
certificate and certify as follows:

1.   Each [original] and copy document delivered by the Company to the Facility
Agent under Schedule 2 (Conditions precedent documents) to the Agreement
(including the documents listed below and attached to this certificate) is true,
complete and in full force and effect on the date of this certificate:

  (a)   the Memorandum and Articles of Association of the Company;     (b)   the
Certificate of Incorporation of the Company;     (c)   the business registration
certificate of the Company;     (d)   the [minutes of a meeting/resolutions] of
the Board of Directors of the Company [held/passed[ on [l];     (e)   the
[minutes of a meeting] of the members of the Company [held/passed] on [l].

2.   Neither the entry into of the Finance Documents by the Company, nor the
exercise by it of its rights or performance of its obligations under the Finance
Documents will cause any borrowing, guaranteeing or other similar limit binding
on the Company to be exceeded.   3.   Each resolution adopted at the meeting
referred to above is in full force and effect without modification.   4.   The
resolutions constitute all corporate action necessary on the part of the Company
to:

  (a)   approve the terms of and transactions contemplated by the Finance
Documents; and     (b)   authorise the signing of, any communications and/or
other action under or in connection with, the Finance Documents.

5.   The following is a complete list of all persons who are directors of the
Company as at the date of this Certificate and who were Directors on the date of
the meeting referred to above.

    [       ]

6.   Each person listed below:

  (a)   occupies the position stated against his name (and occupied that
position on the date each Finance Document was signed by him);

TETONS — CREDIT AGREEMENT

99



--------------------------------------------------------------------------------



 



  (b)   is the person duly authorised in the minutes to sign the Finance
Documents (and any other document in connection with the Finance Documents) on
behalf of the Company; and     (c)   has his true signature appearing opposite
his name.

          Name   Position   Specimen Signature
 
       

7.   Unless disclosed to the Facility Agent in writing, the Company has not
created any Security Interests which are subsisting at the date of this
Certificate.   8.   Unless we notify you to the contrary in writing, you may
assume that this Certificate remains true and correct [up until the date of the
first Utilisation by the Company under the Agreement].1   9.   At the date of
this certificate, the Company is solvent.

For
[       ]
                                                            
Director
 

1   Include if the Obligor to which the certificate relates is a Borrower.

TETONS — CREDIT AGREEMENT

100



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF REQUEST

      To:  
[[AGENT] as Facility Agent/[ISSUING BANK] as Issuing Bank]
   
 
From:  
[                 ]
   
 
Date:  
[                 ]

US$582,500,000 Credit Facility Agreement dated [l] 2009 (the Agreement)

1.   We refer to the Agreement. This is a Request.   2.   We wish to [borrow a
Tranche A Loan/Tranche B Loan/Tranche C Loan/arrange for a Letter of Credit to
be issued]1 on the following terms:

  (a)   Borrower: [                 ];                     (b)   Utilisation
Date: [                 ];     (c)   Amount/currency: [                 ];    
(d)   Interest Period: [                 ]2.

3.   Our [payment/delivery]3 instructions are: [                 ].   4.   We
confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.   5.   We confirm that:

  (a)   the proposed Letter of Credit is for [the purpose of equipment
purchase/general purposes]4; [and]     (b)   the expiry date of the proposed
Letter of Credit does not exceed [540 days/150 days]5 from the Utilisation
Date[; and]     (c)   [the proposed Letter of Credit is to be issued in favour
of banks with letters of credit already issued as at the date of the first
Request for a Loan]6.

6.   This Request is irrevocable.   7.   [We attach a copy of the proposed
Letter of Credit.]7

By:
[                 ]
 

1   Delete as applicable.   2   Not applicable for a Request for a Letter of
Credit.   3   Delete as applicable.   4   Delete as applicable.   5   Delete as
applicable.   6   Only applicable for Letters of Credit which are standby
letters of credit   7   Delete as applicable.

TETONS — CREDIT AGREEMENT

101



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORMS OF TRANSFER CERTIFICATE
PART 1
TRANSFERS BY ASSIGNMENT, ASSUMPTION AND RELEASE

      To:  
[FACILITY AGENT] as Facility Agent
   
 
From:  
[EXISTING LENDER] (the Existing Lender) and [NEW LENDER] (the New Lender)
   
 
Date:  
[       ]

US$582,500,000 Credit Facility Agreement dated [l] 2009 (the Agreement)
We refer to the Agreement. This is a Transfer Certificate.

1.   In accordance with the terms of the Agreement:

  (a)   the Existing Lender assigns absolutely to the New Lender all the rights
of the Existing Lender specified in the Schedule;     (b)   the New Lender
assumes obligations equivalent to those obligations of the Existing Lender under
the Agreement specified in the Schedule;     (c)   to the extent the obligations
referred to in paragraph (b) above are effectively assumed by the New Lender,
the Existing Lender is released from its obligations under the Agreement
specified in the Schedule; and     (d)   the New Lender becomes a Lender under
the Agreement and is bound by the terms of the Agreement as a Lender.

2.   The proposed Transfer Date is [       ].   3.   The administrative details
of the New Lender for the purposes of the Agreement are set out in the Schedule.
  4.   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations in respect of this Transfer Certificate contained in the
Agreement.   5.   This Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of the Transfer Certificate.   6.   This
Transfer Certificate is governed by Hong Kong law.

TETONS — CREDIT AGREEMENT



102



--------------------------------------------------------------------------------



 



THE SCHEDULE
Rights and obligations to be transferred by assignment, assumption and release
[insert relevant details, including applicable Commitment (or part)]
Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]

      [EXISTING LENDER]   [NEW LENDER]
By:
  By:

The Transfer Date is confirmed by the Facility Agent as [       ].
[AGENT]
As Facility Agent, for and on behalf of
each of the parties to the Agreement
(other than the Existing Lender and
the New Lender)
Note: The New Lender must decide which form of Transfer Certificate to use. It
is likely to be better to use the Transfer Certificate in Part 1 of this
Schedule because that may make it easier for the New Lender to obtain the
benefit of security granted by an Obligor incorporated in or subject to the laws
of a civil law jurisdiction. The New Lender is alone responsible for checking
whether any further formalities should be complied with. An assignment may give
rise to a stamp duty or transfer tax issues.
TETONS — CREDIT AGREEMENT

103



--------------------------------------------------------------------------------



 



PART 2
TRANFERS BY NOVATION

      To:  
[AGENT] as Facility Agent
   
 
From:  
[EXISTING LENDER] (the Existing Lender) and [NEW LENDER] (the New Lender)
   
 
Date:  
[       ]

US$582,500,000 Credit Facility Agreement dated [l] 2009 (the Agreement)
We refer to the Agreement. This is a Transfer Certificate.

1.   The Existing Lender transfers by novation to the New Lender the Existing
Lender’s rights and obligations referred to in the Schedule below in accordance
with the terms of the Agreement.   2.   The proposed Transfer Date is [
                ].   3.   The administrative details of the New Lender for the
purposes of the Agreement are set out in the Schedule.   4.   The New Lender
expressly acknowledges the limitations on the Existing Lender’s obligations in
respect of this Transfer Certificate contained in the Agreement.   5.   This
Transfer Certificate may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of the Transfer Certificate.   6.   This Transfer Certificate is governed by
Hong Kong law.

TETONS — CREDIT AGREEMENT

104



--------------------------------------------------------------------------------



 



THE SCHEDULE
Rights and obligations to be transferred by novation
[insert relevant details, including applicable Commitment (or part)]
Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]

      [EXISTING LENDER]   [NEW LENDER]
By:
  By:

The Transfer Date is confirmed by the Facility Agent as [       ].
[AGENT]
By:
Note: The New Lender must decide which form of Transfer Certificate to use. It
is likely to be better to use the Transfer Certificate in Part 1 of this
Schedule because that may make it easier for the New Lender to obtain the
benefit of security granted by an Obligor incorporated in or subject to the laws
of a civil law jurisdiction. The New Lender is alone responsible for checking
whether any further formalities should be complied with. An assignment may give
rise to a stamp duty or transfer tax issues.
TETONS — CREDIT AGREEMENT

105



--------------------------------------------------------------------------------



 



SCHEDULE 5
EXISTING FACILITIES

                          Facility amount as               at 31 October 2009  
    Borrower   Lender(s)   (HK$)     Period
Meadville
  The Hongkong and     4,000,000     2006 — 2009
Enterprises (HK)
  Shanghai Banking            
Limited (MEHK)
  Corporation Limited            
 
  (HSBC)            
MEHK
  HSBC     40,000,000     2006 — 2010
MEHK
  HSBC     55,000,000     2006 — 2011
MEHK
  HSBC     13,000,000     2007 — 2011
MEHK
  HSBC     41,000,000     2008 — 2011
MEHK
  HSBC     1,318,000,000     2008 — 2012
 
 
Wing Hang Bank,            
 
  Limited

           
 
  CITIC Ka Wah Bank            
 
  Limited (CKW)

           
 
  DBS Bank (Hong            
 
  Kong) Limited (DBS)
           
 
 
Bank of China (Hong            
 
  Kong) Limited

           
 
  Chong Hing Bank            
 
  Limited (CHB)            
MEHK
  HSBC     190,000,000     2009 — 2010
MEHK
  HSBC     17,000,000     2009 — 2011
MEHK
  HSBC     114,000,000     2009 — 2012
MEHK
  Standard Chartered     152,000,000     2007 — 2013
 
  Bank (Hong Kong)            
 
  Limited (SCB)            
MEHK
  SCB     41,000,000     2008 — 2011
MEHK
  SCB     140,000,000     2008 — 2013

TETONS — CREDIT AGREEMENT

106



--------------------------------------------------------------------------------



 



                          Facility amount as               at 31 October 2009  
    Borrower   Lender(s)   (HK$)     Period
MEHK
  SCB     110,000,000     2009 — 2010
MEHK
  CHB     135,000,000     2007 — 2011
MEHK
  CHB     38,000,000     2008 — 2012
MEHK
  CHB     62,000,000     2009 — 2013
MEHK
  CKW     330,000,000     2007 — 2012
MEHK
  CKW     39,000,000     2009 — 2011
MEHK
  Hang Seng Bank     262,000,000     2008 — 2012
 
  Limited            
MEHK
  China Construction     200,000,000     2008 — 2012
 
  Bank Corporation            
 
  Hong Kong Branch            
MEHK
  DBS     290,000,000     2008 — 2013
Meadville Aspocomp
  HSBC     105,000,000     2008 — 2013
International Limited
               
Donguan Meadville
  HSBC Bank (China)     233,000,000     2009 — 2012
Circuits Limited
  Company Limited            
(DMC)
  (HSBC (PRC))            
DMC
  HSBC (PRC)     70,000,000     2009 — 2010
DMC
  China Construction     142,000,000     2009 — 2011
 
  Bank            
DMC
  Bank of China     227,000,000     2009 — 2012
 
  Limited (BOC (PRC))            
Shanghai Meadville
  Agricultural Bank     238,000,000     2008 — 2010
Electronics Co.,
  of China Limited            
Ltd.
               
Dongguan Shengyi
  BOC (PRC)     341,000,000     2009 — 2010
Electronics Ltd.
               
Guangzhou Meadville
  BOC (PRC)     102,000,000     2009 — 2010
Electronics Co., Ltd.
               

TETONS — CREDIT AGREEMENT

107



--------------------------------------------------------------------------------



 



SCHEDULE 6
FORM OF COMPLIANCE CERTIFICATE

     
To:
  [FACILITY AGENT] as Facility Agent  
From:
  [PARENT/COMPANY]  
Date:
  [          ]

US$582,500,000 Credit Facility Agreement dated [l] 2009 (the Agreement)

1.   We refer to the Agreement. This is a Compliance Certificate.   2.   We
confirm that as at [relevant testing date]:

  (a)   Consolidated Tangible Net Worth is [          ];     (b)   Consolidated
Net Borrowings are [          ]; [therefore, the ratio of Consolidated Net
Borrowings to Consolidated Tangible Net Worth was [     ] to 1times ;     (c)  
EBITDA was [          ] and Interest Expenses were [          ]; therefore, the
ratio of EBITDA to Interest Expenses was [     ] to 1; and     (d)  
Consolidated Current Assets was [          ] and Consolidated Current
Liabilities was [          ]; therefore Consolidated Current Assets was
[          ] per cent. of Consolidated Current Liabilities;]1     (e)   [the
ratio of Consolidated Net Borrowings to EBITDA was [          ] to 1;]2

3.   We set out below calculations establishing the figures in paragraph 2
above:       [          ].   4.   We confirm that the following companies were
Material Subsidiaries at [relevant testing date]:       [          ].   5.   [We
confirm that as at [relevant testing date] [no Default is outstanding]/[the
following Default[s] [is/are] outstanding and the following steps are being
taken to remedy [it/them]:       [          ].]

[PARENT/COMPANY]
By:
 

1   Only applicable for Compliance Certificate of Company.   2   Only applicable
for Compliance Certificate of Parent.

TETONS — CREDIT AGREEMENT

108



--------------------------------------------------------------------------------



 



SCHEDULE 7

FORM OF ACCESSION AGREEMENT

     
To:
  [FACILITY AGENT] as Facility Agent  
From:
  [Borrowers] and [Proposed Guarantor]1  
Date:
  [          ]

US$582,500,000 Credit Facility Agreement dated [l] 2009 (the Agreement)
We refer to the Agreement. This is an Accession Agreement.
[Name of company] of [address/registered office] agrees to become an Additional
Guarantor and to be bound by the terms of the Agreement as an Additional
Guarantor.
[This Accession Agreement is intended to take effect as a deed.]2
This Accession Agreement is governed by Hong Kong law.
[COMPANY/BORROWERS]
By:
[PROPOSED GUARANTOR]
By:
OR

                               
EXECUTED as a deed by
    )        
[PROPOSED GUARANTOR]
    )        
Acting by [NAME OF DIRECTOR]
    )        
in the presence of:
    )     Director  

         
Witness’s signature
 
 
   
Name:
 
 
   
Address:
 
 
   

 

1   Delete as applicable.   2   If there is a concern whether there is any
consideration for giving a guarantee, this Accession Agreement should be
executed as a deed by the new Guarantor.

TETONS — CREDIT AGREEMENT

109



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF RESIGNATION REQUEST

     
To:
  [FACILITY AGENT] as Facility Agent  
From:
  [COMPANY] and [relevant Obligor]  
Date:
  [          ]

[COMPANY] — [CURRENCY][AMOUNT] Credit Agreement
dated [     ], 2009 (the Agreement)

1.   We refer to the Agreement. This is a Resignation Request.   2.   We request
that [resigning Obligor] be released from its obligations as [a/an]1
[Obligor/Borrower/Guarantor]2 under the Agreement.   3.   We confirm that no
Default is outstanding or would result from the acceptance of this Resignation
Request.   4.   We confirm that as at the date of this Resignation Request no
amount owed by [resigning Obligor] under the Agreement is outstanding.   5.  
This Resignation Request is governed by Hong Kong law.

     
[COMPANY]
  [Relevant Obligor]  
By:
  By:

The Facility Agent confirms that this resignation takes effect on [ ].
[AGENT]
By:
 

1   Delete as applicable.   2   Delete as applicable.

TETONS — CREDIT AGREEMENT

110



--------------------------------------------------------------------------------



 



SCHEDULE 9
FORM OF LETTER OF CREDIT

     
To:
  [Beneficiary]
 
  (the Beneficiary)

[DATE]
Dear Sir,
Irrevocable Standby Letter of Credit no. [       ]
At the request of [       ], [ISSUING BANK] (the Issuing Bank) issues this
irrevocable standby letter of credit (Letter of Credit) for [the purpose of
equipment purchases/general purposes other than equipment purchase] in your
favour on the following terms:

1.   Definitions       In this Letter of Credit:       Business Day means a day
(other than a Saturday or a Sunday) on which banks are open for letter of credit
business in Hong Kong and:

  (a)   (in relation to any date for payment or purchase of US Dollars), New
York City;     (b)   (in relation to any date for payment or purchase of euro),
any TARGET Day; or     (c)   (in relation to any date for payment or purchase of
a currency other than US Dollars or euro) the principal financial centre of the
country of that currency.

    Demand means a demand for a payment under this Letter of Credit in the form
of the schedule to this Letter of Credit.       Expiry Date means [       ].    
  TARGET means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.       TARGET Day means any day on which TARGET is open
for settlement of payments in euro.       Total L/C Amount means [       ].   2.
  Issuing Bank’s agreement   (a)   The Beneficiary may request a drawing [or
drawings] under this Letter of Credit by giving to the Issuing Bank a duly
completed Demand. A Demand may not be given after the Expiry Date.   (b)  
Subject to the terms of this Letter of Credit, the Issuing Bank unconditionally
and irrevocably undertakes to the Beneficiary that, within [10] Business Days of
receipt by it of a Demand validly presented under this Letter of Credit, it must
pay to the Beneficiary the amount which is demanded for payment in that Demand.

TETONS — CREDIT AGREEMENT

111



--------------------------------------------------------------------------------



 



(c)   The Issuing Bank will not be obliged to make a payment under this Letter
of Credit if as a result the aggregate of all payments made by it under this
Letter of Credit would exceed the Total L/C Amount.   3.   Expiry   (a)   On
[5.00] p.m. ([Hong Kong] time) on the Expiry Date the obligations of the Issuing
Bank under this Letter of Credit will cease with no further liability on the
part of the Issuing Bank (irrespective of whether this Letter of Credit is
returned to the Issuing Bank) except for any Demand validly presented under the
Letter of Credit that remains unpaid.   (b)   The Issuing Bank will be released
from its obligations under this Letter of Credit on the date prior to the Expiry
Date (if any) notified by the Beneficiary to the Issuing Bank as the date upon
which the obligations of the Issuing Bank under this Letter of Credit are
released.   (c)   When the Issuing Bank is no longer under any obligation under
this Letter of Credit, the Beneficiary must return the original of this Letter
of Credit to the Issuing Bank.   4.   Payments       All payments under this
Letter of Credit must be made as requested and for value on the due date to the
account of the Beneficiary specified in the Demand.   5.   Delivery of Demand  
    Each Demand must be in writing, in English, and may be given in person or by
authenticated teletransmission and must be received by the Issuing Bank at its
address as follows:       [specify department/officer]       For the purpose of
this Letter of Credit, communication by authenticated teletransmission will be
treated as being in writing.   6.   Assignment       The Beneficiary’s rights
under this Letter of Credit may not be assigned or transferred.   7.   UCP      
Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the ICC Uniform Customs and Practice
for Documentary Credits (UCP 600).   8.   Governing Law       This Letter of
Credit is governed by Hong Kong law.   9.   Jurisdiction       The Hong Kong
courts have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Letter of Credit.

Yours faithfully,
[ISSUING BANK]
By:
TETONS — CREDIT AGREEMENT

112



--------------------------------------------------------------------------------



 



SCHEDULE
FORM OF DEMAND
To: [ISSUING BANK]
[DATE]
Dear Sirs
Irrevocable Standby Letter of Credit no. [       ] issued in favour of
[BENEFICIARY] (the Letter of Credit)
We refer to the Letter of Credit. Terms defined in the Letter of Credit have the
same meaning when used in this Demand.

1.   We certify that the sum of [       ] is due [and has remained unpaid for at
least [       ] Business Days under [set out underlying contract or agreement]].
We therefore demand payment of the sum of [       ].   2.   Payment should be
made to the following account:       Name:       Account Number:       Bank:  
3.   The date of this Demand is not later than the Expiry Date.

Yours faithfully

     
(Authorised Signatory)
  (Authorised Signatory)

For
[BENEFICIARY]
TETONS — CREDIT AGREEMENT

113



--------------------------------------------------------------------------------



 



SCHEDULE 10
CERTIFICATE OF RECEIVABLES
To: The Hongkong and Shanghai Banking Corporation Limited as Facility Agent
[DATE]
Dear Sirs,
Re. USD582,500,000 Credit Facility, Tranche C Facility
We refer to clause 7.11 (Certificate of Receivables) of the Credit Agreement
dated [l] 2009. This is a Certificate of Receivables.
As of [date], the following is the list of the Eligible Receivables:

                  With Recourse Receivable / Name of Borrower   Eligible
Receivables   Without Recourse Receivable  
 
         
 
         
 
       
Total
         

As of [date], the Tranche C Maximum Utilisation Amount is [l].
Yours faithfully
For and on behalf of
The Hongkong and Shanghai Banking Corporation Limited
Factoring Agent

     
 
Authorised Signature(s)
   

TETONS — CREDIT AGREEMENT

114



--------------------------------------------------------------------------------



 



SCHEDULE 11
CUSTOMER LIMIT ADVICE
Re.: USD582,500,000 Credit Facility, Tranche C Facility
We refer to the Credit Agreement dated [date]. This is a Customer Limit Advice.
Capitalised terms defined in the Credit Agreement have that same meaning in this
Customer Limit Advice.
The relevant limit(s) and percentage(s) for the below named Customer have been
approved as follows:
Name of Customer:
Address of Customer:
Credit Cover Limit: [            ]
Credit Cover Percentage: [       ]%
Prepayment Percentage: [       ]%
Maximum Terms of Payment:
Maximum Invoicing Period:
Funding Limit:
Eligible Debt Grace Period: [            ] for Recourse Facility only
Credit Protection Event: [please insert the relevant credit protection event]*
First Loss: [            ]
Special Conditions (if any):
This advice supersedes any previous Customer Limit Advice issued for the above
mentioned Customer and overrides any previous limit(s) established. The
capitalized terms used herein shall have the same meanings as defined in the
Agreement.
Yours faithfully
For and on behalf of
The Hongkong and Shanghai Banking Corporation Limited
Factoring Agent

     
 
Authorized Signature(s)
   

TETONS — CREDIT AGREEMENT

115



--------------------------------------------------------------------------------



 



SIGNATORIES
Borrowers

          For and on behalf of
MEADVILLE ENTERPRISES (HK) LIMITED
 
       
/s/ Tang Chung Yen, Tom
 
Name: Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai
 
Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        For and on behalf of
MICA-AVA CHINA LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        For and on behalf of
ORIENTAL PRINTED CIRCUITS LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        For and on behalf of
MTG (PCB) NO.2 (BVI) LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    

TETONS — CREDIT AGREEMENT

116



--------------------------------------------------------------------------------



 



          For and on behalf of
OPC MANUFACTURING LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        Original Guarantors
 
        For and on behalf of
MEADVILLE ENTERPRISES (HK) LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        For and on behalf of
MICA-AVA CHINA LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        For and on behalf of
ORIENTAL PRINTED CIRCUITS LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    

TETONS — CREDIT AGREEMENT

117



--------------------------------------------------------------------------------



 



         
For and on behalf of
MTG (PCB) NO.2 (BVI) LIMITED
       
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        For and on behalf of
OPC MANUFACTURING LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        For and on behalf of
MTG MANAGEMENT (BVI) LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    
 
        For and on behalf of
MTG PCB (BVI) LIMITED
 
       
/s/ Tang Chung Yen, Tom
  /s/ Tang Ying Ming, Mai    
 
       
Name: Tang Chung Yen, Tom
  Name: Tang Ying Ming, Mai    
Title: Director
  Title: Director    

TETONS — CREDIT AGREEMENT

118



--------------------------------------------------------------------------------



 



Coordinator

          THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
 
       
By:
  /s/ Karl Fitt    
 
       
 
  Name: Karl Fitt    
 
  Title: Director    
 
        Original Lender
 
        THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
 
       
By:
  /s/ NG Kam Chung Tony    
 
       
 
  Name: NG Kam Chung Tony    
 
  Title: Senior Vice President    
 
        Original Lender
 
        STANDARD CHARTERED BANK (HONG KONG) LIMITED
 
       
By:
  /s/ Andy M K Ho    
 
       
 
  Name: Andy M K Ho    
 
  Title: Director/Unit Head    
 
 
 Local Corporates
   
 
 
 Origination & Client Coverage
   
 
 
 Wholesale Banking
   

TETONS — CREDIT AGREEMENT

119



--------------------------------------------------------------------------------



 



              Original Lender        
 
            CITIC KA WAH BANK LIMITED        
 
           
By:
  /s/ Cesar NG   /s/ Fanny Lui    
 
 
 
Name: Caesar NG  
 
Fanny Lui    
 
  Title: Commercial Banking Head   Head of Corporate Banking, Hong Kong    
 
            Original Lender        
 
            DBS BANK (HONG KONG) LIMITED        
 
           
By:
  /s/ Peter K. Chan        
 
           
 
  Name: Peter K. Chan        
 
  Title: Head of Corporate & Investment Banking        
 
            Original Lender        
 
            HANG SENG BANK LIMITED        
 
           
By:
  /s/ Authorized Signatory        
 
           
 
  Name:        
 
  Title:        

TETONS — CREDIT AGREEMENT

120



--------------------------------------------------------------------------------



 



              Original Lender        
 
            THE BANK OF EAST ASIA LIMITED        
 
           
By:
  /s/ Authorized Signatory        
 
           
 
  Name:        
 
  Title:        
 
            Original Lender        
 
            CHONG HING BANK LIMITED        
 
           
By:
  /s/ Lee Yuen Wah Teresa   /s/ Simon, Tang Chi Wai    
 
 
 
Name: Lee Yuen Wah Teresa  
 
Simon, Tang Chi Wai    
 
  Title: General Manager   Manager    
 
            Issuing Bank        
 
            CITIC KA WAH BANK LIMITED        
 
           
By:
  /s/ Caesar NG   /s/ Fanny Lui    
 
           
 
  Name: Caesar NG   Fanny Lui    
 
  Title: Commercial Banking Head   Head of Corporate Banking, Hong Kong    

TETONS — CREDIT AGREEMENT

121



--------------------------------------------------------------------------------



 



              Facility Agent
 
            THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
 
           
By:
  /s/ Karen S H Hong        
 
           
 
  Name: Karen S H Hong        
 
 
036617
       
 
  Title:        
 
            Security Trustee        
 
            HANG SENG BANK LIMITED        
 
           
By:
  /s/ Rose Cho   /s/ David Lau    
 
 
 
Name: Rose Cho  
 
David Lau    
 
  Title: Senior Executive Vice President   Executive Vice President    
 
 
 Deputy Head of Commercial Banking
  Department Head    
 
            Factoring Agent    
 
            THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED
 
           
By:
  /s/ NG Kam Chung Tony        
 
           
 
  Name: /s/ NG Kam Chung Tony        
 
  Title: Senior Vice President        

TETONS — CREDIT AGREEMENT

122



--------------------------------------------------------------------------------



 



              Security Agent
 
            STANDARD CHARTERED BANK (HONG KONG) LIMITED
 
           
By:
  /s/ Eric Chan        
 
 
 
Name: Eric Chan        
 
  Title: Managing Director        
 
 
 Regional Head of Syndications — NE Asia
       

TETONS — CREDIT AGREEMENT

123